



EXHIBIT 10.1


Execution Version


AMENDMENT NO. 9
This AMENDMENT NO. 9, dated as of March 21, 2018 (together with all exhibits and
schedules hereto, this “Amendment No. 9”), is entered into by MacDermid,
Incorporated, a Connecticut corporation (“MacDermid”), Platform Specialty
Products Corporation, a Delaware corporation (“PSP” and, together with
MacDermid, the “US Borrowers”), certain subsidiaries of PSP party hereto,
Barclays Bank PLC, as collateral agent and administrative agent (in such
respective capacities, the “Collateral Agent” and the “Administrative Agent”;
collectively, the “Agent”) and as the L/C Issuer and the Revolving Credit
Lenders party hereto. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement (as defined
below).
RECITALS
A.Pursuant to that certain Second Amended and Restated Credit Agreement, dated
as of August 6, 2014, by and among the US Borrowers, MacDermid Agricultural
Solutions Holdings B.V., a company organized under the laws of the Netherlands
having its official seat in Amsterdam and registered with the Dutch trade
register under number 61196029 (“BV Borrower”), Netherlands Agricultural
Investment Partners LLC, a Delaware limited liability company (“NAIP”),
MacDermid European Holdings B.V., a company organized under the laws of the
Netherlands having its official seat in Etten-Leur and registered with the Dutch
trade register under number 20086929 (“MEH BV”), MacDermid Funding LLC, a
Delaware limited liability company (“MacDermid Funding” and, together with MEH
BV, BV Borrower, NAIP and the US Borrowers, the “Borrowers”), the Agent, the
lending institutions party thereto and the other agents and entities party
thereto (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
the Lenders have extended, and have agreed to extend, credit to the Borrowers,
including the Term Loans, the Revolving Credit Loans and Revolving Credit
Commitments.
B.The US Borrowers, the other Loan Parties party hereto, the Agent, the L/C
Issuer and the Revolving Credit Lenders party hereto have agreed to amend the
Credit Agreement as provided in Section 1 hereof on the Amendment No. 9
Effective Date.
C.Each of the US Borrowers and the Loan Parties party hereto (each, a
“Reaffirming Party” and, collectively, the “Reaffirming Parties”) expects to
realize substantial direct and indirect benefits as a result of this Amendment
No. 9 (including the agreements set forth in Section 1 hereof becoming effective
and the consummation of the transactions contemplated thereby) and desires to
reaffirm its obligations pursuant to the Collateral Documents to which it is a
party.
D.(i) The US Borrowers have requested (it being understood and agreed that (x)
this Amendment No. 9 shall constitute written notice of such request in
accordance with Section 2.16 of the Credit Agreement and (y) the Administrative
Agent shall be deemed satisfied with the timing of the delivery of such notice)
that the Revolving Credit Lenders agree to (a) convert their existing Dollar
Revolving Credit Commitments (the “Amendment No. 4 Extended Dollar Revolving
Credit Commitments”) and existing Dollar Revolving Credit Loans (the “Amendment
No. 4 Extended Dollar Credit Loans”) to a new Tranche of Dollar Revolving Credit
Commitments (the “Amendment No. 9 Extended Dollar Revolving Credit Commitments”)
and Dollar Revolving Credit Loans (the “Amendment No. 9 Extended Dollar
Revolving Credit Loans”) having a Revolving Credit Maturity Date that is one
year later than the Revolving Credit Maturity Date of the Amendment No. 4
Extended Dollar Revolving Credit Commitments and the Amendment No. 4 Extended
Dollar Revolving Credit Loans and (b) convert their existing Multicurrency
Revolving Credit Commitments (the “Amendment No. 4 Extended Multicurrency
Revolving Credit Commitments” and, together with the Amendment No. 4 Extended
Dollar Revolving Credit Commitments, the “Amendment No. 4 Extended Revolving
Credit Commitments”) and existing Multicurrency Revolving Credit Loans (the
“Amendment No. 4 Extended Multicurrency Revolving Credit Loans” and, together
with the Amendment No. 4 Extended Dollar Revolving Credit Loans, the “Amendment
No. 4 Extended Revolving Credit Loans”) to a new Tranche of


1

--------------------------------------------------------------------------------





Multicurrency Revolving Credit Commitments (the “Amendment No. 9 Extended
Multicurrency Revolving Credit Commitments” and, together with the Amendment No.
9 Extended Dollar Revolving Credit Commitments, the “Amendment No. 9 Extended
Revolving Credit Commitments”) and Multicurrency Revolving Credit Loans (the
“Amendment No. 9 Extended Multicurrency Revolving Credit Loans”) having a
Revolving Credit Maturity Date that is one year later than the Revolving Credit
Maturity Date of the Amendment No. 4 Extended Multicurrency Revolving Credit
Commitments and Amendment No. 4 Extended Multicurrency Revolving Credit Loans,
in each case, in accordance with Section 2.16 of the Credit Agreement, (ii)
subject to the terms and conditions set forth herein and in the Credit
Agreement, each Revolving Credit Lender that executes and delivers a signature
page to this Amendment No. 9 (each such Revolving Credit Lender, a “Amendment
No. 9 Extended Revolving Lender”) hereby agrees to such conversions and the
other amendments effectuated pursuant hereto and (iii) subject to the terms and
conditions set forth herein and in the Credit Agreement, each other Lender that
executes and delivers a signature page to this Amendment No. 9 hereby agrees to
the amendments effectuated pursuant hereto.
NOW THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
SECTION 1.Amendments to Credit Agreement as of the Amendment No. 9 Effective
Date. The US Borrowers, the other Loan Parties, the Revolving Credit Lenders
party hereto, the L/C Issuer and the Agent hereby agree that effective as of the
Amendment No. 9 Effective Date,
(a)the Credit Agreement shall be amended, in accordance with the provisions of
Sections 2.16 and 11.01 thereof, in the form of the Second Amended and Restated
Credit Agreement set forth in Exhibit A hereto (i) by deleting each term thereof
which is reflected in strike-through font and (ii) by inserting each term
thereof which is reflected in double underlined font, in each case in the place
where such term appears therein.
(b)Schedule 2.01 of the Credit Agreement shall be amended and restated in its
entirety in the form attached hereto as Exhibit B.
SECTION 2.Amendment No. 9 Extended Revolving Credit Commitments. Subject to the
satisfaction or waiver of the terms and conditions set forth in this Amendment
No. 9 and in the Credit Agreement, as of the Amendment No. 9 Effective Date, (a)
each Amendment No. 9 Extended Revolving Lender (i) consents to the terms of this
Amendment No. 9, (ii) irrevocably agrees that all of its Amendment No. 4
Extended Dollar Revolving Credit Loans and Amendment No. 4 Extended Revolving
Credit Commitments (or, in each case, such lesser amount allocated to such
Lender by the Administrative Agent in its sole discretion) will be exchanged on
a cashless basis for Amendment No. 9 Extended Dollar Revolving Credit Loans and
Amendment No. 9 Extended Dollar Revolving Credit Commitments and (iii)
irrevocably agrees that all of its Amendment No. 4 Extended Multicurrency
Revolving Credit Loans and Amendment No. 4 Extended Multicurrency Revolving
Credit Commitments (or, in each case, such lesser amount allocated to such
Lender by the Administrative Agent in its sole discretion) will be exchanged on
a cashless basis for Amendment No. 9 Extended Multicurrency Revolving Credit
Loans and Amendment No. 9 Extended Multicurrency Revolving Credit Commitments
(provided that the aggregate principal amount of Amendment No. 4 Extended
Revolving Commitments exchanged for Amendment No. 9 Extended Revolving
Commitments in accordance with the foregoing shall not exceed $435.0 million)
and (b) the Amendment No. 4 Extended Revolving Credit Loans and Amendment No. 4
Extended Revolving Credit Commitments (i) of each Revolving Credit Lender that
does not agree to the exchange of its Amendment No. 4 Extended Revolving Credit
Loans and Amendment No. 4 Extended Revolving Credit Commitments or (ii) that are
otherwise not exchanged pursuant to the foregoing, in each case, will remain
outstanding as Amendment No. 4 Extended Revolving Credit Loans and Amendment No.
4 Extended Revolving Credit Commitments on the same terms as in existence prior
to the Amendment No. 9 Effective Date.
SECTION 3.Representations and Warranties. The US Borrowers and the other Loan
Parties party hereto represent and warrant to the Agent, the L/C Issuer and the
Lenders as of the Amendment No. 9 Effective Date that:
(a)The execution, delivery and performance by each Loan Party that is a party
hereto of this Amendment No. 9 and all other documents executed in connection
herewith to which such Person is or is to


2

--------------------------------------------------------------------------------





be a party, and the consummation of the transactions contemplated herein and
therein, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any material Lien under, or require any material payment to be made
under (i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law that would adversely affect the rights of the Lenders,
the Administrative Agent or the Collateral Agent under the Loan Documents.
(b)This Amendment No. 9 and each other document executed in connection herewith
has been duly executed and delivered by each Loan Party that is a party hereto
and thereto. This Amendment No. 9 and each other document executed in connection
herewith constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party hereto in accordance with
its terms, except to the extent that enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
(c)(i) Immediately before and after the Amendment No. 9 Effective Date, no
Default or Event of Default has occurred and is continuing, (ii) all
representations and warranties of Holdings, each Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan Document
(other than, solely with respect to Autotype Holdings (USA) Inc.), such
representation and warranty contained in Section 6.01(a) of the Credit Agreement
are true and correct in all material respects on and as of such dates, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates, and (iii) if as of the Amendment No. 9
Effective Date and after giving effect thereto the aggregate Outstanding Amount
of Revolving Loans and all L/C Obligations shall in the aggregate exceed 25% of
the used and unused Revolving Credit Commitments, the financial covenant set
forth in Section 8.10(a) of the Credit Agreement shall be satisfied, calculated
at the time of the Amendment No. 9 Effective Date by looking back to the last
day of the prior fiscal quarter to determine if PSP would have been in
compliance with the financial covenant set forth in Section 8.10(a) of the
Credit Agreement as of such fiscal quarter end as if the financial covenant had
been tested for such fiscal quarter (on a Pro Forma Basis and after giving pro
forma effect to the Credit Extensions made on the Amendment No. 9 Effective
Date).
(d)Neither the amendment of the Credit Agreement effected on the Amendment No. 9
Effective Date pursuant to this Amendment No. 9 nor the execution, delivery,
performance or effectiveness of this Amendment No. 9: (i) impairs (or will
impair as of the Amendment No. 9 Effective Date) the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document (as defined in the
Credit Agreement), and such Liens continue unimpaired with the same priority to
secure repayment of the Obligations (as defined in the Credit Agreement),
whether heretofore or hereafter incurred or (ii) requires (or will require as of
the Amendment No. 9 Effective Date) that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens (other than any
filings in connection with the addition of new Loan Parties and any actions
contemplated by Section 7.12 and Section 7.14(b) of the Credit Agreement).
SECTION 4.Consent Fee. The US Borrowers agree to pay to the Administrative Agent
for the account of each Amendment No. 9 Extended Revolving Lender that
irrevocably and unconditionally submits an executed signature page to this
Amendment No. 9 to the Administrative Agent at or prior to 12:00 noon (New York
City time) on March , 2018, a consent fee (the “Consent Fee”) in an amount equal
to 0.10% of the aggregate principal amount of Amendment No. 9 Extended Revolving
Credit Commitments allocated to such Amendment No. 9 Extended Revolving Lender
on the Amendment No. 9 Effective Date.


3

--------------------------------------------------------------------------------





The Consent Fee shall be payable in immediately available funds on, and subject
to the occurrence of, the Amendment No. 9 Effective Date, shall be irrevocable,
shall not be subject to setoff or counterclaim and shall be in addition to any
other amounts referred to in Section 5(c) and (i) hereof.
SECTION 5.Conditions to the Amendment No. 9 Effective Date. This Amendment No. 9
shall become a binding agreement of the parties hereto and the agreements set
forth herein and the amendments set forth in Section 1 shall each become
effective on the date (the “Amendment No. 9 Effective Date”) on which each of
the following conditions is satisfied or waived:
(a)The Administrative Agent shall have received from (i) the US Borrowers and
the other Loan Parties party hereto, (ii) the Majority Facility Lenders in
respect of the Revolving Credit Facility, (iii) each Amendment No. 9 Extended
Revolving Credit Lender and (iv) the L/C Issuer a counterpart of this Amendment
No. 9 signed on behalf of such party.
(b)The Administrative Agent shall have received a customary closing certificate
from a secretary, assistant secretary or similar officer or foreign
representative of each US Borrower and each Loan Party that is party hereto, in
each case, certifying as to (i) resolutions duly adopted by the board of
directors (or equivalent governing body) of each such US Borrower and each such
Loan Party authorizing the execution, delivery and performance of this Amendment
No. 9 (and the Loan Documents or other documents executed in connection
therewith or herewith in each case as amended on the Amendment No. 9 Effective
Date), (ii) the accuracy and completeness of copies of the certificate or
articles of incorporation, association or organization (or memorandum of
association or other equivalent thereof) of each Loan Party hereto certified by
the relevant authority of the jurisdiction of organization of such Loan Party
(to the extent relevant and available in the jurisdiction of organization of
such Loan Party) and copies of the by-laws or operating, management, partnership
or similar agreement (to the extent applicable and/or relevant and available in
the jurisdiction of organization of such Loan Party) of each Loan Party and that
such documents or agreements have not been amended (except as otherwise attached
to such certificate and certified therein as being the only amendments thereto
as of such date) (or, in the case of the US Borrowers and each Domestic
Subsidiary, if applicable, a certification that there has been no change to the
organizational documents of such entity previously delivered to the
Administrative Agent on October 31, 2013, August 6, 2014, November 3, 2014,
February 13, 2015, July 13, 2015, December 3, 2015, January 28, 2016, April 13,
2016, October 14, 2016, December 6, 2016, April 18, 2017 or October 3, 2017, as
applicable, and that such organizational documents remain in full force and
effect as of the Amendment No. 9 Effective Date), (iii) incumbency (to the
extent applicable) and specimen signatures of each officer, director or
authorized representative executing any Loan Document on behalf of each such US
Borrower and each such Loan Party and (iv) the good standing (or subsistence or
existence) of each such US Borrower and each such Loan Party (other than
Autotype Holdings (USA), Inc.) from the Secretary of State (or similar state,
province or foreign official) of the state, province or other jurisdiction of
such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party).
(c)The US Borrowers shall have paid (i) to the Agent all reasonable
out-of-pocket costs and expenses of the Agent required in connection with this
Amendment No. 9 pursuant to Section 11.04 of the Credit Agreement and (ii) to
the Agent all reasonable and documented out-of-pocket costs, expenses and fees
(including any payment of fees separately agreed to by PSP and the Agent) that
are due on or before to the Amendment No. 9 Effective Date, including expenses
associated with the arrangement, negotiation and preparation of this Amendment
No. 9, and the reasonable and documented fees, disbursements and other charges
of one firm of counsel, Latham & Watkins LLP, plus one local counsel in each
appropriate jurisdiction.
(d)The Administrative Agent shall have received the executed legal opinions of
(i) Kane Kessler P.C., counsel to the US Borrowers, and, to the limited extent
New York law is applicable, the other Loan Parties party hereto, as customary
for transactions of this type, and (ii) local counsel to the US Borrowers and
the other Loan Parties party hereto in the jurisdictions listed on Schedule 1
hereto, as customary for transactions of this type.


4

--------------------------------------------------------------------------------





(e)The Administrative Agent shall have received a completed standard “life of
loan” flood hazard determination form for each Domestic Mortgaged Property, and
if the property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (A) a notification to the Borrowers (“Borrowers’ Notice”) and (if
applicable) notification to the Borrowers that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) created by the U.S. Congress
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Flood Insurance Reform Act of 2004 (collectively, the “Flood Laws”) is not
available because the applicable community does not participate in the NFIP, (B)
documentation evidencing the Borrowers’ receipt of the Borrowers’ Notice (e.g.,
countersigned Borrowers’ Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (C) if Borrowers’ Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrowers’
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Collateral Agent and
in compliance with the Flood Laws.
(f)Each Loan Party that is party hereto on the Amendment No. 9 Effective Date
shall have delivered those documents reasonably requested, each in form and
substance reasonably satisfactory to the Administrative Agent (and not in
contravention of the Agreed Security Principles), to maintain, perfect and
protect the liens and securities interests granted by any such Loan Party to the
Collateral Agent, and in connection therewith the Collateral Agent shall receive
such legal opinions and other documentation as may be reasonably requested by
the Collateral Agent (including, without limitation, delivery of customary
closing certificates, lien searches, local filings and registrations).
(g)The Administrative Agent shall have received confirmation that (i) the
representations and warranties of the Loan Parties contained in Section 3 shall
be true and correct in all materials respects and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 9 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date and (ii) at the time of the Amendment No. 9 Effective Date (and
after giving effect thereto) no Default or Event of Default shall exist.
(h)The Consent Fee payable in immediately available funds in accordance with
Section 4 hereof shall have been received by the Administrative Agent.
(i)The Administrative Agent shall have received all fees due and payable by the
US Borrowers on the Amendment No. 9 Effective Date as separately agreed to by
such parties and the US Borrowers shall have paid any other fees separately
agreed that are due and payable on the Amendment No. 9 Effective Date.
Each party hereto agrees that their respective signatures to this Amendment No.
9, once delivered, are irrevocable and may not be withdrawn. Each Lender, by
delivering its signature page to this Amendment No. 9, shall be deemed to have
consented to, approved and accepted each of the amendments to the Credit
Agreement set forth in Section 1 hereof.
SECTION 6.Post-Closing Covenants. Each Loan Party hereto warrants, covenants and
agrees with the Agent, the Lenders and the L/C Issuer that each relevant Loan
Party will execute and deliver the documents and complete the tasks set forth on
Schedule 2 hereto that are applicable to such Loan Party, in each case within
the time limits specified on such Schedule 2 (or such longer period as the
Administrative Agent may agree in its sole discretion).
SECTION 7.Counterparts. This Amendment No. 9 and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or e-mail (including “.pdf” or “.tif”) of an executed counterpart
of a signature page to this Amendment No. 9 and each other Loan Document shall
be effective as delivery of an original


5

--------------------------------------------------------------------------------





executed counterpart of this Amendment No. 9 and such other Loan Document. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier or e-mail (including “.pdf” or “.tif”) be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or e-mail (including “.pdf” or “.tif”).
SECTION 8.Applicable Law. THIS AMENDMENT NO. 9 AND ANY OTHER LOAN DOCUMENT AND
ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
NO. 9 OR ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 9.Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Amendment No. 9 and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Amendment No. 9.
SECTION 10.Effect of Amendment.    
(a)Except as expressly set forth herein, this Amendment No. 9 shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the L/C Issuer or the Agents
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. The
parties hereto expressly acknowledge that it is not their intention that this
Amendment No. 9 or any of the other Loan Documents executed or delivered
pursuant hereto constitute a novation of any of the obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, but a
modification thereof pursuant to the terms contained herein. As of the Amendment
No. 9 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment No. 9 and the Credit Agreement shall be read together
and construed as a single instrument. Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment No. 9 as of the Amendment No. 9 Effective Date.
This Amendment No. 9 shall constitute a Loan Document (as defined in the Credit
Agreement, both before and after giving effect to the amendment thereof hereby).
(b)    Except as provided herein, (i) the Amendment No. 9 Extended Dollar
Revolving Credit Commitments and Amendment No. 9 Extended Dollar Revolving
Credit Loans shall be treated as Revolving Credit Commitments and Revolving
Credit Loans, respectively, and (ii) the Amendment No. 9 Extended Multicurrency
Revolving Credit Commitments and Amendment No. 9 Extended Multicurrency Credit
Loans shall be treated as Revolving Credit Commitments and Revolving Credit
Loans, respectively, for all purposes under the Credit Agreement, including
without limitation with respect to maturity, prepayments, repayments, interest
rate and other economic terms.
SECTION 11.Affirmation. Each Loan Party which is a party hereto (i) reaffirms
its obligations under the Loan Documents to which it is a party, (ii)
acknowledges and agrees that all of its obligations under the Pledge and
Security Agreement and the other Collateral Documents to which it is party are
reaffirmed and remain in full force and effect on a continuous basis, (iii)
reaffirms each Lien granted by it to the Collateral Agent for the benefit of the
Secured Parties and its guarantees made pursuant to the Guaranty (both before
and after the Amendment No. 9 Effective Date) and (iv) confirms that its
guarantee under the Guaranty and its obligations under any other Collateral
Document


6

--------------------------------------------------------------------------------





(both before and after the Amendment No. 9 Effective Date), as applicable, shall
apply to the Borrowers’ obligations under the Credit Agreement (including as
amended hereby).
SECTION 12.Submission to Jurisdiction; WAIVERS OF JURY TRIAL. Section 11.16(b)
and (c) of the Credit Agreement is hereby incorporated by reference herein. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
OR DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 9 OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 13.FATCA.
(a)For purposes of determining withholding Taxes imposed under FATCA, the US
Borrowers and the Administrative Agent shall treat (and the Revolving Credit
Lenders party hereto hereby authorize the Administrative Agent to treat) the
Revolving Credit Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(b)The US Borrowers and the Administrative Agent request each Lender to provide
the U.S. federal income tax documentation as required under Section 11.14 of the
Credit Agreement (including documentation required under Section 11.14(c) of the
Credit Agreement to allow the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment).
SECTION 14.Certain ERISA Matters.
(a)Each Lender party hereto (x) represents and warrants, as of the date such
Person became a Lender under the Credit Agreement, to, and (y) covenants, from
the date such Person became a Lender under the Credit Agreement to the date such
Person ceases being a Lender under the Credit Agreement, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such “Qualified
Professional Asset Manager” made the investment decision on behalf of such
Lender to enter into, participate in, administer and perform


7

--------------------------------------------------------------------------------





with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14, and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender under the Credit Agreement,
to, and (y) covenants, from the date such Person became a Lender under the
Credit Agreement to the date such Person ceases being a Lender under the Credit
Agreement, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that:
(i)none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, the Credit Agreement, any other Loan Document or any documents
related hereto or thereto),
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is capable of evaluating investment risks independently, both
in general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)no fee or other compensation is being paid directly to the Administrative
Agent or any its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.
The Administrative Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender, or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement


8

--------------------------------------------------------------------------------





fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
[Signature pages follow]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 9 to be
duly executed as of the date first above written.
MACDERMID, INCORPORATED
By: /s/ Scot R. Benson    
Name:
Scot R. Benson        

Title:
President     

PLATFORM SPECIALTY PRODUCTS CORPORATION
By: /s/ John P. Connolly    
Name:
John P. Connolly    

Title:
Chief Financial Officer     





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





    
ALENT USA HOLDING, INC.
ALENT INVESTMENTS, INC.
ALENT, INC.
AR MEXICAN HOLDINGS, INC.
AUTOTYPE HOLDINGS (USA) INC.
BAYPORT CHEMICAL SERVICE, INC.
CANNING GUMM, LLC
COMPUGRAPHICS U.S.A. INC.
ECHO INTERNATIONAL, INC.
EI LIQUIDATION, INC.
MACDERMID ANION, INC.
MACDERMID ACUMEN, INC.
MACDERMID AUTOTYPE INCORPORATED
MACDERMID BRAZIL, INC.
MACDERMID ENTHONE INC.
MACDERMID EUROPEAN CAPITAL INVESTMENTS I, LLC
MACDERMID EUROPEAN CAPITAL INVESTMENTS II, LLC
MACDERMID ENTHONE AMERICA LLC
MACDERMID GRAPHICS SOLUTIONS, LLC
MACDERMID GROUP, INC.
MACDERMID HOLDINGS, LLC
MACDERMID HOUSTON, INC.
MACDERMID INTERNATIONAL INVESTMENTS, LLC
MACDERMID INVESTMENT CORP.
MACDERMID OFFSHORE SOLUTIONS, LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS ACUMEN, INC.
MACDERMID SOUTH AMERICA, INCORPORATED
MACDERMID SOUTH ATLANTIC, INCORPORATED
MACDERMID TEXAS, INC.
MACDERMID US HOLDINGS, LLC
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC.
OMI INTERNATIONAL CORPORATION
PLATFORM DELAWARE HOLDINGS, INC.
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING USA, LLC
By: /s/ John Connolly    
Name:
John Connolly    

Title:
President





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------









DUTCH AGRICULTURAL INVESTMENT PARTNERS LLC
ARYSTA LIFESCIENCE INC.
MACDERMID MAS LLC
By: /s/ Todd Zagorec    
Name:
Todd Zagorec    

Title:
Secretary

DYNACIRCUITS, LLC
By:    MacDermid, Incorporated, its member
By: /s/ Scot R. Benson    
Name:
Scot R. Benson    

Title:
President     

By:    Echo International, Inc., its member
By: /s/ John Connolly    
Name:
John Connolly    

Title:
President

MACDERMID INTERNATIONAL PARTNERS
By:    MacDermid, Incorporated, its partner
By: /s/ Scot R. Benson    
Name:
Scot R. Benson    

Title:
President

By:    MacDermid Overseas Asia Limited, its partner
By: /s/ John Connolly    
Name:
John Connolly    

Title:
President





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





W. CANNING LTD.
By:    MacDermid Houston, Inc., its General Partner
By: /s/ John Connolly    
Name:
John Connolly    

Title:
President

By:
MacDermid Texas, Inc., its Limited Partner

By: /s/ John Connolly    
Name:
John Connolly    

Title:
President

ARYSTA LIFESCIENCE MANAGEMENT COMPANY, LLC
By: /s/ Todd Zagorec    
Name:
Todd Zagorec    

Title:
Manager

ARYSTA LIFESCIENCE NA HOLDING LLC
By:
Arysta LifeScience Japan Holdings Godo Kaisha, its sole member

By:
MacDermid Agricultural Solutions, Inc., its managing member

By: /s/ Todd Zagorec    
Name:
Todd Zagorec    

Title:
Secretary





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





ARYSTA LIFESCIENCE NORTH AMERICA, LLC


By: /s/ Rico Christensen    
Name:
Rico Christensen    

Title:
President

ROCKVILLE VENTURE, LLC
By:    MacDermid, Incorporated, its sole member
By: /s/ Scot R. Benson    
Name:
Scot R. Benson    

Title:
President

VERNON-ROCKVILLE VENTURE, LLC
By:    Rockville Venture, LLC, its sole member
By:    MacDermid, Incorporated, its sole member
By: /s/ Scot R. Benson    
Name:
Scot R. Benson    

Title:
President

ALPHA ASSEMBLY SOLUTIONS INC.
By: /s/ John Connolly    
Name:
John Connolly    

Title:
Vice President

ARYSTA LIFESCIENCE AMERICA INC.
By: /s/ Toyokazu Matsumoto    
Name:
Toyokazu Matsumoto    

Title:
President





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





MACDERMID AMERICAS ACQUISITIONS INC.
By: /s/ Scot R. Benson    
Name:
Scot R. Benson    

Title:
Director





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as Agent, L/C Issuer and Revolving Credit Lender
By: /s/ Vanessa Kurbatskiy    
Name:
Vanessa Kurbatskiy    

Title:
Vice President





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Revolving Credit Lender
By: /s/ John Toronto    
Name:
John Toronto    

Title:
Authorized Signatory        

By: /s/ Lingzi Huang    
Name:
Lingzi Huang    

Title:
Authorized Signatory





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





CITIBANK, NA, as a Revolving Credit Lender
By: /s/ Jyothi Narayanan    
Name:
Jyothi Narayanan    

Title:
Vice President    





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





CREDIT AGRICOLE CREDIT AND INVESTMENT BANK , as a Revolving Credit Lender
By: /s/ Gordon Yip    
Name:
Gordon Yip    

Title:
Director        

By: /s/ Dan Fahey    
Name:
Dan Fahey    

Title: Vice President




[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





DEUTSCHE BANK NEW YORK, as a Revolving Credit Lender
By: /s/ Marguerite Sutton     
Name:
Marguerite Sutton    

Title:
Vice President         

By: /s/ Maria Guinchard    
Name:
Maria Guinchard    

Title: Vice President




[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





HSBC BANK U.S.A., N.A. , as a Revolving Credit Lender
By: /s/ Richard Jackson     
Name:
Richard Jackson    

Title:
Managing Director





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





NOMURA CORPORATE FUNDING AMERICAS, LLC, as a Revolving Credit Lender
By: /s/ Lee Olive    
Name:
Lee Olive     

Title:
Managing Director





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Revolving Credit Lender
By: /s/ Rebecca Kratz    
Name:
Rebecca Kratz    

Title:
Authorized Signatory





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH, as a Revolving Credit Lender
By: /s/ Houssem Daly    
Name:
Houssem Daly    

Title:
Associate Director        

By: /s/ Craig Pearson    
Name:
Craig Pearson

Title:
Associate Director





[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------





KKR REVOLVING CREDIT PARTNERS, LP, as a Revolving Credit Lender
By: /s/ Jeffrey Smith    
Name:
Jeffrey Smith    

Title:    Authorized Signatory




[Signature Page to Amendment No. 9]

--------------------------------------------------------------------------------






EXHIBIT A

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

amended and restated as of August 6, 2014

among

MACDERMID, INCORPORATED and PLATFORM SPECIALTY PRODUCTS CORPORATION,
as US Borrowers,
MACDERMID AGRICULTURAL SOLUTIONS HOLDINGS B.V. and NETHERLANDS AGRICULTURAL
INVESTMENT PARTNERS LLC,
as Euro Tranche C-5 Term Loan Borrowers,
MACDERMID EUROPEAN HOLDINGS B.V. and MACDERMID FUNDING LLC,
as Euro Tranche C-6 Term Loan Borrowers,
CERTAIN SUBSIDIARIES OF PLATFORM SPECIALTY PRODUCTS CORPORATION,
as Subsidiary Guarantors,

THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent
______________________________


BARCLAYS BANK PLC
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------



i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
2


1.01


Defined Terms
2


1.02


Other Interpretive Provisions
66


1.03


Accounting Terms
67


1.04


Rounding
67


1.05


References to Agreements and Laws
67


1.06


Times of Day
67


1.07


Letter of Credit Amounts
67


1.08


Conversion of Foreign Currencies
68


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
68


2.01


The Loans
68


2.02


Borrowings, Conversions and Continuations of Loans
70


2.03


Letters of Credit
73


2.04


Reserved
82


2.05


Prepayments
82


2.06


Termination or Reduction of Commitments
86


2.07


Repayment of Loans
87


2.08


Interest
91


2.09


Fees
91


2.10


Computation of Interest and Fees
92


2.11


Evidence of Indebtedness
92


2.12


Payments Generally
93


2.13


Sharing of Payments
94


2.14


Incremental Facilities
95


2.15


Defaulting Lender
98


2.16


Extension of Term Loans and Revolving Credit Commitments
101


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
104


3.01


Taxes
104


3.02


Illegality
106


3.03


Inability to Determine Rates
106


3.04


Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
106


3.05


Funding Losses
107


3.06


Matters Applicable to all Requests for Compensation.
108


3.07


Pro Rata Treatment
108


3.08


Survival
108


ARTICLE IV GUARANTY
109


4.01


The Guaranty
109


4.02


Obligations Unconditional
109





ii

--------------------------------------------------------------------------------





4.03


Reinstatement
110


4.04


Certain Additional Waivers
110


4.05


Remedies
110


4.06


Rights of Contribution
110


4.07


Guarantee of Payment; Continuing Guarantee
111


4.08


Limitation on guarantee given by French Guarantors
111


4.09


Limitation of Guarantees given by Belgian Guarantors
111


4.10


Limitation of Guarantees given by Mexican Guarantors
112


ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
112


5.01


Reserved
112


5.02


Conditions to all Credit Extensions
112


ARTICLE VI REPRESENTATIONS AND WARRANTIES
113


6.01


Existence, Qualification and Power; Compliance with Laws
113


6.02


Authorization; No Contravention
113


6.03


Governmental Authorization; Other Consents
113


6.04


Binding Effect
114


6.05


Financial Statements; No Material Adverse Effect
114


6.06


Litigation
114


6.07


No Default
114


6.08


Properties
114


6.09


Environmental Compliance
115


6.10


Insurance
115


6.11


Taxes
116


6.12


ERISA Compliance
116


6.13


Subsidiaries; Equity Interests
117


6.14


Margin Regulations; Investment Company Act
117


6.15


Disclosure
117


6.16


Compliance with Laws
118


6.17


Intellectual Property; Licenses, Etc
118


6.18


Solvency
118


6.19


Casualty, Etc
118


6.20


Perfection, Etc
118


6.21


Swap Obligations
118


6.22


Labor Matters
118


6.23


OFAC and FCPA
119


6.24


Senior Indebtedness
119


6.25


Centre of Main Interests and Establishments
119


6.26


Borrowers
119


ARTICLE VII AFFIRMATIVE COVENANTS
119


7.01


Financial Statements
119


7.02


Certificates; Other Information
120


7.03


Notices
122


7.04


Payment of Obligations
122





iii

--------------------------------------------------------------------------------





7.05


Preservation of Existence, Etc
123


7.06


Maintenance of Properties
123


7.07


Maintenance of Insurance
123


7.08


Compliance with Laws
123


7.09


Books and Records
123


7.10


Inspection Rights
123


7.11


Use of Proceeds
124


7.12


Additional Collateral
124


7.13


Compliance with Environmental Laws
128


7.14


Further Assurances
128


7.15


Collateral and Guarantee Limitations
129


7.16


Credit Rating
129


7.17


Post-Closing Matters
130


7.18


OFAC and FCPA
130


7.19


Borrowers
130


ARTICLE VIII NEGATIVE COVENANTS
130


8.01


Liens
130


8.02


Indebtedness
132


8.03


Fundamental Changes
135


8.04


Dispositions
135


8.05


Restricted Payments
136


8.06


Change in Nature of Business
138


8.07


Transactions with Affiliates
139


8.08


Burdensome Agreements
139


8.09


Use of Proceeds
141


8.10


Financial Covenants
141


8.11


Amendments of Organization Documents and Certain Other Agreements
142


8.12


Accounting Changes
142


8.13


Sale and Leaseback Transactions
142


8.14


No Other “Designated Senior Indebtedness”
142


8.15


COMI Shift
142


8.16


UK Pensions
142


ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
143


9.01


Events of Default
143


9.02


Remedies Upon Event of Default
145


9.03


Application of Funds
145


ARTICLE X THE AGENTS AND THE ARRANGER
146


10.01


Appointment and Authority
146


10.02


Delegation of Duties
147


10.03


Rights as a Lender
147


10.04


Exculpatory Provisions
147


10.05


Reliance by Agents
148


10.06


Non-Reliance on Agents and Other Lenders
148





iv

--------------------------------------------------------------------------------





10.07


Resignation of Agent
149


10.08


Administrative Agent May File Proofs of Claim
149


10.09


Collateral and Guaranty Matters
150


10.10


No Other Duties, Etc
150


ARTICLE XI MISCELLANEOUS
151


11.01


Amendments, Etc
151


11.02


Notices and Other Communications; Facsimile Copies
152


11.03


No Waiver; Cumulative Remedies
154


11.04


Expenses; Indemnity; Damage Waiver
154


11.05


Payments Set Aside
156


11.06


Successors and Assigns
156


11.07


Confidentiality
161


11.08


Setoff
162


11.09


Interest Rate Limitation
162


11.10


Counterparts
163


11.11


Integration
163


11.12


Survival of Representations and Warranties
163


11.13


Severability
163


11.14


Tax Forms
163


11.15


Replacement of Lenders
165


11.16


Governing Law
165


11.17


Binding Effect
166


11.18


Waiver of Right to Trial by Jury
166


11.19


USA PATRIOT Act Notice
167


11.20


Waiver of Notice of Termination
167


11.21


Headings
167


11.22


Power of Attorney
167


11.23


Judgment Currency
167


11.24


Co-Borrowers
168


11.25


Parallel Debt
170


11.26


VAT
171


11.27


Euro Tranche C-5 Term Loan Co-Borrowers
172


11.28


Euro Tranche C-4 Term Loan Co-Borrowers.
175


11.29


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
177





SCHEDULES


1.01(a)    Existing Letters of Credit
1.01(c)    Mortgaged Properties
1.01(d)    Existing Investments
1.01(e)     Dormant Subsidiaries
1.01(f)    Subsidiary Guarantors
2.01    Commitments and Pro Rata Shares
6.06    Litigation
6.09    Environmental Matters
6.12    ERISA    
6.13    Subsidiaries


v

--------------------------------------------------------------------------------





6.17    Intellectual Property Matters
6.22    Labor Matters
7.17     Post-Closing Matters
8.01(c)    Existing Liens
8.02    Existing Indebtedness
8.04    Certain Dispositions
11.02    Administrative Agent’s Office, Certain Addresses for Notices




EXHIBITS

A    Assignment and Assumption
B    Committed Loan Notice
C    Compliance Certificate
D    Intellectual Property Security Agreement
E    Reserved
F    Mortgage
G    Perfection Certificate
H    Pledge and Security Agreement
I    Subsidiary Joinder Agreement
J-1    Term Loan Note
J-2    Dollar Revolving Note
J-3    Multicurrency Revolving Note
K    L/C Credit Extension Request
L    Prepayment Notice




vi

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement is amended and restated as of
August 6, 2014 among MACDERMID HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), MACDERMID, INCORPORATED, a Connecticut corporation
(“MacDermid”), as a Revolving Credit Borrower and a Term Loan Borrower (each as
defined below), PLATFORM SPECIALTY PRODUCTS CORPORATION (F/K/A PLATFORM
ACQUISITION HOLDINGS LIMITED) (“PSP”), as a Revolving Credit Borrower and a Term
Loan Borrower, certain Subsidiaries of Holdings and PSP from time to time party
hereto (each a “Subsidiary Guarantor”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BARCLAYS BANK
PLC, as administrative agent (in such capacity and together with its successors,
the “Administrative Agent”), as collateral agent (in such capacity and together
with its successors, the “Collateral Agent”) and L/C Issuer, with CREDIT SUISSE
SECURITIES (USA) LLC, as syndication agent (in such capacity, the “Syndication
Agent”) and with DEUTSCHE BANK SECURITIES INC. and UBS SECURITIES LLC, as
co-documentation agents (in such capacities, the “Co-Documentation Agents”).
WHEREAS, MacDermid is party to that certain First Lien Credit Agreement dated as
of June 7, 2013, among MacDermid, the several lenders and other parties from
time to time parties thereto and Credit Suisse AG, as administrative agent and
collateral agent (the “Existing First Lien Credit Agreement”);
WHEREAS, pursuant to that certain Resignation and Appointment Agreement dated as
of October 31, 2013, Credit Suisse AG, the Current Collateral Agent and Current
Administrative Agent (each as defined therein), has resigned as collateral agent
and administrative agent effective as of the Amendment No. 1 Effective Date and
Barclays Bank PLC shall serve as Successor Collateral Agent and Successor
Administrative Agent (each as defined therein) in such capacities from and after
the Amendment No. 1 Effective Date;
WHEREAS, the Existing First Lien Credit Agreement was amended and restated on
October 31, 2013 pursuant to Amendment No. 1 (the “Existing Amended and Restated
Credit Agreement”); and
WHEREAS, the Required Lenders and other parties to Amendment No. 2 have agreed
to amend and restate the Existing Amended and Restated Credit Agreement in its
entirety to read as set forth in this Agreement, and it has been agreed by such
parties that the Loans and any Letters of Credit outstanding as of the Amendment
No. 2 Effective Date and other “Obligations” under (and as defined in) the
Existing Amended and Restated Credit Agreement (including indemnities) shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of this Agreement shall supersede the terms of the Existing
Amended and Restated Credit Agreement (which shall hereafter have no further
effect upon the parties thereto other than with respect to any action, event,
representation, warranty or covenant occurring, made or applying prior to the
Amendment No. 2 Effective Date), and all references to the Existing Amended and
Restated Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof; provided that (1) the grants of security interests,
Mortgages and Liens under and pursuant to the Loan Documents shall continue
unaltered to secure, guarantee, support and otherwise benefit the Obligations of
MacDermid and the other Loan Parties under the Existing Amended and Restated
Credit Agreement and this Agreement and each other Loan Document and each of the
foregoing shall continue in full force and effect in accordance with its terms
except as expressly amended thereby or hereby or by Amendment No. 2, and the
parties hereto hereby ratify and confirm the terms thereof as being in full
force and effect and unaltered by this Agreement, (2) the letters of credit
identified on Schedule 1.1(a) hereto shall be deemed to be Letters of Credit for
all purposes under this Agreement and (3) it is agreed and understood that this
Agreement does not constitute a novation, satisfaction, payment or reborrowing
of any Obligation under the Existing Amended and Restated Credit Agreement or
any other Loan Document except as expressly modified by this Agreement, nor does
it operate as a waiver of any right, power or remedy of any Lender under any
Loan Document.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2022 Senior Notes” means those certain 6.50% senior notes due 2022 denominated
in Dollars issued pursuant to the terms of the 2022 Senior Notes Indenture.
“2022 Senior Notes Indenture” means that certain Indenture, dated February 2,
2015, among PSPC Escrow Corp., Computershare Trust Company, N.A., as trustee,
and Société Générale Bank & Trust, as paying agent, registrar and transfer agent
for the EUR Notes (as defined therein), as amended by that certain First
Supplemental Indenture, dated February 13, 2015, among PSP, the Initial
Guarantors named therein, Computershare Trust Company, N.A., as trustee, and
Société Générale Bank & Trust, as paying agent, registrar and transfer agent,
and as further amended by that certain Second Supplemental Indenture, dated May
20, 2015, that certain Third Supplemental Indenture, dated January 26, 2016, and
that certain Fourth Supplemental Indenture, dated April 13, 2016, each as among
PSP, each of the subsidiaries of PSP identified as a “Subsequent Guarantor” on
the signature pages thereto, the other Guarantors (as defined in the 2022 Senior
Notes Indenture), Computershare Trust Company, N.A., as trustee, and Société
Générale Bank & Trust, as paying agent, registrar and transfer agent.
“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition”.
“Acquired Indebtedness” means with respect to any specified Person (i)
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, provided
such Indebtedness is not incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and (ii) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.
“Act” has the meaning specified in Section 11.19.
“Additional Borrower” has the meaning specified in Section 2.14(a); provided,
that, for purposes of Section 11.24 no Borrower organized outside of the United
States shall be deemed an Additional Borrower.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify MacDermid and
the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisory Agreement” means the Advisory Services Agreement, dated as of October
31, 2013 between PSP and Mariposa Capital, LLC.
“Affiliate” means, with respect to any Person, another Person (other than, in
the case of the Loan Parties, a Subsidiary of such Person) that directly, or
indirectly through one or more intermediaries, Governs or is Governed by or is
under common Governance with the Person specified. “Govern” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Governing” and “Governed”
have meanings correlative thereto. Without limiting the generality of the
foregoing, a Person shall be deemed to be Governed by another Person if such
other Person possesses, directly or indirectly, power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.


2

--------------------------------------------------------------------------------





“Agents” has the meaning specified in Section 10.01(b).
“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Dollar Revolving Credit Commitments” means, as of the date of
determination thereof, the sum of all Dollar Revolving Credit Commitments of all
Dollar Revolving Lenders at such date.
“Aggregate Dollar Revolving Credit Exposure” means, at any time, the sum of (i)
the unused portion of the Dollar Revolving Credit Commitment then in effect and
(ii) the Dollar Total Outstandings at such time.
“Aggregate Multicurrency Revolving Credit Commitments” means, as of the date of
determination thereof, the sum of all Multicurrency Revolving Credit Commitments
of all Multicurrency Revolving Lenders as of such date.
“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the sum
of (i) the unused portion of the Multicurrency Revolving Credit Commitment then
in effect and (ii) the Multicurrency Total Outstandings at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
unused portion of the Revolving Credit Commitment then in effect and (ii) the
Total Outstandings at such time.
“Agreed Security Principles” has the meaning specified in Schedule 2 to the
Amendment No. 2.
“Agreement” means this Second Amended and Restated Credit Agreement.
“Alent” means Alent plc, a public limited company registered in England and
Wales.
“Alent Acquisition” means the acquisition by MacDermid Performance Acquisitions
Ltd., a private limited company registered in England and Wales and a
wholly-owned indirect Subsidiary of PSP, of all of the Equity Interests of Alent
pursuant to the terms and conditions of the Alent Scheme of Arrangement.
“Alent Scheme of Arrangement” means the court-sanctioned scheme of arrangement
which will be implemented under Part 26 of the U.K. Companies Act of 2006, as
amended, between Alent and the holders of the Equity Interests of Alent in
relation to the cancellation of the entire issued share capital of Alent and the
subsequent issue of new shares in Alent to MacDermid Performance Acquisitions
Ltd., a private limited company registered in England and Wales, as contemplated
by the Alent Scheme Circular.
“Alent Scheme Circular” means the circular to the shareholders of Alent issued
by Alent setting out in full the terms and conditions of the Alent Scheme of
Arrangement.
“Alternate Currency LIBO Rate” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.
“Alternative Currency” means, with respect to Multicurrency Revolving Credit
Loans or a New Term Loan Facility, Yen, Euros and Pounds Sterling.
“Amendment No. 1” means that certain Amendment No. 1 dated as of October 31,
2013 by and among the Borrowers, the other Loan Parties, the Administrative
Agent, the Collateral Agent, the Required Lenders party thereto and the other
parties thereto.
“Amendment No. 1 Effective Date” shall have the meaning assigned to such term in
Amendment No 1.


3

--------------------------------------------------------------------------------





“Amendment No. 1 Transactions” means that Acquisition, the Resignation and
Appointment (as defined in Amendment No. 1), the Refinancing (as defined in
Amendment No. 1) and the other transactions contemplated by Amendment No. 1.
“Amendment No. 2” means that certain Amendment No. 2 dated as of August 6, 2014
by and among the Borrowers, the other Loan Parties, the Administrative Agent,
the Collateral Agent, the Required Lenders party thereto and the other parties
thereto.
“Amendment No. 2 Effective Date” shall have the meaning assigned to such term in
Amendment No. 2.
“Amendment No. 2 Funding Date” shall have the meaning assigned to such term in
Amendment No. 2.
“Amendment No. 3” means that certain Amendment No. 3 dated as of February 13,
2015 by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 3 Effective Date” has the meaning specified in Section 6 of
Amendment No. 3.
“Amendment No. 4” means that certain Amendment No. 4, dated as of December 3,
2015, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 4 Extended Availability Period” means the period from and
including the Amendment No. 4 Funding Date to but excluding the earliest of (a)
the Amendment No. 4 Extended Revolving Credit Maturity Date, (b) the date of
termination of the Amendment No. 4 Extended Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Amendment No. 4 Extended Revolving Lender to make Amendment No. 4 Extended
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Amendment No. 4 Extended Dollar Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Amendment No. 4 Extended Dollar Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Amendment No. 4 Extended Dollar
Revolving Lenders pursuant to Section 2.01.
“Amendment No. 4 Extended Dollar Revolving Credit Commitment” means, as to each
Amendment No. 4 Extended Dollar Revolving Lender, its obligation to (a) make
Amendment No. 4 Extended Dollar Revolving Credit Loans to the Revolving Credit
Borrowers pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Amendment No. 4 Extended Dollar
Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Amendment No. 4 Extended Dollar Revolving Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Amendment No. 4 Extended Dollar Revolving Credit Facility” has the meaning
specified in the definition of “Facility”.
“Amendment No. 4 Extended Dollar Revolving Credit Loan” has the meaning
specified in Section 2.01.
“Amendment No. 4 Extended Dollar Revolving Lender” means, at any time, any
Lender that has an Amendment No. 4 Extended Dollar Revolving Credit Commitment
or an outstanding Amendment No. 4 Extended Dollar Revolving Credit Loan at such
time.


4

--------------------------------------------------------------------------------





“Amendment No. 4 Extended Multicurrency Revolving Credit Borrowing” means a
borrowing consisting of simultaneous Amendment No. 4 Extended Multicurrency
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Amendment No. 4
Extended Multicurrency Revolving Lenders pursuant to Section 2.01.
“Amendment No. 4 Extended Multicurrency Revolving Credit Commitment” means, as
to each Amendment No. 4 Extended Multicurrency Revolving Lender, its obligation
to make Amendment No. 4 Extended Multicurrency Revolving Credit Loans to the
Revolving Credit Borrowers pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Amendment No. 4 Extended Multicurrency Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 4
Extended Multicurrency Revolving Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Amendment No. 4 Extended Multicurrency Revolving Credit Facility” has the
meaning specified in the definition of “Facility”.
“Amendment No. 4 Extended Multicurrency Revolving Credit Loan” has the meaning
specified in Section 2.01.
“Amendment No. 4 Extended Multicurrency Revolving Lender” means, at any time,
any Lender that has an Amendment No. 4 Extended Multicurrency Revolving Credit
Commitment or an outstanding Amendment No. 4 Extended Multicurrency Revolving
Credit Loan at such time.
“Amendment No. 4 Extended Revolving Credit Commitments” means the Amendment No.
4 Extended Dollar Revolving Credit Commitment and the Amendment No. 4 Extended
Multicurrency Revolving Credit Commitment.
“Amendment No. 4 Extended Revolving Credit Loans” means the Amendment No. 4
Extended Dollar Revolving Credit Loans and the Amendment No. 4 Extended
Multicurrency Revolving Credit Loans.
“Amendment No. 4 Extended Revolving Credit Maturity Date” means, with respect to
any Amendment No. 4 Extended Revolving Credit Loan, the earlier of (i) June 7,
2019 and (ii) (x) in the case of the Amendment No. 4 Extended Dollar Revolving
Credit Facility, the date of termination in whole of the Amendment No. 4
Extended Dollar Revolving Credit Commitments and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02 and (y) in the case of the
Amendment No. 4 Extended Multicurrency Revolving Credit Facility, the date of
termination in whole of the Amendment No. 4 Extended Multicurrency Revolving
Credit Commitments pursuant to Section 2.06 or 9.02.
“Amendment No. 4 Extended Revolving Lenders” means the Amendment No. 4 Extended
Dollar Revolving Lenders and the Amendment No. 4 Extended Multicurrency
Revolving Lenders.
“Amendment No. 4 Funding Date” has the meaning specified in Section 4 of
Amendment No. 4.
“Amendment No. 5” means that certain Amendment No. 5, dated as of October 14,
2016, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 5 Funding Date” has the meaning specified in Section 4 of
Amendment No. 5.
“Amendment No. 6” means that certain Amendment No. 6, dated as of December 6,
2016, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 6 Funding Date” has the meaning specified in Section 4 of
Amendment No. 6.


5

--------------------------------------------------------------------------------





“Amendment No. 7” means that certain Amendment No. 7, dated as of April 18,
2017, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 7 Funding Date” has the meaning specified in Section 4 of
Amendment No. 7.
“Amendment No. 8” means that certain Amendment No. 8, dated as of October 3,
2017, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
“Amendment No. 8 Funding Date” has the meaning specified in Section 4 of
Amendment No. 8.
“Amendment No. 9” means that certain Amendment No. 9, dated as of [•], by and
among the US Borrowers, the other Loan Parties party thereto, the Administrative
Agent, the Collateral Agent, the L/C Issuer and the Revolving Credit Lenders
party thereto and the other parties thereto.
“Amendment No. 9 Effective Date” has the meaning specified in Section 5 of
Amendment No. 9.
“Amendment No. 9 Extended Availability Period” means the period from and
including the Amendment No. 9 Effective Date to but excluding the earliest of
(a) the Amendment No. 9 Extended Revolving Credit Maturity Date, (b) the date of
termination of the Amendment No. 9 Extended Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Amendment No. 9 Extended Revolving Lender to make Amendment No. 9 Extended
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Amendment No. 9 Extended Dollar Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Amendment No. 9 Extended Dollar Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Amendment No. 9 Extended Dollar
Revolving Lenders pursuant to Section 2.01.
“Amendment No. 9 Extended Dollar Revolving Credit Commitment” means, as to each
Amendment No. 9 Extended Dollar Revolving Lender, its obligation to (a) make
Amendment No. 9 Extended Dollar Revolving Credit Loans to the Revolving Credit
Borrowers pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Amendment No. 9 Extended Dollar
Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Amendment No. 9 Extended Dollar Revolving Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Amendment No. 9 Extended Dollar Revolving Credit Facility” has the meaning
specified in the definition of “Facility”.
“Amendment No. 9 Extended Dollar Revolving Credit Loan” has the meaning
specified in Section 2.01.
“Amendment No. 9 Extended Dollar Revolving Lender” means, at any time, any
Lender that has an Amendment No. 9 Extended Dollar Revolving Credit Commitment
or an outstanding Amendment No. 9 Extended Dollar Revolving Credit Loan at such
time.
“Amendment No. 9 Extended Multicurrency Revolving Credit Borrowing” means a
borrowing consisting of simultaneous Amendment No. 9 Extended Multicurrency
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Amendment No. 9
Extended Multicurrency Revolving Lenders pursuant to Section 2.01.


6

--------------------------------------------------------------------------------





“Amendment No. 9 Extended Multicurrency Revolving Credit Commitment” means, as
to each Amendment No. 9 Extended Multicurrency Revolving Lender, its obligation
to make Amendment No. 9 Extended Multicurrency Revolving Credit Loans to the
Revolving Credit Borrowers pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Amendment No. 9 Extended Multicurrency Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 9
Extended Multicurrency Revolving Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Amendment No. 9 Extended Multicurrency Revolving Credit Facility” has the
meaning specified in the definition of “Facility”.
“Amendment No. 9 Extended Multicurrency Revolving Credit Loan” has the meaning
specified in Section 2.01.
“Amendment No. 9 Extended Multicurrency Revolving Lender” means, at any time,
any Lender that has an Amendment No. 9 Extended Multicurrency Revolving Credit
Commitment or an outstanding Amendment No. 9 Extended Multicurrency Revolving
Credit Loan at such time.
“Amendment No. 9 Extended Revolving Credit Commitments” means the Amendment No.
9 Extended Dollar Revolving Credit Commitment and the Amendment No. 9 Extended
Multicurrency Revolving Credit Commitment.
“Amendment No. 9 Extended Revolving Credit Loans” means the Amendment No. 9
Extended Dollar Revolving Credit Loans and the Amendment No. 9 Extended
Multicurrency Revolving Credit Loans.
“Amendment No. 9 Extended Revolving Credit Maturity Date” means, with respect to
any Amendment No. 9 Extended Revolving Credit Loan, the earlier of (i) June 7,
2020 and (ii) (x) in the case of the Amendment No. 9 Extended Dollar Revolving
Credit Facility, the date of termination in whole of the Amendment No. 9
Extended Dollar Revolving Credit Commitments and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02 and (y) in the case of the
Amendment No. 9 Extended Multicurrency Revolving Credit Facility, the date of
termination in whole of the Amendment No. 9 Extended Multicurrency Revolving
Credit Commitments pursuant to Section 2.06 or 9.02.
“Amendment No. 9 Extended Revolving Lenders” means the Amendment No. 9 Extended
Dollar Revolving Lenders and the Amendment No. 9 Extended Multicurrency
Revolving Lenders.
“Anticipated Cure Deadline” shall have the meaning assigned to such term in
Section 8.10(b).
“Applicable Rate” means (a) with respect to any Tranche B-6 Term Loan that is
(i) a Eurocurrency Rate Loan, 3.00% per annum and (ii) a Base Rate Loan, 2.00%
per annum, (b) with respect to any Tranche B-7 Term Loan that is (i) a
Eurocurrency Rate Loan, 2.50% per annum and (ii) a Base Rate Loan, 1.50% per
annum, (c) with respect to any Euro Tranche C-5 Term Loan, 2.75% per annum, (d)
with respect to any Euro Tranche C-6 Term Loan, 2.50% per annum, (e) with
respect to any Revolving Loan that is (i) a Eurocurrency Rate Loan, 3.00% per
annum and (ii) a Base Rate Loan, 2.00% per annum, (f) with respect to the Letter
of Credit Fees, 3.00% per annum and (g) with respect to the Commitment Fee,
0.50% per annum. Notwithstanding the foregoing, it is understood and agreed that
for all periods prior to the Amendment No. 8 Funding Date, the “Applicable Rate”
for all purposes was as set forth in the Credit Agreement as in effect
immediately prior to the Amendment No. 8 Funding Date.
“Approved Fund” has the meaning specified in Section 11.06(g).
“Approved Member State” means each of the following: Belgium, Canada, France,
Germany, Italy, Luxembourg, The Netherlands, Spain, Sweden and the United
Kingdom.
“Arranger” means Barclays Bank PLC.


7

--------------------------------------------------------------------------------





“Arysta” means Arysta LifeScience Limited, an Irish private limited company.
“Arysta Acquisition Agreement” means the Share Purchase Agreement dated October
20, 2014, (as subsequently amended by amendments dated as of November 10, 2014,
December 2, 2014 and February 11, 2015), by and between Nalozo S.à.r.l., a
Luxembourg limited liability company, as the seller, and PSP, as the purchaser.
“Arysta LifeScience Acquisition” means the acquisition of all of the Equity
Interests of Arysta pursuant to the Arysta Acquisition Agreement.
“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by PSP or any of the Restricted Subsidiaries to any Person other than
a Borrower or any Subsidiary Guarantor of (a) any Equity Interests of any of the
Restricted Subsidiaries (other than directors’ qualifying shares and employee
options granted in the ordinary course of business) or (b) any other assets of
PSP or any of the Restricted Subsidiaries, including Equity Interests of any
Person that is not a Subsidiary (other than (i) inventory disposed of in the
ordinary course of business, or the disposition of obsolete, worn out or no
longer useful assets, scrap and Cash Equivalents and (ii) dispositions between
the Restricted Subsidiaries permitted by Section 8.04(c) or clause (c) of the
definition of Permitted Intercompany Transaction with respect to acquisitions by
a Subsidiary of the Borrowers that is not a Loan Party); provided that any asset
sale or series of related asset sales described in clause (b) above having a
value not in excess of $5,000,000 in any single transaction or series of related
transactions shall be deemed not to be an “Asset Sale” for purposes of this
Agreement.
“Assignee Group” means, with respect to any Lender, such Lender’s Affiliates and
Approved Funds with respect to such Lender.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A or such other form approved by the Administrative Agent.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
MacDermid and its Restricted Subsidiaries for the fiscal years ended December
31, 2010, December 31, 2011, and December 31, 2012 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of MacDermid and its Restricted Subsidiaries, including the notes
thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Autotype Asset Sale” means the sale of the equity interests (and/or
substantially all of the assets) of Autotype Holdings (USA) Inc., an Illinois
corporation, and MacDermid Autotype Ltd, a UK company.
“Availability Period” means the Initial Availability Period, the Amendment No. 4
Extended Availability Period or the Amendment No. 9 Extended Availability
Period, as the context may require.
“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum, without duplication, of an amount equal to (i)(x) the cumulative amount
of Excess Cash Flow for all fiscal years of PSP completed after the Closing Date
(commencing with the fiscal year ending on December 31, 2014) and prior to the
Reference Date minus (y) the portion of such Excess Cash Flow that has been (or
will be) after the Closing Date and on or prior to the Reference Date required
to be offered to prepay the Loans in accordance with Section 2.05(b) (without


8

--------------------------------------------------------------------------------





giving effect to any dollar-for-dollar reduction in respect of voluntary
prepayments of the Loans as therein provided) plus (ii) to the extent not (A)
included in clause (i) above (or Consolidated Net Income of the Borrowers) or
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash dividends and other cash distributions received by any Borrower or any
Restricted Subsidiary from any Unrestricted Subsidiaries during the period from
and including the Business Day immediately following the Closing Date and prior
to the Reference Date in respect of Investments made by the Borrowers or any
Restricted Subsidiary in reliance on the Available Amount plus (iii) to the
extent not (A) included in clause (i) above (or Consolidated Net Income of the
Borrowers) or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
Investments of the Borrowers and their Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated with or into any Borrower or any of
their respective Restricted Subsidiaries (up to the lesser of (x) the fair
market value (as determined in good faith by the Borrowers) of the investments
of the Borrowers and their respective Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (y) the fair market value (as determined in good faith by the
Borrowers) of the original investments by the Borrowers and their respective
Restricted Subsidiaries in such Unrestricted Subsidiary) plus (iv) to the extent
not (A) included in clause (i) above (or Consolidated Net Income of the
Borrowers), (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or (C)
required to be applied to prepay the Loans in accordance with Section 2.05(b),
the aggregate amount of all Net Cash Proceeds received by any Borrower or any
Restricted Subsidiary in connection with the sale, transfer or other Disposition
of its ownership interest in any Unrestricted Subsidiary, to the extent that the
original Investments in such Unrestricted Subsidiary were made in reliance on
the Available Amount minus (v) the sum, without duplication, of the aggregate
amount of Restricted Payments made pursuant to Section 8.05(k) by all Loan
Parties after the Closing Date and on or prior to the Reference Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the
Prime Rate in effect on such day and (c) the Eurocurrency Rate determined on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a Eurocurrency Rate Loan with a one-month Interest Period plus
1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Belgian Guarantors” means a Guarantor with its jurisdiction of organization or
formation under the laws of Belgium.
“Bookrunner” mean Barclays Bank PLC.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrower Notice” has the meaning specified in Section 7.12(b)(iv).
“Borrowers” means the Revolving Credit Borrowers, the Term Loan Borrowers and
each Additional Borrower (and each, a “Borrower”).
“Borrowing” means a Term Loan Borrowing, a Dollar Revolving Credit Borrowing or
a Multicurrency Revolving Credit Borrowing, as the context may require.


9

--------------------------------------------------------------------------------





“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurocurrency
market; (b)(i) when such term is used for the purposes of determining the date
on which the Eurocurrency Rate is determined for any loan denominated in Euros
for any Interest Period therefor and for purposes of determining the first and
last day of any Interest Period, a Target Operating Day or a day of the year on
which banks are not required or authorized to close in New York; and (ii) for
notices, determinations, fundings and payments in connection with any Loan
denominated in Euros, a Target Operating Day or a day of the year on which banks
are not required or authorized to close in New York; and (c) when such term is
used for purposes of determining all notices, determinations, fundings and
payments in connection with, and payments of principal and interest on, Loans
denominated in Yen, any day which is a Business Day described in clause (a) and
which is also a day which is not a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in Tokyo, Japan.
“BV Borrower” means MacDermid Agricultural Solutions Holdings B.V., a company
organized under the laws of the Netherlands having its seat in Amsterdam and
registered with the Dutch trade register under number 61196029.
“Cancelled L/Cs” has the meaning assigned to such term in Section 2.03(n).
“Capital Expenditures” means, for any period, with respect to any Person,
without duplication (a) the net additions to property, plant and equipment and
other capital expenditures of such Person and its consolidated subsidiaries that
are (or should be) set forth in a consolidated statement of cash flows of such
Person for such period prepared in accordance with GAAP and (b) capital lease
obligations incurred by such Person and its consolidated subsidiaries during
such period.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Restricted Subsidiaries free and
clear of all Liens:
(a)    (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof; (ii) securities issued
by any state or municipality within the United States of America (or, in the
case of securities arising from student loans, approved by any such state or
municipality) that are rated “A‑1” or better by S&P or “P‑1” or better by
Moody’s or the equivalent rating from any other nationally recognized rating
agency, and (iii) securities issued or fully guaranteed or insured by any
Approved Member State, or an agency or instrumentality thereof (provided, that
the full faith and credit of the applicable Approved Member State is pledged in
support of those securities) and having maturities of not more than one year;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than one year from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and


10

--------------------------------------------------------------------------------





(d)    Investments, classified in accordance with GAAP as Current Assets of the
Borrowers or any of their Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.
“Cash Payout Option” means, with respect to each Plan Investor, the option of
such Person to receive a payment in cash in exchange for such Person’s Equity
Interests in MacDermid pursuant to and in accordance with the Exchange Agreement
dated as of October 25, 2013.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Certificate of Designation” has the meaning set forth in the Arysta Acquisition
Agreement.
“Change of Control” means, an event or series of events by which:
(a)    a “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (x) any employee benefit
plan of such Person or its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (y) Martin E. Franklin or Daniel H. Leever) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the fully vested right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% of the equity
securities of PSP entitled to vote for members of the board of directors or
equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right), or
(b)    any change of control (or similar event, however denominated) with
respect to PSP or any Restricted Subsidiary shall occur under any indenture or
agreement in respect of Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) in excess of
the Threshold Amount to which PSP or any Restricted Subsidiary is a party.
“Chemtura Acquisition” shall mean the Acquisition by PSP of the “Chemtura
AgroSolutions” business (including substantially all of the Equity Interests of
the entities listed on Schedule A to the Chemtura Acquisition Agreement)
pursuant to and in accordance with that certain Stock and Asset Purchase
Agreement dated as of April 16, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time prior to the date hereof),
between PSP and Chemtura Corporation.
“Civil Code” has the meaning set forth in Section 4.10.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment or Term Loan Commitment.
“Closing Date” means June 7, 2013.
“Co-Documentation Agents” has the meaning specified in the preamble hereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as specifically provided otherwise).


11

--------------------------------------------------------------------------------





“Collateral” means all of the “Collateral” or “Pledged Collateral” referred to
in the Collateral Documents, the Domestic Mortgaged Property, the Foreign
Mortgaged Property and all of the other property and assets that are or are
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
“Collateral Agent” has the meaning specified in the preamble hereto.
“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages, the Intellectual Property Security Agreements, or other similar
agreements delivered to the Collateral Agent and the Lenders pursuant to Section
7.12 and/or Amendment No. 2, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of any Secured Party.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form approved by the Administrative
Agent.
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commitment Letter” means that certain Commitment Letter dated as of October 10,
2013, between Platform Acquisition Holdings Limited and Barclays Bank PLC.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form approved by the Administrative Agent and acceptable
to MacDermid.
“Confidential Information Memorandum” means the Confidential Information
Memorandum of MacDermid dated May, 2013.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Charges for
such period, (ii) consolidated income tax expense for such period (including any
franchise taxes imposed in lieu of income taxes and any income taxes that would
be payable if the entity were to become a taxable entity for purposes of
federal, state or local income taxes), (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-cash charges,
expenses or losses (including, but not limited to, non-cash rent expense,
impairment of goodwill or other intangible assets and exchange rate losses) of
PSP or any of its Restricted Subsidiaries for such period (excluding any such
charge, expense or loss incurred that constitutes an accrual of or a reserve for
cash charges for any future period or an amortization of a prepaid cash expense
paid in a prior period or writeoff or writedown of reserves with respect to
current assets); provided, however, that cash payments made in such period or in
any future period in respect of such non-cash items (excluding any non-cash
items to the extent representing an accrual for a future cash expenditure) shall
be subtracted from Consolidated Net Income in calculating Consolidated EBITDA in
the period when such payments are made, (v) any extraordinary, unusual, or
non-recurring cash charges or expenses for such period (including (i) payment of
any prepayment premium pursuant to and in accordance with the Second Lien Credit
Agreement (as defined in the Existing First Lien Credit Agreement) and (ii)
restructuring charges, integration and acquisition related costs (whether
incurred prior to, or after, the consummation of any such acquisition) and
severance, retention bonuses or other similar one time compensation payments
made to employees of PSP or any of its Restricted Subsidiaries or made in
connection with a Permitted Acquisition), (vi) deferred compensation,
stock-option or employee benefits-based and other equity-based compensation
expenses for such period, (vii) transaction fees and expenses in connection with
the Transactions, the Platform Acquisition and the Chemtura Acquisition for such
period, (viii) transaction fees, costs and expenses during such period in
connection with any investment (including any Permitted Acquisition) or issuance
of Equity Interests, in each case, to the extent permitted under this Agreement
and whether or not such investment, issuance of Equity Interests or acquisition
shall have been consummated, (ix) losses to the extent reimbursable by third
parties in connection with any Permitted Acquisition, as


12

--------------------------------------------------------------------------------





determined in good faith by the Borrowers, for such period; provided, however,
that if the Administrative Agent, acting reasonably, determines in such period
or the immediately succeeding period that such losses, or any portion thereof
(which, in each case, were included in Consolidated EBITDA in such period or
such immediately preceding period pursuant to this clause (ix)), are no longer
reimbursable or are not likely to be reimbursed, then such losses, or any
portion thereof, shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in each such applicable period, (x) unrealized losses in
respect of Obligations under Swap Contracts during such period, (xi) any loss or
expense during such period from discontinued operations or any loss or expense
incurred in connection with the disposal of discontinued operations in
accordance with GAAP (or if not in accordance with GAAP as otherwise reasonably
acceptable to the Administrative Agent), (xii) fees paid during such period in
accordance with the Advisory Agreement as in effect on the Amendment No. 1
Effective Date, (xiii) non-cash charges or amounts recorded in connection with
purchase accounting for such period (including any applicable to future
Permitted Acquisitions), (xiv) non-cash purchase accounting adjustments during
such period relating to the writedown of deferred revenue (whether billed or
unbilled) that are the result of accounting for any acquisition, (xv) fees,
costs and expenses incurred under this Agreement for such period, (xvi) the
cumulative effect of a change in accounting principles for such period and to
the extent permitted by Section 1.03(b), (xvii) expenses during such period in
connection with the settlement of any litigation or claim involving PSP or its
Restricted Subsidiaries, (xviii) debt discount and debt issuance costs, fees,
charges and commissions during such period, in each case incurred in connection
with Indebtedness permitted to be incurred hereunder (whether or not such
Indebtedness has been incurred), (xix) the amount of net cost savings, operating
expense reductions, other operating improvements and acquisition synergies
projected by the Borrowers in good faith to be realized during such period
(calculated on a Pro Forma Basis as though such items had been realized on the
first day of such period) as a result of actions taken or to be taken in
connection with any established cost reduction program, acquisition or
disposition by PSP or any Restricted Subsidiary, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions, provided that (A) a duly
completed certificate signed by a Responsible Officer of the Borrowers shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 7.02(a), certifying that (x) such
cost savings, operating expense reductions and synergies are reasonably expected
and factually supportable as determined in good faith by the Borrowers, and
(y) such actions are to be taken within 12 months after the consummation of the
establishment of the cost reduction program or the acquisition or disposition,
which is expected to result in such cost savings, expense reductions or
synergies, (B) no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (xix) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (C) all steps shall have been taken
for realizing such savings, (D) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause (xix)
to the extent occurring more than eight full fiscal quarters after the specified
action taken in order to realize such projected cost savings, operating expense
reductions and synergies and (E) the aggregate amount of add backs made pursuant
to this clause (xix) shall not exceed an amount equal to 15% of Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
prior to the determination date (without giving effect to any adjustments
pursuant to this clause (xix)), (xx) the amount of any expense related to
minority interests and (xxi) any loss resulting from the payment of earn-out
obligations, (xxii) any non-cash expenses or charges recorded in accordance with
GAAP relating to currency valuation of foreign denominated debt, and any
non-cash expenses or charges recorded in accordance with GAAP relating to equity
interests issued to non-employees in exchange for services provided in
connection with any acquisition or business arrangement (in each case, including
any such transaction consummated prior to the Amendment No. 3 Funding Date and
any such transaction undertaken but not completed), (xxiii)  the amount of any
Make Whole Payment and any non-cash expenses or charges recorded in accordance
with GAAP relating to such Make Whole Payment and minus (b) without duplication
(i) to the extent included in determining such Consolidated Net Income, any
extraordinary, unusual, or non-recurring gains or income and all non-cash items
of income or gains for such period, all determined on a consolidated basis in
accordance with GAAP, (ii) unrealized gains in respect of Obligations under Swap
Contracts and (iii) any gains resulting from the payment of earn-out
obligations; provided that solely for purposes of calculating the First Lien Net
Leverage Ratio and the Total Net Leverage Ratio for any period (A) the
Consolidated EBITDA of any Acquired Entity acquired by any Borrower or any
Restricted Subsidiary pursuant to a Permitted Acquisition during such period
shall be included on a Pro Forma Basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of by any Borrower or any Restricted Subsidiary


13

--------------------------------------------------------------------------------





during such period shall be excluded for such period (assuming the consummation
of such sale or other disposition and the repayment of any Indebtedness in
connection therewith occurred as of the first day of such period).
“Consolidated First Lien Indebtedness” means Consolidated Indebtedness that is
secured by a first priority Lien on assets of PSP or any Restricted Subsidiary.
“Consolidated Indebtedness” means, at any time, the aggregate amount of
Indebtedness of PSP and its Restricted Subsidiaries outstanding at such time, in
the amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of capital lease
obligations and Synthetic Lease Obligations) of PSP and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (including, for the avoidance of doubt, (i) any amounts of premium or
penalty payable in connection with the payment of make-whole amounts or other
prepayment premiums payable in connection with any Indebtedness of PSP or any of
its Restricted Subsidiaries, and (ii) all commissions, discounts and other fees
and charges owed in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), plus (b) any interest accrued
during such period in respect of Indebtedness of PSP or any of its Restricted
Subsidiaries that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP and minus
(c) any consolidated interest income of such Persons for such period, in each
case as recorded by PSP pursuant to GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by PSP or any of its Restricted Subsidiaries with respect to
interest rate Swap Contracts.
“Consolidated Net Income” means, for any period, for PSP and its Restricted
Subsidiaries on a consolidated basis, the net income (including, without
duplication, interest income but excluding extraordinary gains and extraordinary
losses, including such extraordinary items set forth in the definition of
Consolidated EBITDA) of PSP and its Restricted Subsidiaries for that period
determined before any reduction in respect of preferred stock dividends and any
amounts attributable to minority interests in Platform Delaware Holdings, Inc.;
provided that there shall be excluded (a) the income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Restricted Subsidiary, (b) the income or loss of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
any Borrower or any Restricted Subsidiary or the date that such Person’s assets
are acquired by any Borrower or any Restricted Subsidiary; provided, however,
that such income or loss of such Person shall be included for such period to the
extent Consolidated Net Income and Consolidated EBITDA are being calculated on a
Pro Forma Basis in accordance with this Agreement, (c) the income of any Person
(other than a Subsidiary (other than an Unrestricted Subsidiary)) in which any
other Person (other than a Borrower or a wholly owned Restricted Subsidiary or
any director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to a Borrower or a wholly owned Restricted Subsidiary by such
Person during such period, and (d) any net unrealized gain or loss (after any
offset) resulting in such period from obligations in respect of Hedge Agreements
or other derivative instruments and the application of Statement of Financial
Accounting Standards No. 133. For the avoidance of doubt, cash amounts used by
PSP or its Subsidiaries to make purchases of debt (including, without
limitation, purchases of Term Loans) shall not reduce Consolidated Net Income,
nor will any non-cash gain associated with the cancellation of such purchased
debt increase Consolidated Net Income.
“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Indebtedness outstanding on such date
that is secured by a Lien on any asset or property of PSP or any of its
Restricted Subsidiaries.
“Consolidated Total Assets” means, as of any date, the total assets of PSP and
its consolidated Restricted Subsidiaries, determined in accordance with GAAP, as
set forth on the consolidated balance sheet of PSP as of such date.


14

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Notice” has the meaning set out in section 38 or 47 of the UK
Pensions Act 2004.
“Control Investment Affiliate” means as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is incurred to refinance, in whole or in part, existing Term Loans
(“Refinanced Debt”); provided, further, that (i) the final maturity date of any
such Indebtedness, (x) in the case of any Permitted Equal Priority Refinancing
Debt, shall be no earlier than the maturity date of the Refinanced Debt and (y)
in the case of any Permitted Junior Priority Refinancing Debt and/or any
Permitted Unsecured Refinancing Debt, shall be at least 91 days beyond the final
maturity date for the Refinanced Debt, (ii) the weighted average life to
maturity of any such Indebtedness shall be no shorter than the weighted average
life to maturity of the Refinanced Debt, (iii) there shall be no obligors in
respect of any such Indebtedness that are not Loan Parties, (iv) the covenants,
events of default and other terms and conditions of such Indebtedness
(excluding, for the avoidance of doubt, interest rates, margins and floors,
fees, funding discounts, original issue discounts and prepayment or redemption
premiums and terms) are substantially identical in all material respects to, or
less favorable to the persons providing any such Indebtedness than, those
applicable to the Refinanced Debt (other than covenants, events of default and
other terms and conditions applicable only to periods after the Latest Maturity
Date), (v) except to the extent otherwise permitted under this Agreement
(subject to a dollar for dollar usage of any other basket set forth in Section
8.02, if applicable), such Indebtedness shall not have a greater principal
amount (or shall not have a greater accreted value, if applicable) than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and fees and expenses associated with the refinancing and (vi)
such Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,
in each case, in accordance with this Agreement.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CT L/C Replacement Date” has the meaning assigned to such term in Section
2.03(n).
“CT L/Cs” has the meaning assigned to such term in Section 2.03(n).
“Cure Amount” shall have the meaning assigned to such term in Section 8.10(b).
“Cure Right” shall have the meaning assigned to such term in Section 8.10(b).
“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of PSP and its Restricted Subsidiaries in accordance
with GAAP.
“Current Liabilities” means, at any time, the consolidated current liabilities
of PSP and its Restricted Subsidiaries at such time in accordance with GAAP, but
excluding, without duplication, (a) the current portion of any long‑term
Indebtedness and (b) outstanding Revolving Loans.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness, the Liens on the
Collateral securing which are intended to rank equal in priority to the Liens on
the Collateral securing the Obligations (but without regard to the control of
remedies), at the option of


15

--------------------------------------------------------------------------------





MacDermid and the Administrative Agent acting together in good faith, a
customary intercreditor agreement including with respect of Foreign
Subsidiaries, customary European style intercreditor protections, in form and
substance reasonably acceptable to the Administrative Agent and MacDermid, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the Obligations (but without regard to the control of remedies) and (b)
to the extent executed in connection with the incurrence of secured Indebtedness
the Liens on the Collateral securing which are intended to rank junior to the
Liens on the Collateral securing the Obligations, at the option of the Borrowers
and the Administrative Agent acting together in good faith, a customary
intercreditor agreement including with respect of Foreign Subsidiaries,
customary European style intercreditor protections, in form and substance
reasonably acceptable to the Administrative Agent and the Borrowers, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the
Obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Dollar Revolving Lender” shall have the meaning assigned to such
term in Section 2.15(a)(iii)(C).
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and MacDermid in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified MacDermid, the Administrative Agent or any
L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or MacDermid, to
confirm in writing to the Administrative Agent and MacDermid that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and MacDermid), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any applicable bankruptcy law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d)


16

--------------------------------------------------------------------------------





above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon
delivery of written notice of such determination to MacDermid, each L/C Issuer
and each Lender.
“Designation Date” has the meaning set forth in Section 2.16(d).
“Disclosed Litigation” has the meaning set forth in Section 6.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means, with respect to any Person, any Equity Interest
that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case at the option of the
holder of the Equity Interest), or upon the happening of any event (other than
any event solely within the control of the issuer thereof), matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder of the Equity Interest, in whole or in
part, on or prior to the date that is 91 days after the Latest Maturity Date.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders of the Equity Interest
have the right to require a Borrower to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Equity Interest provide that such
Borrower may not repurchase or redeem any such Equity Interest pursuant to such
provisions unless such repurchase or redemption complies with Section 8.05.
“Distribution Amount” has the meaning set forth in Section 8.05(a).
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, on the applicable Valuation Date, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in an Alternative Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.08 using
the applicable Exchange Rate with respect to Euros, Pounds Sterling or Yen, as
applicable, at the time in effect on the Valuation Date under the provisions of
such Section 1.08.
“Dollar Revolving Credit Borrowing” means (i) an Initial Dollar Revolving Credit
Borrowing, (ii) an Amendment No. 4 Extended Dollar Revolving Credit Borrowing,
(iii) an Amendment No. 9 Extended Dollar Revolving Credit Borrowing and (iv) any
borrowing under any other Extended Dollar Revolving Tranche consisting of
simultaneous Dollar Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period.
“Dollar Revolving Credit Commitment” means (i) the Initial Dollar Revolving
Credit Commitment, (ii) the Amendment No. 4 Extended Dollar Revolving Credit
Commitment, (iii) the Amendment No. 9 Extended Dollar Revolving Credit
Commitment and (iv) any other Extended Dollar Revolving Commitments, as the
context may require.
“Dollar Revolving Credit Facility” means (i) the Initial Dollar Revolving Credit
Facility, (ii) the Amendment No. 4 Extended Dollar Revolving Credit Facility and
(iii) the Amendment No. 9 Extended Dollar Revolving Credit Facility.
“Dollar Revolving Credit Loan” means (i) the Initial Dollar Revolving Credit
Loans, (ii) the Amendment No. 4 Extended Dollar Revolving Credit Loans, (iii)
the Amendment No. 9 Extended Dollar Revolving Credit Loans and (iii) any other
Extended Dollar Revolving Loans, as the context may require.
“Dollar Revolving Lender” means, at any time, any Lender that has a Dollar
Revolving Credit Commitment or an outstanding Dollar Revolving Credit Loan at
such time.


17

--------------------------------------------------------------------------------





“Dollar Revolving Note” has the meaning specified in Section 2.11(a).
“Dollar Total Outstandings” means the aggregate Outstanding Amount of all Dollar
Revolving Credit Loans and all L/C Obligations.
“Domestic Mortgaged Property” means (a) each owned Real Property located in the
United States of America and identified as a “Mortgaged Property” on Schedule
1.01(c) and (b) each Material Real Property located in the United States of
America, if any, owned by any Loan Party and which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 7.12.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States; provided that, for
the avoidance of doubt, neither NAIP nor MacDermid Funding shall be treated as a
Domestic Subsidiary.
“Dutch Auction” means an auction conducted by PSP or one of its Restricted
Subsidiaries in order to purchase Term Loans of any Tranche in accordance with
the procedures as may be agreed to between the Administrative Agent and the
Borrowers.
“Dutch Insolvency Event” means any bankruptcy (faillissement), suspension of
payments ((voorlopige) surseance van betaling), administration
(onderbewindstelling), dissolution (ontbinding), the Borrower or Shareholder
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990).
“Earnout Investors” means (a) members of management and other employees or
former employees of MacDermid who are either (i) holders (directly or
indirectly) of Equity Interests in MacDermid or Holdings on the Amendment No. 1
Effective Date, (ii) making a direct or indirect investment in Tartan Holdings,
LLC contemporaneous with the consummation of the Transaction or (iii) acquiring
(directly or indirectly) Equity Interests in Tartan Holdings, LLC at any time
thereafter in accordance with and pursuant to any equity plan or arrangement; or
(b) any Plan that holds Equity Interests in MacDermid on the Amendment No. 1
Effective Date.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning set forth in Section 11.06(g).
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states, being in part legislative measures to implement EMU.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person,


18

--------------------------------------------------------------------------------





arising (i) pursuant to or in connection with any actual or alleged violation of
any Environmental Law, (ii) in connection with any Environmental Liability, or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
natural resources or the environment.
“Environmental Laws” means any and all Laws, judgments, orders, decrees,
permits, concessions, grants, franchises, agreements or governmental
restrictions relating to pollution, the protection of human health or the
environment, or the Release of any Hazardous Materials into the environment,
including those related to hazardous materials, substances or wastes (including
the exposure thereto), air emissions and discharges to waste or public systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Borrower, any other Loan Party or any of their respective Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) any
violation of, or liability pursuant to, any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed, retained or imposed with respect to any
of the foregoing.
“Environmental Permit” means any permit, approval, registration, identification
number, license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
“Equity Issuance” means any issuance or sale by Holdings or a Borrower of any
Equity Interests of Holdings or such Borrower, as applicable, or the receipt by
Holdings or a Borrower of any capital contribution, as applicable.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which, together with any Borrower is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).
“ERISA Event” means, to the extent that it would result in material liability to
the Loan Parties, taken as a whole, (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by any Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in “reorganization” (within the meaning of Section 4241 of ERISA),
“insolvency” (within the meaning of Section 4245 of ERISA), or “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate;


19

--------------------------------------------------------------------------------





(g) the failure to meet the minimum funding standard of Sections 412 or 430 of
the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code or Section
302(c) of ERISA) or the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (h) a determination
that any Pension Plan is, or is expected to be in “at-risk” status (as defined
in Section 303(i) of ERISA or Section 430(i) of the Code); (i) the assertion of
a material claim (other than routine individual claims for benefits) against any
Plan other than a Multiemployer Plan or the assets thereof, or against any Loan
Party or any of their respective ERISA Affiliates in connection with any Plan;
(j) receipt from the IRS of notice of the failure of any Pension Plan (or any
other Plan intended to be qualified under Section 401(a) of the Code) to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any Pension Plan to qualify for exemption from taxation under Section 501(a) of
the Code; or (k) any other event or condition with respect to any Plan that
would reasonably be expected to result in material liability of the Loan
Parties, taken as a whole.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
“EURO LIBO Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.
“Euro Tranche C-1 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-1 Term Loan Borrowers” means BV Borrower and NAIP.
“Euro Tranche C-1 Term Loan Commitment” means, as to each Euro Tranche C-1 Term
Loan Lender, its obligation to make Euro Tranche C-1 Term Loans to the Euro
Tranche C-1 Term Loan Borrowers (i) pursuant to Amendment No. 2 on the Amendment
No. 2 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche Term Loan Commitment”, (ii) pursuant to Amendment No. 3 on
the Amendment No. 3 Funding Date in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on its signature page thereto
under the caption “Euro Tranche Term Loan Commitment”, (iii) in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto and (iv)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-1 Term
Loan Commitments on the Amendment No. 3 Funding Date was €287,487,500.
“Euro Tranche C-1 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-1 Term Loan Commitment or an outstanding Euro Tranche C-1 Term
Loan at such time.
“Euro Tranche C-2 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-2 Term Loan Borrowers” means MEH BV and MacDermid Funding.
“Euro Tranche C-2 Term Loan Commitment” means, as to each Euro Tranche C-2 Term
Loan Lender, its obligation to make Euro Tranche C-2 Term Loans to the Euro
Tranche C-2 Term Loan Borrowers (i) pursuant to Amendment No. 4 on the Amendment
No. 4 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche C-2 Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-2 Term
Loan Commitments on the Amendment No. 4 Funding Date is €300,000,000.


20

--------------------------------------------------------------------------------





“Euro Tranche C-2 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-2 Term Loan Commitment or an outstanding Euro Tranche C-2 Term
Loan at such time.
“Euro Tranche C-3 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-3 Term Loan Borrowers” means BV Borrower and NAIP.
“Euro Tranche C-3 Term Loan Commitment” means, as to each Euro Tranche C-3 Term
Loan Lender, its obligation to make Euro Tranche C-3 Term Loans to the Euro
Tranche C-3 Term Loan Borrowers (i) pursuant to Amendment No. 5 on the Amendment
No. 5 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-3 Term
Loan Commitments on the Amendment No. 5 Funding Date was €433,000,000.
“Euro Tranche C-3 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-3 Term Loan Commitment or an outstanding Euro Tranche C-3 Term
Loan at such time.
“Euro Tranche C-4 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-4 Term Loan Borrowers” means MEH BV and MacDermid Funding.
“Euro Tranche C-4 Term Loan Commitment” means, as to each Euro Tranche C-4 Term
Loan Lender, its obligation to make Euro Tranche C-4 Term Loans to the Euro
Tranche C-4 Term Loan Borrowers (i) pursuant to Amendment No. 6 on the Amendment
No. 6 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-4 Term
Loan Commitments on the Amendment No. 6 Funding Date was €700,000,000.
“Euro Tranche C-4 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-4 Term Loan Commitment or an outstanding Euro Tranche C-4 Term
Loan at such time.
“Euro Tranche C-5 Funding Borrower” has the meaning set forth in Section
11.27(b).
“Euro Tranche C-5 Maturity Date” means June 7, 2023; provided, that if, on or
prior to the Springing Maturity Date, the 2022 Senior Notes have not been
prepaid, redeemed or otherwise retired in full and/or refinanced in full with
the proceeds of any indebtedness permitted under the terms of this Agreement
that constitutes Permitted Refinancing Indebtedness and that does not mature,
and has no mandatory redemption or mandatory offers to purchase (other than
customary offers to repurchase resulting from asset sales or a change in control
or a fundamental change in the case of convertible indebtedness or purchases
which may be made in equity), in each case, earlier than the date that is 91
days after June 7, 2023, then the “Euro Tranche C-5 Maturity Date” shall be the
Springing Maturity Date.
“Euro Tranche C-5 Obligation Aggregate Payments” has the meaning set forth in
Section 11.27(b).
“Euro Tranche C-5 Obligation Fair Share” has the meaning set forth in Section
11.27(b).
“Euro Tranche C-5 Obligation Fair Share Contribution Amount” has the meaning set
forth in Section 11.27(b).
“Euro Tranche C-5 Obligation Fair Share Shortfall” has the meaning set forth in
Section 11.27(b).


21

--------------------------------------------------------------------------------





“Euro Tranche C-5 Repayment Date” has the meaning specified in Section 2.07.
“Euro Tranche C-5 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-5 Term Loan Borrowers” means BV Borrower and NAIP.
“Euro Tranche C-5 Term Loan Commitment” means, as to each Euro Tranche C-5 Term
Loan Lender, its obligation to make Euro Tranche C-5 Term Loans to the Euro
Tranche C-5 Term Loan Borrowers (i) pursuant to Amendment No. 7 on the Amendment
No. 7 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-5 Term
Loan Commitments on the Amendment No. 7 Funding Date was €650,000,000.
“Euro Tranche C-5 Term Loan Facility” has the meaning specified in the
definition of “Facility”.
“Euro Tranche C-5 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-5 Term Loan Commitment or an outstanding Euro Tranche C-5 Term
Loan at such time.
“Euro Tranche C-6 Funding Borrower” has the meaning set forth in Section
11.28(b).
“Euro Tranche C-6 Maturity Date” means June 7, 2020.
“Euro Tranche C-6 Obligation Aggregate Payments” has the meaning set forth in
Section 11.28(b).
“Euro Tranche C-6 Obligation Fair Share” has the meaning set forth in Section
11.28(b).
“Euro Tranche C-6 Obligation Fair Share Contribution Amount” has the meaning set
forth in Section 11.28(b).
“Euro Tranche C-6 Obligation Fair Share Shortfall” has the meaning set forth in
Section 11.28(b).
“Euro Tranche C-6 Repayment Date” has the meaning specified in Section 2.07.
“Euro Tranche C-6 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-6 Term Loan Borrowers” means MEH BV and MacDermid Funding.
“Euro Tranche C-6 Term Loan Commitment” means, as to each Euro Tranche C-6 Term
Loan Lender, its obligation to make Euro Tranche C-6 Term Loans to the Euro
Tranche C-6 Term Loan Borrowers (i) pursuant to Amendment No. 8 on the Amendment
No. 8 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-6 Term
Loan Commitments on the Amendment No. 8 Funding Date was €630,000,000.
“Euro Tranche C-6 Term Loan Facility” has the meaning specified in the
definition of “Facility”.
“Euro Tranche C-6 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-6 Term Loan Commitment or an outstanding Euro Tranche C-6 Term
Loan at such time.


22

--------------------------------------------------------------------------------





“Euro Tranche Term Loan Borrowers” means the Euro Tranche C-5 Term Loan
Borrowers and the Euro Tranche C-6 Term Loan Borrowers.
“Euro Tranche Term Loan Commitment” means the Euro Tranche C-5 Term Loan
Commitment and the Euro Tranche C-6 Term Loan Commitment.
“Euro Tranche Term Loan Facility” means the Euro Tranche C-5 Term Loan Facility
and the Euro Tranche C-6 Term Loan Facility.
“Euro Tranche Term Loan Lender” means any Euro Tranche C-5 Term Loan Lender and
any Euro Tranche C-6 Term Loan Lender.
“Euro Tranche Term Loans” means the Euro Tranche C-5 Term Loans and the Euro
Tranche C-6 Term Loans.
“Eurocurrency Liabilities” has the meaning specified in Section 3.04(c).
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan (i) that is a Term Loan (other than a Euro Tranche C-5
Term Loan or a Euro Tranche C-6 Term Loan), an interest rate per annum equal to
the greater of (a) 1.00% per annum and (b) the product of (A) the Eurodollar
Rate in effect for such Interest Period and (B) Statutory Reserves, (ii) that is
a Euro Tranche C-5 Term Loan or a Euro Tranche C-6 Term Loan, an interest rate
per annum equal to the greater of (a) 0.75% per annum and (b) the product of (A)
the Eurodollar Rate in effect for such Interest Period and (B) Statutory
Reserves and (iii) that is a Revolving Credit Loan, an interest rate per annum
equal to the product of (A) the Eurodollar Rate in effect for such Interest
Period and (B) Statutory Reserves.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Eurodollar Rate” means for any Interest Period: (A) as to any Eurocurrency Rate
Loan denominated in Dollars, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) (the “US LIBO Rate”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the US LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period or
(iii) in the event the rates referenced in the preceding clauses (i) and (ii)
are not available, the rate per annum determined by the Administrative Agent to
be the average offered quotation rate by major banks in the London interbank
market to Barclays for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the Eurocurrency Rate Loan for which the Eurodollar Rate is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if US LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the US LIBO Rate shall be equal to
the Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the
Eurodollar Rate will be deemed to be zero, (B) as to any Eurocurrency Rate Loan
denominated in Euros, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the European interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the EURIBOR01) (the “EURO LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (Brussels, Belgium time), two Business Days prior to
the commencement of such Interest Period, (ii) in the event the rate referenced
in the preceding clause (i) does not


23

--------------------------------------------------------------------------------





appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the EURO LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum determined by the
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market to Barclays for deposits (for delivery on the first
day of the relevant period) in Dollars of amounts in same day funds comparable
to the principal amount of the Eurocurrency Rate Loan for which the Eurodollar
Rate is then being determined with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if EURO LIBO Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the EURO LIBO Rate shall be equal to
the Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the
Eurodollar Rate will be deemed to be zero and (C) as to any Eurocurrency Rate
Loan denominated in an Alternative Currency other than Euros, (i) the rate per
annum determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (the
“Alternate Currency LIBO Rate”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in such
Alternate Currency, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period,
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the Alternate Currency
LIBO Rate for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the rate per annum
determined by the Administrative Agent to be the average offered quotation rate
by major banks in the London interbank market to Barclays for deposits (for
delivery on the first day of the relevant period) in Dollars of amounts in same
day funds comparable to the principal amount of the Eurocurrency Rate Loan for
which the Eurodollar Rate is then being determined with maturities comparable to
such Interest Period as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if Alternate Currency LIBO Rates are quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for the Interest Period
elected, the Alternate Currency LIBO Rate shall be equal to the Interpolated
Rate; and provided, further, that if any such rate determined pursuant to the
preceding clauses (i), (ii) or (iii) is below zero, the Eurodollar Rate will be
deemed to be zero.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any fiscal year of PSP, (a) the sum, without
duplication, of (i) Consolidated EBITDA for such fiscal year and (ii) reductions
to noncash working capital of PSP and its Restricted Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year (excluding any
changes in working capital due to the effects of purchase accounting
adjustments)) minus (b) the sum, without duplication, of (i) the amount of any
taxes paid in cash by PSP and its Restricted Subsidiaries with respect to such
fiscal year (including any franchise taxes imposed in lieu of income taxes),
(ii) Consolidated Interest Expense for such fiscal year paid in cash, (iii) the
amount of any Capital Expenditures and the cash used during such period for
investments (including any Permitted Acquisition) made by PSP and its Restricted
Subsidiaries, in each case, to the extent permitted under this Agreement
(whether or not such Capital Expenditure, investment or acquisition shall have
been consummated) and that are made in cash during such fiscal year, except to
the extent financed with the proceeds of Indebtedness, equity issuances,
casualty proceeds, condemnation proceeds or other proceeds that would not be
included in Consolidated EBITDA, (iv) permanent repayments of Indebtedness
(other than Voluntary Prepayments and mandatory prepayments of Loans under
Section 2.05(b)) made in cash by PSP and its Restricted Subsidiaries during such
fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the cash amounts added back to Consolidated EBITDA during such fiscal year


24

--------------------------------------------------------------------------------





pursuant to the definition of such term (excluding, for the avoidance of doubt,
amounts added back to Consolidated EBITDA pursuant to clauses (a)(i) and (ii) in
the definition thereof to the extent such amounts are otherwise deducted from
Excess Cash Flow pursuant to this clause (b)), (vi) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
(vii) cash earnout and royalty payments made during such fiscal year to former
owners of Acquired Entities that were not deducted as expenses in determining
Consolidated Net Income, (viii) the aggregate amount of Restricted Payments made
in cash during such fiscal year in accordance with Section 8.05(a) and (ix) the
aggregate amount of any fees and expenses paid in cash during such fiscal year
in connection with any Indebtedness permitted to be incurred pursuant to Section
8.02 (whether or not consummated).
“Exchange Rate” means on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Alternative Currency. In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and MacDermid, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Alternative Currency are then being
conducted, at or about 10:00 a.m. (London time) on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with MacDermid, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is disregarded
as a separate entity for U.S. federal income tax purposes and owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries (held
directly or indirectly through one or more disregarded entities).
“Excluded Subsidiary” means (i) any Immaterial Subsidiary, (ii) any Unrestricted
Subsidiary or (iii) any Subsidiary that is excluded from Guaranteeing the
Obligations pursuant to the Agreed Security Principles.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Existing Amended and Restated Credit Agreement” has the meaning specified in
the recitals hereto.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 12, 2007, among MacDermid Holdings, LLC, a Delaware limited liability
company, Matrix Acquisition Corp. and MacDermid, Incorporated (as successor to
Matrix Acquisition Corp.), a Connecticut corporation, certain subsidiaries of
MacDermid, Incorporated from time to time party thereto, the lenders from time
to time party thereto, Credit Suisse AG, as administrative agent and the other
agents and parties party thereto from time to time.


25

--------------------------------------------------------------------------------





“Existing Dollar Revolving Loans” has the meaning specified in Section 2.16(a).
“Existing Dollar Revolving Tranche” has the meaning specified in Section
2.16(a).
“Existing First Lien Credit Agreement” has the meaning specified in the recitals
hereto.
“Existing Indebtedness” means the obligations under the Existing Credit
Agreement and the Existing Notes.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01(a) hereto.
“Existing Loans” has the meaning specified in Section 2.16(a).
“Existing Mortgages” means those mortgages, deeds of trust or other agreements
delivered in connection with the Existing Credit Agreement.
“Existing Multicurrency Revolving Loans” has the meaning specified in Section
2.16(a).
“Existing Multicurrency Revolving Tranche” has the meaning specified in Section
2.16(a).
“Existing Notes” means MacDermid’s 9 ½% Senior Subordinated Notes due 2017.
“Existing Revolving Loans” has the meaning specified in Section 2.16(a).
“Existing Term Loans” has the meaning specified in Section 2.16(a).
“Existing Term Tranche” has the meaning specified in Section 2.16(a).
“Existing Tranche” has the meaning specified in Section 2.16(a).
“Extended Dollar Revolving Commitments” has the meaning specified in Section
2.16(a).
“Extended Dollar Revolving Tranche” has the meaning specified in Section
2.16(a).
“Extended Loans” has the meaning specified in Section 2.16(a).
“Extended Multicurrency Revolving Commitments” has the meaning specified in
Section 2.16(a).
“Extended Multicurrency Revolving Tranche” has the meaning specified in Section
2.16(a).
“Extended Revolving Commitments” has the meaning specified in Section 2.16(a).
“Extended Revolving Tranche” has the meaning specified in Section 2.16(a).
“Extended Term Loans” has the meaning specified in Section 2.16(a).
“Extended Term Tranche” has the meaning specified in Section 2.16(a).
“Extended Tranche” has the meaning specified in Section 2.16(a).
“Extending Lender” has the meaning specified in Section 2.16(b).
“Extension” has the meaning specified in Section 2.16(b).
“Extension Amendment” has the meaning specified in Section 2.16(c).


26

--------------------------------------------------------------------------------





“Extension Date” has the meaning specified in Section 2.16(c).
“Extension Election” has the meaning specified in Section 2.16(b).
“Extension Request” has the meaning specified in Section 2.16(a).
“Extension Request Deadline” has the meaning specified in Section 2.16(b).
“Facility” means each of (a) the Tranche B-6 Term Loan Commitments and the
Tranche B-6 Term Loans made thereunder (the “Tranche B-6 Term Loan Facility”),
(b) the Tranche B-7 Term Loan Commitments and the Tranche B-7 Term Loans made
thereunder (the “Tranche B-7 Term Loan Facility”), (c) the Euro Tranche C-5 Term
Loan Commitments and the Euro Tranche C-5 Term Loans made thereunder (the “Euro
Tranche C-5 Term Loan Facility”), (d) the Euro Tranche C-6 Term Loan Commitments
and the Euro Tranche C-6 Term Loans made thereunder (the “Euro Tranche C-6 Term
Loan Facility”), (e) any New Term Loan Facility, (f) the Initial Dollar
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Initial Dollar Revolving Credit Facility”), (g) the Initial Multicurrency
Revolving Credit Commitments and the extensions of credit made thereunder (the
“Initial Multicurrency Revolving Credit Facility”), (h) the Amendment No. 4
Extended Dollar Revolving Credit Commitments and the extensions of credit made
thereunder (the “Amendment No. 4 Extended Dollar Revolving Credit Facility”),
(i) the Amendment No. 4 Extended Multicurrency Revolving Credit Commitments and
the extensions of credit made thereunder (the “Amendment No. 4 Extended
Multicurrency Revolving Credit Facility”), (j) the Amendment No. 9 Extended
Dollar Revolving Credit Commitments and the extensions of credit made thereunder
(the “Amendment No. 9 Extended Dollar Revolving Credit Facility”) and (k) the
Amendment No. 9 Extended Multicurrency Revolving Credit Commitments and the
extensions of credit made thereunder (the “Amendment No. 9 Extended
Multicurrency Revolving Credit Facility”), as the context may require.
“Factoring Agreement” means an agreement by and between a Borrower or a
Subsidiary of the Borrower and a Factoring Company pursuant to which such
Borrower or such Subsidiary shall, pursuant to customary terms for the size and
type of transaction involved, sell, transfer and assign its rights, title and
interests in certain accounts receivable, specifically identified therein, to a
Factoring Company.
“Factoring Company” means that certain Person party to any Factoring Agreement
to whom a Borrower or a Subsidiary of a Borrower sells, transfers and assigns
its right, title and interests in certain accounts receivable pursuant to the
terms of such Factoring Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average of the quotations
for the day for such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
“Financial Support Direction” has the meaning set out in section 43 of the UK
Pensions Act 2004.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Loan Party.


27

--------------------------------------------------------------------------------





“First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated First Lien Indebtedness as of such date minus the
unrestricted cash and Cash Equivalents of the Borrowers and the Guarantors as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ending on such date.
“Flood Laws” has the meaning specified in Section 7.12(b)(iv).
“Foreign Borrower” means any Borrower that is that is not a US Borrower.
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
6.12(d).
“Foreign Lender” has the meaning specified in Section 11.14(a).
“Foreign Plan” has the meaning specified in Section 6.12(d).
“Foreign Mortgaged Property” means each Material Real Property located outside
of the United States of America, if any, owned by any Loan Party and which shall
be subject to a Mortgage delivered after the Closing Date pursuant to
Section 7.12.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“Fraudulent Transfer Laws” has the meaning assigned to such term in Section
11.24(a).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“French Guarantor” means a Guarantor with its jurisdiction of organization or
formation under the laws of France.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each L/C Issuer, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such L/C Issuer other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.
“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.
“Fund” has the meaning specified in Section 11.06(g).
“Funding Borrower” has the meaning assigned to such term in Section 11.24.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Govern” has the meaning specified in the definition of “Affiliate.”
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other


28

--------------------------------------------------------------------------------





entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government including,
without limitation, any agency of the European Union or similar monetary or
multinational authority.
“Granting Lender” has the meaning specified in Section 11.06(b)(vii).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means a collective reference to Holdings and the Subsidiary
Guarantors and, in addition, with respect to Obligations incurred by a Foreign
Subsidiary, PSP and MacDermid.
“Guaranty” means, collectively, the Guaranty made by the Guarantors and PSP in
favor of the Administrative Agent and the Lenders pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other contaminants
or pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other materials, substances or wastes of any nature
regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that is an Agent, an Arranger, the Bookrunner or a
Lender, in each case at the time such applicable Secured Hedge Agreement is
entered into, or an Affiliate of any of the foregoing, in its capacity as a
party to a Secured Hedge Agreement.
“Holdings” has the meaning specified in the preamble hereto.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrowers to the Administrative Agent in writing that meets all of the
following criteria calculated on the Pro Forma Basis by reference to the most
recently delivered set of financial statements delivered pursuant to
Section 7.01(a): (a) the consolidated total assets of such Restricted Subsidiary
and its Restricted Subsidiaries (on a consolidated basis) as of the date of such
statements, do not exceed an amount equal to 2.5% of the total assets of the
Borrowers and their Restricted Subsidiaries as of such date; and (b) all assets
of all Immaterial Subsidiaries, taken as a whole, for the four fiscal quarter
period ending on such date do not exceed an amount equal to 5.0% of the total
assets of the Borrowers and their Restricted Subsidiaries, taken as a whole, for
such period.
“Increased Amount Date” has the meaning specified in Section 2.14(a).


29

--------------------------------------------------------------------------------





“Incremental Amendment” has the meaning specified in Section 2.14.
“Incremental Amendment Date” means October 1, 2014.
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.
“Incremental Facilities” has the meaning assigned to such term in Section
2.14(a).
“Incremental Loans” has the meaning assigned to such term in Section 2.14(a).
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of an Incremental Revolving Facility or Incremental
Revolving Loans.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.14(a).
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.14(a).
“Incremental Term Loans” has the meaning assigned to such term in Section
2.14(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements, convertible
securities (to the extent that they have put provisions that are exercisable
during the term of this Agreement) or other similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(d)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    capital leases and Synthetic Lease Obligations; and
(f)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Notwithstanding the foregoing,
however, Indebtedness shall not include any UK Pension Plan Liabilities and
Obligations under (i) The MacDermid Profit Sharing and Employee Stock Ownership
Plan, the MacDermid Canning PLC Defined Benefit Pension Plan, The MacDermid
Canning GmBH Defined Benefit Pension Plan, The MacDermid Chemical Taiwan LTD.
Defined Benefit Pension Plan, The MacDermid, Incorporated Retiree Medical/Dental
Plan, The MacDermid Supplement Executive Retirement Plan and The Nippon
MacDermid Defined Benefit Pension Plan, The MacDermid Incorporated All Employees
Pension Plan, another Foreign Plan, Foreign Government Scheme or Arrangement or
another employee benefit plan or (ii) the obligations set forth under Schedule
1.01(h) reflected in Amendment No. 2 upon the Amendment No. 2 Funding Date.


30

--------------------------------------------------------------------------------





“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Informational Website” has the meaning specified in Section 7.02.
“Initial Availability Period” means the period from and including the Closing
Date to but excluding the earliest of (a) the Initial Revolving Credit Maturity
Date, (b) the date of termination of the Initial Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Initial Revolving Credit Lender to make Initial Revolving Credit Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.
“Initial Dollar Revolving Credit Commitment” means, as to each Initial Dollar
Revolving Lender, its obligation to (a) make Initial Dollar Revolving Credit
Loans to the Revolving Credit Borrowers pursuant to Section 2.01 and (b)
purchase participations in L/C Obligations, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Initial Dollar Revolving Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Initial Dollar Revolving Credit Facility” has the meaning specified in the
definition of “Facility”.
“Initial Dollar Revolving Credit Loan” has the meaning specified in Section
2.01.
“Initial Dollar Revolving Lender” means, at any time, any Lender that has an
Initial Dollar Revolving Credit Commitment or an outstanding Initial Dollar
Revolving Credit Loan at such time.
“Initial Multicurrency Revolving Credit Commitment” means, as to each Initial
Multicurrency Revolving Lender, its obligation to make Initial Multicurrency
Revolving Credit Loans to the Revolving Credit Borrowers pursuant to Section
2.01, in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Initial Multicurrency Revolving Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Initial Multicurrency Revolving Credit Facility” has the meaning specified in
the definition of “Facility”.
“Initial Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01.
“Initial Multicurrency Revolving Lender” means, at any time, any Lender that has
an Initial Multicurrency Revolving Credit Commitment or an outstanding Initial
Multicurrency Revolving Credit Loan at such time.
“Initial Revolving Credit Commitments” means the Initial Dollar Revolving Credit
Commitments and the Initial Multicurrency Revolving Credit Commitments, as the
context may require.
“Initial Revolving Credit Lenders” means the Initial Dollar Revolving Lenders
and the Initial Multicurrency Revolving Lenders, as the context may require.
“Initial Revolving Credit Loans” means the Initial Dollar Revolving Credit Loans
and the Initial Multicurrency Revolving Credit Loans, as the context may
require.
“Initial Revolving Credit Maturity Date” means, with respect to any Initial
Revolving Credit Loan, the earlier of (i) June 7, 2018 and (ii) (x) in the case
of the Initial Dollar Revolving Credit Facility, the date of termination in
whole of the Initial Dollar Revolving Credit Commitments and the Letter of
Credit Commitments pursuant to Section


31

--------------------------------------------------------------------------------





2.06 or 9.02 and (y) in the case of the Initial Multicurrency Revolving Credit
Facility, the date of termination in whole of the Initial Multicurrency
Revolving Credit Commitments pursuant to Section 2.06 or 9.02.
“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement to be executed and delivered by a Loan Party in accordance
with the Agreed Security Principles, substantially in the form of Exhibit D or
such other form approved by the Administrative Agent.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and in the case of
any Term Loans, the applicable Term Loan Maturity Date, or in the case of
Revolving Credit Loans, the applicable Revolving Credit Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and in the case of any Term Loans, the applicable Term Loan Maturity
Date, or in the case of Revolving Credit Loans, the applicable Revolving Credit
Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or twelve months, if at the time of the relevant
Borrowing, interest periods of such length are available to all applicable
Lenders), as selected by any Borrower in its Committed Loan Notice; provided
that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond, in the case of any Term Loans,
the applicable Term Loan Maturity Date, or in the case of Revolving Credit
Loans, the applicable Revolving Credit Maturity Date.
“Interpolated Rate” means, in relation to the US LIBO Rate, EURO LIBO Rate or
Alternate Currency LIBO Rate, as applicable, the rate which results from
interpolating on a linear basis between:
(i)    the applicable US LIBO Rate, EURO LIBO Rate or Alternate Currency LIBO
Rate, as applicable, for the longest period (for which that US LIBO Rate, EURO
LIBO Rate or Alternate Currency LIBO Rate, as applicable, is available) which is
less than the Interest Period of that Loan; and
(ii)    the applicable US LIBO Rate, EURO LIBO Rate or Alternate Currency LIBO
Rate, as applicable, for the shortest period (for which that US LIBO Rate, EURO
LIBO Rate or Alternate Currency LIBO Rate, as applicable, is available) which
exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


32

--------------------------------------------------------------------------------





“IP Rights” has the meaning set forth in Section 6.17.
“IRS” means the United States Internal Revenue Service.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.23(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.23(a).
“Latest Maturity Date” shall mean, at any date, the latest maturity date of all
classes of Loans or Commitments that are outstanding on such date.
“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, regulations or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its Real Property or personal property
or to which such person or any of its property of any nature is subject.
“L/C Advance” means, with respect to each Dollar Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Dollar Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof, which shall be substantially in the form of Exhibit K
hereto.
“L/C Issuer” means as the context may require, (i) with respect to any Existing
Letter of Credit, Credit Suisse AG and (ii) with respect to any other Letter of
Credit (other than an Existing Letter of Credit) Barclays Bank PLC or any Lender
that may become an L/C Issuer pursuant to Section 2.03(l) or Section 2.03(m),
with respect to Letters of Credit issued by such Lender. The L/C Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the L/C Issuer, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
For the avoidance of doubt, Credit Suisse AG has no obligations to issue any
Letters of Credit (other than Existing Letters of Credit) after the Closing Date
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“L/C Replacement Date” has the meaning assigned to such term in Section 2.03(n).
“L/C Resignation” has the meaning assigned to such term in Section 2.03(n).
“LCA Election” has the meaning assigned to such term in the definition of “Pro
Forma Basis”.
“LCA Test Date” has the meaning assigned to such term in the definition of “Pro
Forma Basis”.
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.


33

--------------------------------------------------------------------------------





“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify MacDermid and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit shall be a standby letter of
credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Commitment” means the commitment of the L/C Issuer to issue
Letters of Credit pursuant to Section 2.03.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Amendment No. 9 Extended Revolving Credit Maturity Date (or, if
such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Dollar Revolving Credit
Facility.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Transaction” shall mean any acquisition or Investment by one
or more of the Borrowers and their respective Restricted Subsidiaries of or in
any assets, business or Person permitted by this Agreement whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Term Loan or Revolving Credit Loan, an Extended Term Loan or an
Extended Revolving Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4,
Amendment No. 5, Amendment No. 6, Amendment No. 7, Amendment No. 8, Amendment
No. 9, each joinder agreement referred to in Section 2.14, each Subsidiary
Joinder Agreement and the Collateral Documents.
“Loan Parties” means, collectively, Holdings, the Borrowers and each Restricted
Subsidiary that is or becomes a party to a Loan Document.
“MacDermid” has the meaning specified in the preamble hereto.
“MacDermid Funding” means MacDermid Funding LLC, a Delaware limited liability
company.
“Majority Facility Lenders” means (a) with respect to the Term Loan Facility,
the holders of a majority of the aggregate unpaid principal amount of the
Tranche B Term Loan Commitments and Tranche B Term Loans outstanding under the
Term Loan Facility, (b) with respect to the Revolving Credit Facility, the
holders of a majority of the Aggregate Revolving Credit Exposure, (c) with
respect to the Dollar Revolving Credit Facility, the holders of


34

--------------------------------------------------------------------------------





a majority of the Aggregate Dollar Revolving Credit Exposure and (d) with
respect to the Multicurrency Revolving Credit Facility, the holders of a
majority of the Aggregate Multicurrency Revolving Credit Exposure.
“Make Whole Payment” has the meaning set forth in the Arysta Acquisition
Agreement.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of PSP and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Material Real Property” has the meaning specified in Section 7.12(b).
“Maximum Guaranteed Amount” has the meaning specified in Section 4.08(b).
“Maximum Rate” has the meaning specified in Section 11.09.
“MEH BV” means MacDermid European Holdings B.V., a company organized under the
laws of the Netherlands having its official seat in Etten-Leur and registered
with the Dutch trade register under number 20086929.
“Mexico” means United Mexican States (Estados Unidos Mexicanos).
“Mexican Guarantor” means a Guarantor with its jurisdiction of organization or
formation under the laws of Mexico.
“Minimum Collateral Amount” means, at any time, (a) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of any L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) for purposes of Section 2.15,
an amount reasonably determined by the Administrative Agent and the applicable
L/C Issuer.
“Minimum Eurocurrency Borrowing Amount” means, (i) with respect to Section
2.02(a)(2), a principal amount equal to the Dollar Equivalent of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (ii) with respect to Section
2.05(a)(ii), a principal amount equal to the Dollar Equivalent of $1,000,000 or
a whole multiple of $500,000 in excess thereof.
“Minimum Extension Condition” has the meaning specified in Section 2.16(e).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means an agreement, including, but not limited to, a fee mortgage,
deed of trust, deeds to secure debt, assignment of rents and leases or any other
document, creating and evidencing a Lien on a Domestic Mortgaged Property or
Foreign Mortgaged Property and delivered pursuant to Section 7.12, as may be
amended, modified, supplemented, extended and/or consolidated from time to time,
which shall be substantially in the form of Exhibit F or such other form
reasonably satisfactory to the Administrative Agent, which in the case of any
Domestic Mortgaged Property, shall be in the form of Mortgage substantially
similar to the Existing Mortgage, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.
“Multicurrency Revolving Credit Borrowing” means (i) an Initial Multicurrency
Revolving Credit Borrowing, (ii) an Amendment No. 4 Extended Revolving Credit
Borrowing, (iii) an Amendment No. 9 Extended Revolving Credit Borrowing and (iv)
any borrowing under any other Extended Multicurrency Revolving Tranche
consisting of simultaneous Multicurrency Revolving Credit Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period.


35

--------------------------------------------------------------------------------





“Multicurrency Revolving Credit Commitment” means (i) the Initial Multicurrency
Revolving Credit Commitment, (ii) the Amendment No. 4 Extended Multicurrency
Revolving Credit Commitment, (iii) the Amendment No. 9 Extended Multicurrency
Revolving Credit Commitment and (iv) any other Extended Multicurrency Revolving
Commitments, as the context may require.
“Multicurrency Revolving Credit Facility” means (i) the Initial Multicurrency
Revolving Credit Facility, (ii) the Amendment No. 4 Extended Multicurrency
Revolving Credit Facility and (iii) the Amendment No. 9 Extended Multicurrency
Revolving Credit Facility.
“Multicurrency Revolving Credit Loan” means (i) the Initial Multicurrency
Revolving Credit Loans, (ii) the Amendment No. 4 Extended Multicurrency
Revolving Credit Loans, (iii) the Amendment No. 9 Extended Multicurrency
Revolving Credit Loans and (iv) any other Extended Multicurrency Revolving
Tranche, as the context may require.
“Multicurrency Revolving Lender” means, at any time, any Lender that has a
Multicurrency Revolving Credit Commitment or an outstanding Multicurrency
Revolving Credit Loan at such time.
“Multicurrency Revolving Note” has the meaning specified in Section 2.11(a).
“Multicurrency Total Outstandings” means the aggregate Outstanding Amount of all
Multicurrency Revolving Credit Loans.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.
“NAIP” means Netherlands Agricultural Investment Partners LLC, a Delaware
limited liability company.
“Net Cash Proceeds” means, (a) with respect to any Asset Sale or Recovery Event,
the excess, if any, of (i) the sum of cash and Cash Equivalents received
therefrom (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset and that is required to be repaid
in connection with the sale thereof (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by any Borrower or any
Restricted Subsidiary in connection therewith and (C) income taxes reasonably
estimated to be actually payable as a result of any gain recognized in
connection therewith; provided, however, that, if (x) the Borrowers shall
deliver a certificate of a Responsible Officer of the Borrowers to the
Administrative Agent at the time of receipt thereof setting forth the Borrowers’
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrowers and the Restricted Subsidiaries within
(1) 360 days of receipt of such proceeds or (2) if the Borrowers enter into a
legally binding commitment to reinvest such proceeds within 360 days following
receipt thereof, within the earlier of 180 days following the date such legally
binding commitment is entered into and the date on which such legally binding
commitment terminates or is abandoned without the consummation of the
reinvestment contemplated thereby (such applicable period described in clause
(1) or (2), the “Reinvestment Period”) and (y) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent not so used at the end of
the Reinvestment Period, at which time such proceeds shall be deemed to be Net
Cash Proceeds; provided, further, that any proceeds of such a Recovery Event
(from settlement of insurance or otherwise) shall be remitted to the Borrowers
so long as such proceeds are not deemed to be Net Cash Proceeds; and (b) with
respect to any issuance or disposition of Indebtedness, the cash proceeds
thereof, net of all taxes and reasonable and customary fees, commissions, costs
and other expenses incurred by the Borrowers and the Restricted Subsidiaries in
connection therewith.
“New Dollar Revolving Credit Loans” has the meaning assigned to such term in
Amendment No. 4.


36

--------------------------------------------------------------------------------





“New Loan Lender” has the meaning specified in Section 2.14(a).
“New Multicurrency Revolving Credit Loans” has the meaning assigned to such term
in Amendment No. 4.
“New Term Loan Commitments” mean the commitments in respect of any New Term Loan
Facility.
“New Term Loan Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement and shall include the Tranche B-6 Term Loan Facility,
the Tranche B-7 Term Loan Facility, the Euro Tranche C-5 Term Loan Facility and
the Euro Tranche C-6 Term Loan Facility, in each case, as increased from time to
time (if applicable).
“New Term Loan Maturity Date” means the maturity date or expiration date of any
New Term Loan.
“New Term Loans” means any advance made by a lender under a New Term Loan
Facility.
“NFIP” has the meaning specified in Section 7.12(b)(iv).
“Non-Excluded Taxes” has the meaning specified in Section 3.01(a).
“Non-Extending Lender” has the meaning specified in Section 2.17(d).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” or “Notes” means the Term Loan Notes, the Dollar Revolving Notes and/or
the Multicurrency Revolving Notes, individually or collectively, as appropriate.
“Note Escrow” means an escrow arrangement for the deposit of the gross proceeds
of the notes to be issued by PSPC Escrow Corp. in connection with the Arysta
LifeScience Acquisition into an escrow account (or accounts) in accordance with
the terms of the Note Indenture and the Note Escrow and Security Agreement.
“Note Escrow and Security Agreement” means that certain escrow and security
agreement dated as of February 2, 2015 (as may be amended, supplemented, amended
and restated or otherwise modified from time to time), by and among PSPC Escrow
Corp., as grantor and Computershare Trust Company N.A., as trustee and escrow
agent.
“Note Indenture” means that certain indenture dated as of February 2, 2015 (as
may be amended, supplemented, amended and restated or otherwise modified from
time to time), by and among PSPC Escrow Corp., as escrow issuer, Computershare
Trust Company N.A., as trustee, and Société Générale Bank & Trust, as paying
agent, transfer agent and registrar.
“NPL” means the National Priorities List maintained by the U.S. Environmental
Protection Agency pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980.
“Obligation Currency” shall have the meaning assigned to such term in Section
11.23(a).
“Obligation Aggregate Payments” has the meaning assigned to such term in Section
11.24(b).
“Obligation Fair Share” has the meaning assigned to such term in Section
11.24(b).
“Obligation Fair Share Contribution Amount” has the meaning assigned to such
term in Section 11.24(b).
“Obligation Fair Share Shortfall” has the meaning assigned to such term in
Section 11.24(b).


37

--------------------------------------------------------------------------------





“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (i) any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising including the obligation to
pay principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and including interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, (ii) any Secured Hedge Agreement, (iii) any Treasury
Management Agreement between any Loan Party and an Agent, an Arranger, the
Bookrunner or a Lender, in each case at the time such applicable Treasury
Management Agreement is entered into, or an Affiliate of any of the foregoing
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its reasonable sole discretion, may
elect to pay or advance on behalf of such Loan Party. Notwithstanding anything
to the contrary, the “Obligations” shall not include any Excluded Swap
Obligations.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State.
“Off-Balance Sheet Liabilities” means all liabilities of PSP and its Restricted
Subsidiaries to the extent that such liabilities do not appear on the
consolidated balance sheet of PSP, including, without limitation, liabilities,
if any, in respect of the factoring and securitization of receivables.
“OID” has the meaning specified in Section 2.14(d).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (i) with respect to Dollar Revolving Credit Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Dollar Revolving Credit Loans
occurring on such date; (ii) with respect to Multicurrency Revolving Credit
Loans on any date, the Dollar Equivalent of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Multicurrency Revolving Credit Loans occurring on such date and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.
“PSP” has the meaning specified in the preamble hereto.
“Parallel Debt” means any amount which a Parallel Debt Loan Party owes to the
Collateral Agent under Section 11.25.
“Parallel Debt Loan Party” means a Loan Party that is a party to this Agreement.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).


38

--------------------------------------------------------------------------------





“Paying Agent” has the meaning specified in Section 10.07.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six plan years.
“Pensions Regulator” means the body corporate known as the Pensions Regulator
and established under Part 1 of the UK Pensions Act 2004.
“Percival Acquisition” means the acquisition of all of the Equity Interests of
Percival S.A., a société anonyme incorporated and organized under the laws of
Belgium, pursuant to that certain Acquisition Agreement dated August 4, 2014, by
and among a representative of Percival S.A., as the seller, BV Borrower, as the
purchaser, and PSP, as guarantor.
“Perfection Certificate” means the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit G or such other form approved by the
Administrative Agent.
“Permitted Acquisition” means (A) the acquisition by any Borrower or any
wholly-owned Restricted Subsidiary (other than Holdings and Platform Delaware
Holdings, Inc.) of all or substantially all the assets of a Person or line of
business of such Person, or all of the Equity Interests of a Person (referred to
herein as the “Acquired Entity”); provided that (i) the Acquired Entity shall be
a going concern and shall be in a similar line of business (or one reasonably
ancillary or complimentary thereto) as that of the Borrowers and the Restricted
Subsidiaries as conducted during the current and most recently concluded
calendar year; (ii)(A) no Event of Default or Default shall have occurred and be
continuing both immediately before and immediately after the execution of the
acquisition agreement by the relevant Restricted Group member and applicable
seller(s), (B) at the time of such transaction the Borrowers would be in Pro
Forma Compliance (whether or not in effect); provided, that if the Borrowers
would not be in Pro Forma Compliance at the time of such transaction, then the
aggregate amount of the consideration paid in connection with such acquisition
of an Acquired Entity that does not become a Guarantor and any related
acquisitions of an Acquired Entity that does not become a Guarantor pursuant to
clause (e) of the definition of “Permitted Investments” (including Indebtedness
of the Acquired Entity that is assumed by or on behalf of the Borrowers and
their Restricted Subsidiaries (other than Holdings and Platform Delaware
Holdings, Inc.) for any such purchase or other acquisition of an entity (other
than in connection with the Chemtura Acquisition) that does not become a
Guarantor (including by way of merger) when aggregated with the total cash and
noncash consideration (calculated on the same basis) paid by or on behalf of the
Borrowers and the other Restricted Subsidiaries (other than Holdings and
Platform Delaware Holdings, Inc.) for all other purchases and other acquisitions
made by the Borrowers and the other Restricted Subsidiaries (other than in
connection with the Chemtura Acquisition) (other than Holdings and Platform
Delaware Holdings, Inc.) after the Amendment No. 2 Effective Date of entities
that do not become Guarantors (including by way of merger), shall not exceed the
greater of (x) $300,000,000 and (y) 100% of the cumulative Consolidated EBITDA
for all fiscal years of PSP completed after the Amendment No. 2 Effective Date
and prior to the date of such Permitted Acquisition; (iii) PSP and its
Restricted Subsidiaries shall not incur or assume any Indebtedness in connection
with such acquisition, except as permitted by Section 8.02; (iv) the Borrowers
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Sections 7.12 and 7.14 and the Collateral Documents; and (v) the
acquisition must be non-hostile or approved by the Acquired Entity’s board of
directors and (B) the Chemtura Acquisition.
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrowers and/or the Subsidiary Guarantors in the form of one or
more series of senior secured notes, bonds or debentures; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on an
equal priority basis with the Liens on the Collateral securing the Obligations
(but without regard to the control of remedies) and is not secured by any
property or assets of Holdings, any Borrower or any Subsidiary Guarantor other
than the Collateral, (b) such Indebtedness satisfies the applicable requirements
set forth in the provisos to the definition of


39

--------------------------------------------------------------------------------





“Credit Agreement Refinancing Indebtedness”, (c) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries of the Borrowers other than the
Subsidiary Guarantors and Holdings and (d) the holders of such Indebtedness (or
their representative) and the Administrative Agent and/or Collateral Agent shall
become parties to a Customary Intercreditor Agreement providing that the Liens
on the Collateral securing such obligations shall rank equal in priority to the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies).
“Permitted Intercompany Transaction” means (a) a merger or consolidation solely
of one or more Subsidiaries of PSP (provided that if one of such Subsidiaries is
a Loan Party, the result of such merger or consolidation is that the surviving
entity is a Loan Party and provided further that if one of such Subsidiaries is
a Borrower, the result of such merger or consolidation is that the surviving
entity is a Borrower); (b) a transaction consisting of the acquisition (which
may, without limitation, occur through the liquidation and/or dissolution of
such Subsidiary) of (i) all or substantially all of the Equity Interests of any
Borrower (other than PSP) or Subsidiary of the Borrowers, (ii) all or
substantially all of the assets of any Borrower (other than PSP) or any
Subsidiary of the Borrowers or (iii) all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Borrower (other than PSP) or any Subsidiary of the Borrowers, in each case by
any one or more Loan Parties (provided, that if the transaction consists of the
acquisition of the Equity Interests, assets or business of a division, branch or
other unit or operation of a Borrower, the acquiring party shall also be a
Borrower); (c) a transaction consisting of the acquisition (which may, without
limitation, occur through the liquidation and/or dissolution of such Subsidiary)
of (i) all or substantially all of the Equity Interests of any Subsidiary of the
Borrowers that is not a Loan Party, (ii) all or substantially all of the assets
of any Subsidiary of the Borrowers that is not a Loan Party, (iii) all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any Subsidiary of the Borrowers that is not a Loan
Party or (iv) any other similar intercompany transaction consented to in advance
by the Administrative Agent that is not materially adverse to the Lenders, in
each case by any one or more Subsidiaries of the Borrowers or Borrowers;
provided that after giving effect to any of the above set forth in clauses (a)
through (c), the Borrowers comply with Section 7.12 and (d) the liquidation,
wind up, dissolution, deregistration or similar action with respect to any of
the Subsidiaries listed on Schedule 1.01(e) hereto.
“Permitted Investments” means:
(a)    Investments outstanding as of the Closing Date (such Investments in
excess of $1,000,000 are set forth on Schedule 1.01(d)) and any replacements of
such Investments with Investments of equal amount thereto;
(b)    (i) Investments by (x) Holdings and its Restricted Subsidiaries existing
on the Closing Date in MacDermid and its Restricted Subsidiaries and (y) PSP and
Platform Delaware Holdings, Inc. in each of their respective Restricted
Subsidiaries as of the Amendment No. 1 Effective Date and (ii) additional
Investments by PSP and its Restricted Subsidiaries in the Borrowers and the
Restricted Subsidiaries (other than Holdings and Platform Delaware Holdings,
Inc.); provided that (A) if such Investment shall be in the form of an
investment in Equity Interests, any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Pledge and Security Agreement (subject to the
limitation referred to in the proviso of Section 7.12(a)(iii) in the case of any
First-Tier Foreign Subsidiary or Excluded Domestic Subsidiary), (B) the
aggregate amount of Investments under this clause (b)(ii) by Loan Parties in
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed the
greater of (x) $100,000,000 and (y) 33% of Consolidated EBITDA as of the last
day of the last Test Period for which financial statements have been delivered
pursuant to Section 7.01 at any time outstanding, and (C) if such Investment
shall be in the form of a loan or advance, such loan or advance shall be
unsecured, and, in the case of a loan or advance owed by a Loan Party to a
Restricted Subsidiary that is not a Loan Party, shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and, if
such loan or advance shall be made by a Loan Party, shall be evidenced by a
promissory note and such promissory note shall be pledged to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to the Pledge and
Security Agreement;
(c)    deposits with, or time deposits with, including certificates of deposits
issued by, (i) any office located in the United States of any bank or trust
company that is organized under the laws of the United States or any state
thereof and has capital surplus and undivided profits aggregating at least
$100,000,000, (ii) any Lender or (iii) any foreign bank for which S&P or Moody’s
issues a rating of “A” or higher and which has capital surplus and undivided
profits aggregating at least $100,000,000;


40

--------------------------------------------------------------------------------





(d)    Investments held by any Loan Party or such Restricted Subsidiary (other
than Holdings and Platform Delaware Holdings, Inc.) in the form of Cash
Equivalents;
(e)    Permitted Acquisitions;
(f)    Permitted Investments or Investments to the extent permitted pursuant to
Sections 8.02, 8.03, 8.05 or 8.07;
(g)    Investments consisting of Permitted Swap Obligations;
(h)    intercompany loans and advances to PSP pursuant to Section 8.05(d);
provided that such intercompany loans and advances (i) shall be made for the
purposes, and shall be subject to all the applicable limitations set forth in,
Section 8.05(d) and (ii) shall be unsecured and subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent;
(i)    Reserved.
(j)    advances, loans or extensions of credit to customers and suppliers or to
employees, in the ordinary course of business by any Borrower or any of its
Restricted Subsidiaries; and
(k)    other Investments in an aggregate amount not to exceed the greater of (x)
$100,000,000 and (y) 33% of Consolidated EBITDA as of the last day of the last
Test Period for which financial statements have been delivered pursuant to
Section 7.01 at any time outstanding.
For all purposes of this Agreement, the amount of any Investment shall be the
original costs of such Investment plus the cost of all additions thereto,
without adjustments for increases or decreases in value, write-ups, write-downs
or write-offs with respect to such Investment.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by any Borrower and/or the Subsidiary Guarantors in the form of one or more
series of junior lien secured notes, bonds or debentures or junior lien secured
loans; provided that (a) such Indebtedness is secured by all or a portion of the
Collateral on a junior priority basis to the Liens on the Collateral securing
the Obligations and is not secured by any property or assets of Holdings, any
Borrower or any Subsidiary Guarantor other than the Collateral, (b) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” (provided that
such Indebtedness may be secured by a Lien on the Collateral that ranks junior
to the Liens on the Collateral securing the Obligations, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Administrative Agent and/or the Collateral Agent shall
become parties to a Customary Intercreditor Agreement providing that the Liens
on the Collateral securing such obligations shall rank junior to the Liens on
the Collateral securing the Obligations and (d) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries of the Borrowers other than the
Subsidiary Guarantors and Holdings.
“Permitted Liens” means:
(a)    in the case of Real Property, easements, restrictions, exceptions,
reservations or defects which, individually or in the aggregate, (a) do not
materially interfere with the ordinary conduct of the business of PSP or its
Restricted Subsidiaries at such Real Property and (b) do not materially affect
the value thereof;
(b)    non-consensual Liens, if contested in good faith by appropriate
proceedings and appropriate reserves are maintained, in accordance with
generally accepted accounting principles, with respect thereto;
(c)    pledges or deposits to secure obligations under workmen’s compensation,
employment and unemployment insurance and other social security legislation or
similar legislation or to secure performance in


41

--------------------------------------------------------------------------------





connection with bids, tenders and contracts (other than contracts for the
payment of borrowed money) to which any Borrower or any of its Restricted
Subsidiaries is a party;
(d)    deposits to secure public or statutory obligations of any Borrower or any
of its Restricted Subsidiaries;
(e)    materialmen’s, landlords’, warehousemens’, mechanics’, carriers’,
workmen’s or similar Liens arising in the ordinary course of business, or
deposits of cash or United States obligations to obtain the release of such
Liens;
(f)    deposits to secure surety or performance bonds and other obligations of a
like nature or appeal bonds in proceedings to which any Borrower or any of its
Restricted Subsidiaries is a party;
(g)    Liens for Taxes not yet due and payable or being contested in good faith
by appropriate proceedings with adequate reserves on the books of any Borrower
or the applicable Restricted Subsidiary with respect thereto in accordance with
GAAP;
(h)    Leases, subleases or licenses of properties owned, leased or licensed by
any Borrower or Restricted Subsidiary, in each case entered into in the ordinary
course of such Borrower or Restricted Subsidiary’s business so long as such
Leases, subleases and licenses are subordinate in all respects to the Liens
granted and evidenced by the Collateral Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Borrower or Restricted Subsidiary, or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
(i)    Liens solely on any cash earnest money deposits made by PSP or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(k)    licenses of patents, trademarks, trade secrets, and other intellectual
property rights granted by any Borrower or any of its Restricted Subsidiaries in
the ordinary course of business;
(l)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property
which, in the aggregate, do not in any case materially interfere with the
ordinary course of the business of PSP or any of its Restricted Subsidiaries;
(m)    judgment Liens securing judgments not constituting an Event of Default
under Article IX;
(n)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers;
(o)    bankers, liens, rights of setoff and other similar Liens on deposits in
one or more accounts maintained by any Borrower or any Restricted Subsidiary, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; and
(p)    Liens in favor of Foreign Plans arising in the ordinary course of
business.
“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to the
extent used to refinance, refund, extend, renew or replace existing Indebtedness
(“Refinanced Indebtedness”); provided that (a) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness plus the
amount of any premiums or penalties and accrued and unpaid interest paid thereon
and reasonable


42

--------------------------------------------------------------------------------





fees and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain so
subordinated and shall have a lien priority no greater than the priority of the
liens securing the Refinanced Indebtedness to the Liens securing the Obligations
in accordance with, and otherwise subject to, the terms of a Customary
Intercreditor Agreement, (d) the obligors in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding
extending, renewing or replacing Indebtedness and (e) such refinancing,
refunding, extending, renewing or replacing Indebtedness contains covenants and
events of default and is benefited by Guarantees, if any, which, taken as a
whole, are determined in good faith by a Responsible Officer of the Borrowers to
be no less favorable to the Borrowers or the applicable Restricted Subsidiary
and the Lenders in any material respect than the covenants and events of default
or Guarantees, if any, in respect of such Refinanced Indebtedness.
“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
any Borrower or any Restricted Subsidiary (other than Holdings and Platform
Delaware Holdings, Inc.) existing or arising under Swap Contracts, provided that
(a) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view” and (b)
such Swap Contracts do not contain any provision (“walk-away” provision)
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrowers and/or the Subsidiary Guarantors in the form of one or more series
of senior unsecured notes, bonds or debentures or loans; provided that (a) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (b) such
Indebtedness is not at any time guaranteed by any Restricted Subsidiaries of the
Borrowers other than Subsidiary Guarantors and Holdings.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, that is established by any
Borrower or any of its Restricted Subsidiaries or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, in any case, that is not a Foreign Plan.
“Plan Investor” means any member of management or other employee or former
employee of MacDermid who is a holder (directly or indirectly) of Equity
Interests in MacDermid on the Amendment No. 1 Effective Date.
“Platform” has the meaning specified in Section 7.02.
“Platform Acquisition” means the acquisition of a majority of the issued and
outstanding membership interests of Holdings from Weston Presidio and Court
Square Capital Partners II, L.P. and its other members by way of a merger of a
wholly owned subsidiary of PSP with and into Holdings; and the acquisition of
all of the outstanding Equity Interests of MacDermid owned by the MacDermid,
Incorporated Profit Sharing and Employee Savings Plan.
“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement dated as of the Amendment No. 1 Effective Date executed by
each of the Loan Parties and the Administrative Agent for the benefit of the
holders of the Obligations, in substantially the form of Exhibit H, as amended
on the date hereof pursuant to Amendment No. 2 and as may be further amended or
modified from time to time in accordance with the terms hereof.


43

--------------------------------------------------------------------------------





“Pledged Collateral” has the meaning assigned to it in the Pledge and Security
Agreement.
“Pounds Sterling” and the symbol “£” means the lawful currency of the United
Kingdom.
“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being effective. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to any
proposed incurrence of Indebtedness, Permitted Acquisition, Asset Sale (which
relates to assets meeting the definition of clause (c) of Investments) or the
making of any Restricted Payment (including pro forma adjustments arising out of
events which are directly attributable to the proposed transaction, are
factually supportable and are expected to have a continuing impact, in each case
which adjustments (a) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (b) are certified by a
Responsible Officer of MacDermid as having been prepared in good faith based
upon reasonable assumptions) using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so acquired or
sold or to be acquired or sold and the consolidated financial statements of PSP
and its Restricted Subsidiaries which shall be reformulated as if such
transaction, and any other such transactions that have been consummated during
the period, and any Indebtedness or other liabilities incurred in connection
with any such Permitted Acquisitions had been consummated and incurred at the
beginning of such period; provided that, in connection with any Permitted
Acquisition that is a Limited Condition Transaction, for purposes of determining
compliance with any test or covenant contained in this Agreement during any
period which requires the calculation of any ratio or any basket that is
measured as a percentage of Consolidated EBITDA or Consolidated Total Assets,
and, at the option of MacDermid (MacDermid’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCA Election”) the date
of determination for calculation of any such ratios or baskets shall be deemed
to be the date the definitive agreements for such Permitted Acquisition are
entered into (the “LCA Test Date”) and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
test period ending prior to the LCA Test Date, the Borrowers or their respective
Restricted Subsidiaries could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if MacDermid has
made an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including fluctuations in Consolidated
EBITDA or Consolidated Total Assets of the Borrowers or the target Person(s)
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If MacDermid has made an
LCA Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Permitted Acquisition on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
“Pro Forma Compliance” means, at any date of determination, that PSP shall be in
pro forma compliance with the covenant set forth in Section 8.10 to the extent
(unless otherwise stated herein to the contrary) that such covenant shall be
applicable to PSP at such time, as of the last day of the most recent fiscal
quarter end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter, and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).


44

--------------------------------------------------------------------------------





“property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Pro Rata Amendment No. 4 Extended Dollar Share” means, with respect to each
Amendment No. 4 Extended Dollar Revolving Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Amendment No. 4 Extended Dollar
Revolving Credit Commitment of such Amendment No. 4 Extended Dollar Revolving
Lender at such time and the denominator of which is the aggregate amount of the
Amendment No. 4 Extended Dollar Revolving Credit Commitments at such time;
provided that if the commitment of each Amendment No. 4 Extended Dollar
Revolving Lender to make Amendment No. 4 Extended Dollar Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Amendment No. 4 Extended Dollar
Share of each Amendment No. 4 Extended Dollar Revolving Lender shall be
determined based on the Pro Rata Amendment No. 4 Extended Dollar Share of such
Amendment No. 4 Extended Dollar Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Amendment No. 4 Extended Dollar Share
of each Amendment No. 4 Extended Dollar Revolving Lender is set forth opposite
the name of such Amendment No. 4 Extended Dollar Revolving Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 4
Extended Dollar Revolving Lender becomes a party hereto, as applicable.
“Pro Rata Amendment No. 9 Extended Dollar Share” means, with respect to each
Amendment No. 9 Extended Dollar Revolving Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Amendment No. 9 Extended Dollar
Revolving Credit Commitment of such Amendment No. 9 Extended Dollar Revolving
Lender at such time and the denominator of which is the aggregate amount of the
Amendment No. 9 Extended Dollar Revolving Credit Commitments at such time;
provided that if the commitment of each Amendment No. 9 Extended Dollar
Revolving Lender to make Amendment No. 9 Extended Dollar Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Amendment No. 9 Extended Dollar
Share of each Amendment No. 9 Extended Dollar Revolving Lender shall be
determined based on the Pro Rata Amendment No. 9 Extended Dollar Share of such
Amendment No. 9 Extended Dollar Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Amendment No. 9 Extended Dollar Share
of each Amendment No. 9 Extended Dollar Revolving Lender is set forth opposite
the name of such Amendment No. 9 Extended Dollar Revolving Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 9
Extended Dollar Revolving Lender becomes a party hereto, as applicable.
“Pro Rata Dollar Share” means, with respect to each Dollar Revolving Lender at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Dollar Revolving
Credit Commitment of such Lender at such time and the denominator of which is
the amount of the Aggregate Dollar Revolving Credit Commitments at such time;
provided that if the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, then the Pro Rata Dollar Share of each Lender shall be determined
based on the Pro Rata Dollar Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Dollar Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Pro Rata Euro Tranche C-5 Share” means, with respect to each Euro Tranche C-5
Term Loan Lender at any time, a percentage (carried out to the ninth decimal
place) of the principal amount of the Euro Tranche C-5 Term Loan funded by such
Euro Tranche C-5 Term Loan Lender. The initial Pro Rata Euro Tranche C-5 Share
of each Euro Tranche C-5 Term Loan Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Euro Tranche C-5 Term Loan Lender becomes a party hereto, as applicable.


45

--------------------------------------------------------------------------------





“Pro Rata Euro Tranche C-6 Share” means, with respect to each Euro Tranche C-6
Term Loan Lender at any time, a percentage (carried out to the ninth decimal
place) of the principal amount of the Euro Tranche C-6 Term Loan funded by such
Euro Tranche C-6 Term Loan Lender. The initial Pro Rata Euro Tranche C-6 Share
of each Euro Tranche C-6 Term Loan Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Euro Tranche C-6 Term Loan Lender becomes a party hereto, as applicable.
“Pro Rata Multicurrency Share” means, with respect to each Multicurrency
Revolving Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Multicurrency Revolving Credit Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Multicurrency Revolving
Credit Commitments at such time; provided that if the commitment of each Lender
to make Loans have been terminated pursuant to Section 9.02, then the Pro Rata
Multicurrency Share of each Lender shall be determined based on the Pro Rata
Multicurrency Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Multicurrency Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Pro Rata New Term Loan Share” means, with respect to each New Term Loan Lender
of a particular Tranche, at any time, a percentage (carried out to the ninth
decimal place) of the principal amount of the New Term Loan of such Tranche
funded by such New Term Loan Lender. The initial Pro Rata New Term Loan Share of
a particular Tranche of each applicable New Term Loan Lender is set forth
opposite the name of such Lender on the applicable Incremental Amendment or in
the Assignment and Assumption pursuant to which such New Term Loan Lender
becomes a party hereto, as applicable.
“Pro Rata Share” means, with respect to each Lender at any time, its Pro Rata
Dollar Share, Pro Rata Multicurrency Share, Pro Rata Tranche B-6 Share, Pro Rata
Tranche B-7 Share, Pro Rata Euro Tranche C-5 Share and Pro Rata Euro Tranche C-6
Share, as the context may require.
“Pro Rata Tranche B-6 Share” means, with respect to each Tranche B-6 Term Loan
Lender at any time, a percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B-6 Term Loan funded by such Tranche B-6 Term
Loan Lender. The initial Pro Rata Tranche B-6 Share of each Tranche B-6 Term
Loan Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Tranche B-6 Term Loan
Lender becomes a party hereto, as applicable.
“Pro Rata Tranche B-7 Share” means, with respect to each Tranche B-7 Term Loan
Lender at any time, a percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B-7 Term Loan funded by such Tranche B-7 Term
Loan Lender. The initial Pro Rata Tranche B-7 Share of each Tranche B-7 Term
Loan Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Tranche B-7 Term Loan
Lender becomes a party hereto, as applicable.
“PSP” has the meaning specified in the preamble hereto.
“Public Lender” has the meaning specified in Section 7.02.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in Real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Receiver” has the meaning specified in Section 11.26(b).
“Recipient” has the meaning specified in Section 11.26(a).


46

--------------------------------------------------------------------------------





“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
PSP or any of its Restricted Subsidiaries (excluding, in each case, business
interruption insurance claims).
“Refinanced Indebtedness” has the meaning specified in the definition of
“Permitted Refinancing Indebtedness.”
“Refinancing Incremental Term Loans” has the meaning assigned to such term in
Section 2.14.
“Register” has the meaning set forth in Section 11.06(c).
“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.
“Reinvestment Period” has the meaning specified in the definition of “Net Cash
Proceeds”.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Relevant Party” has the meaning specified in Section 11.26(b).
“Reorganization” means the transaction through which PSP becomes a corporation
or a limited liability company organized under the laws of a state of the U.S.,
whether effected through a merger, consolidation, domestication or otherwise;
provided, that (i) the survivor of such transaction (if not PSP) assumes the
obligations of PSP under the Loan Documents pursuant to assumption documentation
reasonably satisfactory to the Administrative Agent (including any documents
required by Sections 7.12 and 7.14 of this Agreement) and (ii) the Lenders will
not recognize any income, gain or loss as a result of such reorganization (or
related transaction).
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Tranche B-6 Term Loans, Tranche B-7 Term
Loans, Euro Tranche C-5 Term Loans or Euro Tranche C-6 Term Loans with the
incurrence by any Borrower or any Restricted Subsidiary of any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (with the comparative determinations to be made by the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, interest rate floors, upfront or similar fees or
original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
bank loans, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the “effective” interest rate (as determined by the
Administrative Agent on the same basis) of such Tranche B-6 Term Loans, Tranche
B-7 Term Loans, Euro Tranche C-5 Term Loans or Euro Tranche C-6 Term Loans,
including as may be effected through any amendment to this Agreement relating to
the “effective” interest rate of such Tranche B-6 Term Loans, Tranche B-7 Term
Loans, Euro Tranche C-5 Term Loans or Euro Tranche C-6 Term Loans.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.


47

--------------------------------------------------------------------------------





“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Term Loans, (b) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Prepayment Percentage” means (a) (x) in the case of any Asset Sale or
Recovery Event (other than an Autotype Asset Sale), 100% and (y) in the case of
any Autotype Asset Sale, 50%; (b) in the case of any issuance or other
incurrence of Indebtedness (except as incurred pursuant to Section 8.02), 100%;
and (c) in the case of any Excess Cash Flow, 75% or, if on the date of the
applicable prepayment, the First Lien Net Leverage Ratio is less than or equal
to 3.875 to 1.00 but greater than 3.00 to 1.00, 50%, or, if on the date of the
applicable prepayment, the First Lien Net Leverage Ratio is less than or equal
to 3.00 to 1.00 but greater than 2.50 to 1.00, 25%, or if on the date of the
applicable prepayment, the First Lien Net Leverage Ratio is less than or equal
to 2.50 to 1.00, 0%.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or corporate secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Group” means PSP and the Restricted Subsidiaries.
“Restricted Payment” means (a) any dividend or other payment or distribution
(except dividends or distributions payable solely in shares of such Person’s
common stock or to any Borrower or any of its Restricted Subsidiaries) with
respect to any capital stock or other Equity Interest of PSP or any of its
Restricted Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest (other than any
such capital stock or other Equity Interests owned by any Borrower or any of its
Restricted Subsidiaries), or on account of any return of capital to Holdings’,
any Borrower’s or any Restricted Subsidiary’s stockholders, partners or members
(or the equivalent Persons thereof), (b) any Investment other than a Permitted
Investment and (c) any prepayment, redemption, purchase, defeasance or other
satisfaction prior to the scheduled maturity thereof in any manner, or payment
in violation of any applicable subordination terms, in each case, with respect
to (i) any Indebtedness secured by a second priority Lien on the assets of PSP
or any of its Restricted Subsidiaries and (ii) any Indebtedness that is
subordinated to the Obligations.
“Restricted Subsidiary” means any Subsidiary of PSP that is not an Unrestricted
Subsidiary.
“Revolving Credit Borrowers” means each of MacDermid, PSP and any applicable
Additional Borrower.
“Revolving Credit Borrowing” means the Dollar Revolving Credit Borrowings, the
Multicurrency Revolving Credit Borrowings or any borrowing under an Extended
Revolving Tranche.
“Revolving Credit Commitment” means the Dollar Revolving Credit Commitments or
the Multicurrency Revolving Credit Commitments, as the context may require, and
“Revolving Credit Commitments” means all of them, collectively.
“Revolving Credit Facility” means the Dollar Revolving Credit Facility and the
Multicurrency Revolving Credit Facility.
“Revolving Credit Lender” means each of the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.


48

--------------------------------------------------------------------------------





“Revolving Credit Loan” or “Revolving Loan” means the Dollar Revolving Credit
Loans, the Multicurrency Revolving Credit Loans or the Extended Revolving Loans.
“Revolving Credit Maturity Date” means (1) with respect to any Initial Revolving
Credit Loan, the Initial Revolving Credit Maturity Date, (2) with respect to any
Amendment No. 4 Extended Revolving Credit Loan, the Amendment No. 4 Extended
Revolving Credit Maturity Date, (3) with respect to any Amendment No. 9 Extended
Revolving Credit Loan, the Amendment No. 9 Extended Revolving Credit Maturity
Date and (4) with respect to any Revolving Loan under any Extended Revolving
Tranche, the earlier of (i) the maturity date set forth in the applicable
Extension Amendment and (ii) the date of termination in whole of the Extended
Revolving Commitments in respect of such Extended Revolving Tranche and the
Letter of Credit Commitments pursuant to Section 2.06 or 9.02.
“Revolving Note” means the Dollar Revolving Notes and the Multicurrency
Revolving Notes.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, or Australia, or
New Zealand.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Indebtedness” has the meaning specified in Section 8.01(h).
“Section 2.16 Additional Amendment” has the meaning specified in Section
2.16(c).
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Borrower and any Hedge Bank.
“Secured Parties” means, collectively, the Arranger; the Administrative Agent;
the Collateral Agent; the Syndication Agent; the Co-Documentation Agents; the
L/C Issuer; the Lenders; the Hedge Banks; an Agent, an Arranger, the Bookrunner
or a Lender, in each case at the time such applicable Treasury Management
Agreement is entered into, or an Affiliate of any of the foregoing, in its
capacity as a party to a Treasury Management Agreement; each co-agent or
sub-agent appointed by the Agents from time to time pursuant to
Section 10.01(b); and the other Persons the Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents; each co-agent or sub-agent appointed by the Agents from time to time
pursuant to Section 10.01(b); and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of such date minus the
unrestricted cash and Cash Equivalents of the Borrowers and the Guarantors as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ending on such date.
“Series B Preferred Stock” means the Series B Convertible Preferred Stock to be
issued pursuant to the Arysta Acquisition Agreement.
“Series B Redemption Date” has the meaning given to the term “Redemption Date”
set forth in the Certificate of Designation.
“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary of any Borrower that, either individually or together with its
Restricted Subsidiaries, taken as a whole, has revenues, assets


49

--------------------------------------------------------------------------------





or earnings in an amount equal to at least 5% of (a) the consolidated revenues
of the Borrowers and their Restricted Subsidiaries for the most recently
completed fiscal quarter for which the Lenders have received financial
statements of the Borrowers and their Restricted Subsidiaries pursuant to
Section 7.01(a) or 7.01(b), (b) the consolidated assets of the Borrowers and
their Restricted Subsidiaries as of the last day of the most recently completed
fiscal quarter for which the Lenders have received financial statements of the
Borrowers and their Restricted Subsidiaries pursuant to Section 7.01(a) or
7.01(b), or (c) the consolidated net earnings of the Borrowers and their
Restricted Subsidiaries for the most recently completed fiscal quarter for which
the Lenders have received financial statements of the Borrowers and their
Restricted Subsidiaries pursuant to Section 7.01(a) or 7.01(b), respectively, in
each case determined in accordance with GAAP for such period.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“SPC” has the meaning specified in Section 11.06(b)(vii).
“Specified Existing Tranche” has the meaning specified in Section 2.16(a).
“Springing Maturity Date” means November 2, 2021, which is the date that is 91
days prior to the scheduled maturity date of the 2022 Senior Notes.
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Eurocurrency Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
either of the Borrowers.
“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of
Holdings listed on Schedule 1.01(f), Platform Delaware Holdings, Inc. and each
other Restricted Subsidiary of any Borrower that shall be required to execute
and deliver a Subsidiary Joinder Agreement pursuant to Section 7.12.
“Subsidiary Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit I or such other form approved by the Administrative Agent,
executed and delivered by a Restricted Subsidiary of any Borrower in accordance
with the provisions of Section 7.12.


50

--------------------------------------------------------------------------------





“Subsidiary Redesignation” has the meaning set forth in the definition
“Unrestricted Subsidiary”.
“Supplier” has the meaning specified in Section 11.26(b).
“Survey” means a survey of any Domestic Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Domestic Mortgaged Property is located,
(ii) dated (or redated) not earlier than six months prior to the date of
delivery thereof unless there shall have occurred within six months prior to
such date of delivery any exterior construction on the site of such Domestic
Property or any easement, right of way or other interest in the Domestic
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Domestic Mortgaged Property which, in either
case, can be depicted on a survey, in which events, as applicable, such survey
shall be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Domestic Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Domestic
Mortgaged Property and issue the endorsements of the type required by Section
7.12(b) or (b) otherwise reasonably acceptable to the Collateral Agent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” has the meaning specified in the preamble hereto.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


51

--------------------------------------------------------------------------------





“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer payment system (or
any successor settlement system) is not operating (as determined by the
Administrative Agent).
“Taxes” has the meaning specified in Section 3.01(a).
“Term Loan” means the Tranche B-6 Term Loans, Tranche B-7 Term Loans, the Euro
Tranche C-5 Term Loans, the Euro Tranche C-6 Term Loans, the New Term Loans
and/or the Extended Term Loans, as the context may require.
“Term Loan Borrowers” means each of MacDermid, PSP and any applicable Additional
Borrower.
“Term Loan Borrowing” means a Borrowing comprised of Tranche B-6 Term Loans,
Tranche B-7 Term Loans, Euro Tranche C-5 Term Loans, Euro Tranche C-6 Term Loans
or New Term Loans, as the context may require.
“Term Loan Commitment” means a Tranche B-6 Term Loan Commitment, a Tranche B-7
Term Loan Commitment, a Euro Tranche C-5 Term Loan Commitment, a Euro Tranche
C-6 Term Loan Commitment or a New Term Loan Commitment, as the context may
require.
“Term Loan Facility” means the Tranche B Term Loan Commitments and the Tranche B
Term Loans made thereunder.
“Term Loan Lender” means a Tranche B-6 Term Loan Lender, a Tranche B-7 Term Loan
Lender, a Euro Tranche C-5 Term Loan Lender, a Euro Tranche C-6 Term Loan Lender
or a Lender in respect of a New Term Loan Facility, as the context may require.
“Term Loan Maturity Date” means the Tranche B-6 Maturity Date, the Tranche B-7
Maturity Date, the Euro Tranche C-5 Maturity Date, the Euro Tranche C-6 Maturity
Date, the New Term Loan Maturity Date or, with respect to any Extended Term
Loan, the maturity date set forth in the applicable Extension Amendment, as the
case may be.
“Term Loan Note” has the meaning specified in Section 2.11(a).
“Test Period” means a period of four consecutive fiscal quarters.
“Threshold Amount” means $50,000,000.
“Title Company” means Chicago Title Insurance Company or any other title
insurance company as shall be retained by Borrowers and reasonably acceptable to
the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Section 7.12(b).
“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (a) Consolidated Indebtedness on such date minus the unrestricted cash and
Cash Equivalents of the Borrowers and the Guarantors as of such date to
(b) Consolidated EBITDA for the period of four fiscal quarters most recently
ending on such date.
“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations.
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
the Revolving Credit Commitments, as in effect at such time. The initial Total
Revolving Credit Commitment on the Closing Date is $50,000,000.


52

--------------------------------------------------------------------------------





“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Tranche B-6 Term Loans or Tranche B-6
Term Loan Commitments, (2) Tranche B-7 Term Loans or Tranche B-7 Term Loan
Commitments, (3) Euro Tranche C-5 Term Loans or Euro Tranche C-5 Term Loan
Commitments, (4) Euro Tranche C-6 Term Loans or Euro Tranche C-6 Term Loan
Commitments, (5) New Term Loans with the same terms and conditions made on the
same day and increased from time to time or (6) Extended Term Loans (of the same
Extension Series) and (b) with respect to Revolving Credit Loans or commitments,
refers to whether such Revolving Credit Loans or commitments are (1) Initial
Dollar Revolving Credit Commitments or Initial Dollar Revolving Credit Loans,
(2) Initial Multicurrency Revolving Credit Commitments or Initial Multicurrency
Revolving Credit Loans, (3) Amendment No. 4 Extended Dollar Revolving Credit
Commitments or Amendment No. 4 Extended Dollar Revolving Credit Loans, (4)
Amendment No. 4 Extended Multicurrency Revolving Credit Commitments or Amendment
No. 4 Extended Multicurrency Revolving Credit Loans, (5) Amendment No. 9
Extended Dollar Revolving Credit Commitments or Amendment No. 9 Extended Dollar
Revolving Credit Loans, (6) Amendment No. 9 Extended Multicurrency Revolving
Credit Commitments or Amendment No. 9 Extended Multicurrency Revolving Credit
Loans or (7) Extended Revolving Loans or Extended Revolving Credit Commitments
(of the same Extension Series).
“Tranche B Term Loan” has the meaning specified in Section 2.01.
“Tranche B Term Loan Borrowers” means PSP and MacDermid.
“Tranche B Term Loan Commitment” means, as to each Tranche B Term Loan Lender,
its obligation to make Tranche B Term Loans to any Term Loan Borrower (i)
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Tranche B Term Loan Commitment”, (ii) in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
(iii) pursuant to Amendment No. 2 in an aggregate principal amount at any one
time outstanding not to exceed the amount on such Lender’s signature page
thereto under the caption “Tranche B Term Loan Commitment” and (iv) pursuant to
Section 2.14 in an aggregate principal amount at any one time outstanding not to
exceed the amount agreed to by such Lender in compliance with Section 2.14, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of Tranche B Term Loan Commitments on the
Closing Date is $755,000,000.
“Tranche B Term Loan Lender” means, at any time, any Lender that has a Tranche B
Term Loan Commitment or an outstanding Tranche B Term Loan at such time.
“Tranche B-2 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-2 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-2 Term Loan Commitment” means, as to each Tranche B-2 Term Loan
Lender, its obligation to make Tranche B-2 Term Loans to the Tranche B-2 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-2 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-2 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-2 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-2 Term Loan
Commitments on the Amendment No. 3 Funding Date is $500,000,000.
“Tranche B-2 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-2 Term Loan Commitment or an outstanding Tranche B-2 Term Loan at such time.
“Tranche B-3 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-3 Term Loan Borrowers” means PSP and MacDermid.


53

--------------------------------------------------------------------------------





“Tranche B-3 Term Loan Commitment” means, as to each Tranche B-3 Term Loan
Lender, its obligation to make Tranche B-3 Term Loans to the Tranche B-3 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-3 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-3 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-3 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-3 Term Loan
Commitments on the Amendment No. 4 Funding Date is $1,045,000,000.
“Tranche B-3 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-3 Term Loan Commitment or an outstanding Tranche B-3 Term Loan at such time.
“Tranche B-4 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-4 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-4 Term Loan Commitment” means, as to each Tranche B-4 Term Loan
Lender, its obligation to make Tranche B-4 Term Loans to the Tranche B-4 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-4 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-4 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-4 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-4 Term Loan
Commitments on the Amendment No. 5 Funding Date is $1,475,000,000.
“Tranche B-4 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-4 Term Loan Commitment or an outstanding Tranche B-4 Term Loan at such time.
“Tranche B-5 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-5 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-5 Term Loan Commitment” means, as to each Tranche B-5 Term Loan
Lender, its obligation to make Tranche B-5 Term Loans to the Tranche B-5 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-5 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-5 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-5 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-5 Term Loan
Commitments on the Amendment No. 6 Funding Date is $610,000,000.
“Tranche B-5 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-5 Term Loan Commitment or an outstanding Tranche B-5 Term Loan at such time.
“Tranche B-6 Maturity Date” means June 7, 2023; provided, that if, on or prior
to the Springing Maturity Date, the 2022 Senior Notes have not been prepaid,
redeemed or otherwise retired in full and/or refinanced in full with the
proceeds of any indebtedness permitted under the terms of this Agreement that
constitutes Permitted Refinancing Indebtedness and that does not mature, and has
no mandatory redemption or mandatory offers to purchase (other than customary
offers to repurchase resulting from asset sales or a change in control or a
fundamental change in the case of convertible indebtedness or purchases which
may be made in equity), in each case, earlier than the date that is 91 days
after June 7, 2023, then the “Tranche B-6 Maturity Date” shall be the Springing
Maturity Date.


54

--------------------------------------------------------------------------------





“Tranche B-6 Repayment Date” has the meaning specified in Section 2.07.
“Tranche B-6 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-6 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-6 Term Loan Commitment” means, as to each Tranche B-6 Term Loan
Lender, its obligation to make Tranche B-6 Term Loans to the Tranche B-6 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-6 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-6 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-6 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-6 Term Loan
Commitments on the Amendment No. 7 Funding Date is $1,231,000,000.
“Tranche B-6 Term Loan Facility” has the meaning specified in the definition of
“Facility”.
“Tranche B-6 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-6 Term Loan Commitment or an outstanding Tranche B-6 Term Loan at such time.
“Tranche B-7 Maturity Date” means June 7, 2020.
“Tranche B-7 Repayment Date” has the meaning specified in Section 2.07.
“Tranche B-7 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-7 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-7 Term Loan Commitment” means, as to each Tranche B-7 Term Loan
Lender, its obligation to make Tranche B-7 Term Loans to the Tranche B-7 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-7 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-7 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-7 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Tranche B-7 Term Loan
Commitments on the Amendment No. 8 Funding Date is $680,000,000.
“Tranche B-7 Term Loan Facility” has the meaning specified in the definition of
“Facility”.
“Tranche B-7 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-7 Term Loan Commitment or an outstanding Tranche B-7 Term Loan at such time.
“Transaction” has the meaning assigned to such term in the Existing First Lien
Credit Agreement.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation, credit
cards and reporting and trade finance services.
“Triggering Event” shall have the meaning set forth in Section 8.10(a).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


55

--------------------------------------------------------------------------------





“UK Pension Plan” means the MacDermid Canning PLC Defined Benefit Pension Plan.
“UK Pension Plan Liabilities” means the underfunded pension plan liabilities of
UK Pension Plan in an aggregate amount not exceeding £25,000,000.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of PSP designated by the
Borrowers as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrowers shall only be permitted to so
designate an Unrestricted Subsidiary after the Amendment No. 2 Effective Date
and so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom, (ii) immediately after giving effect to such
designation, the Borrowers shall be in Pro Forma Compliance with the financial
covenant set forth in Section 8.10 (whether or not such covenant is then
applicable), (iii) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the PSP or any Restricted Subsidiary) through Investments
as permitted by, and in compliance with, Section 8.05, (iv) without duplication
of clause (iii), any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof shall be treated as Investments pursuant to
Section 8.05, (v) the Borrowers shall have delivered to the Administrative Agent
a certificate executed by a Responsible Officer of the Borrowers, certifying
compliance with the requirements of preceding clauses (i) through (iv), and
containing the calculations required by the preceding clause (ii) and (b) any
Subsidiary of an Unrestricted Subsidiary. The Borrowers may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement by written notice to the Administrative Agent (each, a “Subsidiary
Redesignation”); provided that (A) no Default or Event of Default has occurred
and is continuing or would result therefrom, (B) immediately after giving effect
to such Subsidiary Redesignation, PSP shall be in Pro Forma Compliance with the
financial covenant set forth in Section 8.10 (whether or not such covenant is
then applicable), (C) any Indebtedness of the applicable Subsidiary and any
Liens encumbering its property existing as of the time of such Subsidiary
Redesignation shall be deemed newly incurred or established, as applicable, at
such time and (D) the Borrowers shall have delivered to the Administrative Agent
a certificate executed by a Responsible Officer of the Borrowers, certifying
compliance with the requirements of preceding clauses (A) and (B), and
containing the calculations required by the preceding clause (B).
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary. No Borrower may be designated as an Unrestricted
Subsidiary.
“US Borrower” means any Borrower that is treated as a United States person
within the meaning of Section 7701(a)(30) of the Code; provided that, for the
avoidance of doubt, neither NAIP nor MacDermid Funding shall be treated as a US
Borrower.
“US LIBO Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.
“Valuation Date” means (i) in connection with borrowing any Multicurrency
Revolving Credit Loan, the date two (2) Business Days prior to the making,
continuing or converting of any Multicurrency Revolving Credit Loan and (ii) in
connection with the repayment of any Multicurrency Revolving Credit Loan, the
date of such repayment.
“VAT” shall mean value added tax imposed in accordance with the Wet op de
omzetbelasting 1968 (Value Added Tax Act 1968) and/or the European Union
Directive 2006/112 or any tax of a similar nature (whether in the Netherlands or
otherwise).
“Voluntary Prepayment” means a prepayment of principal of Term Loans pursuant to
Section 2.05(a) in any year to the extent that such prepayment reduces the
scheduled installments of principal due in respect of Term Loans as set forth in
Section 2.07 in any subsequent year.
“Wholly-Owned Consolidated Subsidiary” means any Restricted Subsidiary all of
the Equity Interests in which (except directors’ qualifying shares) are, at the
time, directly or indirectly owned by any Borrower.


56

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and the symbol “¥” means the lawful currency of Japan.
“Yield Differential” has the meaning specified in Section 2.14(d).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
MacDermid or the Required Lenders shall so request, the Administrative Agent,
the Lenders and MacDermid shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Any
change in GAAP occurring after the Amendment No. 1 Effective Date that would
require operating leases to be treated as capital leases shall be disregarded
for the purposes of determining Indebtedness and any financial ratio or
compliance requirement contained in any Loan Document.


57

--------------------------------------------------------------------------------





1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.08    Conversion of Foreign Currencies.
(a)    Consolidated Indebtedness. Consolidated Indebtedness denominated in any
currency other than Dollars shall be calculated using the Dollar Equivalent
thereof as of the date of the applicable financial statements on which such
Consolidated Indebtedness is reflected.
(b)    Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as of each Valuation Date (whether to determine
compliance with any covenants specified herein or otherwise), and a
determination thereof by the Administrative Agent shall be conclusive absent
manifest error. Such determination shall become effective as of such Valuation
Date. The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender or L/C Issuer.
(c)    Rounding-Off. The Administrative Agent may set up appropriate rounding
off mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
Subject to the terms and conditions set forth herein, (i) each Tranche B Term
Loan Lender severally agrees to make term loans (each such loan, a “Tranche B
Term Loan”) to any Tranche B Term Loan Borrower on the Closing Date in Dollars
in an aggregate amount of up to such Tranche B Term Loan Lender’s Tranche B Term
Loan Commitment, (ii) each Tranche B-2 Term Loan Lender severally agrees to make
term loans (each such loan, a “Tranche B-2 Term Loan”) to any Tranche B-2 Term
Loan Borrower on the Amendment No. 3 Funding Date in Dollars in an aggregate
amount of up to such Tranche B-2 Term Loan Lender’s Tranche B-2 Term Loan
Commitment, (iii) each Tranche B-3 Term Loan Lender severally agrees to make
term loans (each such loan, a “Tranche B-3 Term Loan”) to any Tranche B-3 Term
Loan Borrower on the Amendment No. 4 Funding Date in Dollars in an aggregate
amount of up to such


58

--------------------------------------------------------------------------------





Tranche B-3 Term Loan Lender’s Tranche B-3 Term Loan Commitment, (iv) each
Tranche B-4 Term Loan Lender severally agrees to make term loans (each such
loan, a “Tranche B-4 Term Loan”) to any Tranche B-4 Term Loan Borrower on the
Amendment No. 5 Funding Date in Dollars in an aggregate amount of up to such
Tranche B-4 Term Loan Lender’s Tranche B-4 Term Loan Commitment, (v) each
Tranche B-5 Term Loan Lender severally agrees to make term loans (each such
loan, a “Tranche B-5 Term Loan”) to any Tranche B-5 Term Loan Borrower on the
Amendment No. 6 Funding Date in Dollars in an aggregate amount of up to such
Tranche B-5 Term Loan Lender’s Tranche B-5 Term Loan Commitment, (vi) each
Tranche B-6 Term Loan Lender severally agrees to make term loans (each such
loan, a “Tranche B-6 Term Loan”) to any Tranche B-6 Term Loan Borrower on the
Amendment No. 7 Funding Date in Dollars in an aggregate amount of up to such
Tranche B-6 Term Loan Lender’s Tranche B-6 Term Loan Commitment, (vii) each
Tranche B-7 Term Loan Lender severally agrees to make term loans (each such
loan, a “Tranche B-7 Term Loan”) to any Tranche B-7 Term Loan Borrower on the
Amendment No. 8 Funding Date in Dollars in an aggregate amount of up to such
Tranche B-7 Term Loan Lender’s Tranche B-7 Term Loan Commitment, (viii) each
Euro Tranche C-1 Term Loan Lender severally agrees to make term loans (each such
loan, a “Euro Tranche C-1 Term Loan”) to any Euro Tranche C-1 Term Loan Borrower
on the Amendment No. 2 Funding Date and the Amendment No. 3 Funding Date, as
applicable, in Euros in an aggregate amount of up to such Euro Tranche C-1 Term
Loan Lender’s Euro Tranche C-1 Term Loan Commitment, (ix) each Euro Tranche C-2
Term Loan Lender severally agrees to make term loans (each such loan, a “Euro
Tranche C-2 Term Loan”) to any Euro Tranche C-2 Term Loan Borrower on the
Amendment No. 4 Funding Date in Euros in an aggregate amount of up to such Euro
Tranche C-2 Term Loan Lender’s Euro Tranche C-2 Term Loan Commitment, (x) each
Euro Tranche C-3 Term Loan Lender severally agrees to make term loans (each such
loan, a “Euro Tranche C-3 Term Loan”) to any Euro Tranche C-3 Term Loan Borrower
on the Amendment No. 5 Funding Date in Euros in an aggregate amount of up to
such Euro Tranche C-3 Term Loan Lender’s Euro Tranche C-3 Term Loan Commitment,
(xi) each Euro Tranche C-4 Term Loan Lender severally agrees to make term loans
(each such loan, a “Euro Tranche C-4 Term Loan”) to any Euro Tranche C-4 Term
Loan Borrower on the Amendment No. 6 Funding Date in Euros in an aggregate
amount of up to such Euro Tranche C-4 Term Loan Lender’s Euro Tranche C-4 Term
Loan Commitment, (xii) each Euro Tranche C-5 Term Loan Lender severally agrees
to make term loans (each such loan, a “Euro Tranche C-5 Term Loan”) to any Euro
Tranche C-5 Term Loan Borrower on the Amendment No. 7 Funding Date in Euros in
an aggregate amount of up to such Euro Tranche C-5 Term Loan Lender’s Euro
Tranche C-5 Term Loan Commitment and (xiii) each Euro Tranche C-6 Term Loan
Lender severally agrees to make term loans (each such loan, a “Euro Tranche C-6
Term Loan”) to any Euro Tranche C-6 Term Loan Borrower on the Amendment No. 8
Funding Date in Euros in an aggregate amount of up to such Euro Tranche C-6 Term
Loan Lender’s Euro Tranche C-6 Term Loan Commitment. Amounts repaid or prepaid
in respect of Term Loans may not be reborrowed. Tranche B Term Loans, Tranche
B-2 Term Loans, Tranche B-3 Term Loans, Tranche B-4 Term Loans, Tranche B-5 Term
Loans, Tranche B-6 Term Loans and Tranche B-7 Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein. Subject to the terms and
conditions set forth herein, (i) each Initial Dollar Revolving Lender severally
agrees to make revolving loans (each such loan, an “Initial Dollar Revolving
Credit Loan”) in Dollars to each Revolving Credit Borrower from time to time, on
any Business Day during the Initial Availability Period, in an aggregate amount
of up to, at any time outstanding, the amount of such Lender’s Initial Dollar
Revolving Credit Commitment, (ii) each Initial Multicurrency Revolving Lender
severally agrees to make revolving loans (each such loan, an “Initial
Multicurrency Revolving Credit Loan”) in Dollars or an Alternative Currency to
each Revolving Credit Borrower from time to time, on any Business Day during the
Initial Availability Period, in an aggregate amount of up to, at any time
outstanding, the amount of such Lender’s Initial Multicurrency Revolving Credit
Commitment, (iii) each Amendment No. 4 Extended Dollar Revolving Lender
severally agrees to make revolving loans (each such loan, an “Amendment No. 4
Extended Dollar Revolving Credit Loan”) in Dollars to each Revolving Credit
Borrower from time to time, on any Business Day during the Amendment No. 4
Extended Availability Period, in an aggregate amount of up to, at any time
outstanding, the amount of such Lender’s Amendment No. 4 Extended Dollar
Revolving Credit Commitment, (iv) each Amendment No. 4 Extended Multicurrency
Revolving Lender severally agrees to make revolving loans (each such loan, an
“Amendment No. 4 Extended Multicurrency Revolving Credit Loan”) in Dollars or an
Alternative Currency to each Revolving Credit Borrower from time to time, on any
Business Day during the Amendment No. 4 Extended Availability Period, in an
aggregate amount of up to, at any time outstanding, the amount of such Lender’s
Amendment No. 4 Extended Multicurrency Revolving Credit Commitment, (v) each
Amendment No. 9 Extended Dollar Revolving Lender severally agrees to make
revolving loans (each such loan, an “Amendment No. 9 Extended Dollar Revolving
Credit Loan”) in Dollars to each Revolving Credit Borrower from time to time, on
any Business Day during the Amendment No. 9 Extended Availability Period, in an


59

--------------------------------------------------------------------------------





aggregate amount of up to, at any time outstanding, the amount of such Lender’s
Amendment No. 9 Extended Dollar Revolving Credit Commitment and (vi) each
Amendment No. 9 Extended Multicurrency Revolving Lender severally agrees to make
revolving loans (each such loan, an “Amendment No. 9 Extended Multicurrency
Revolving Credit Loan”) in Dollars or an Alternative Currency to each Revolving
Credit Borrower from time to time, on any Business Day during the Amendment No.
9 Extended Availability Period, in an aggregate amount of up to, at any time
outstanding, the amount of such Lender’s Amendment No. 9 Extended Multicurrency
Revolving Credit Commitment; provided further, however, that (1) after giving
effect to any Dollar Revolving Credit Borrowing, (i) the aggregate Outstanding
Amount of all Dollar Revolving Credit Loans and L/C Obligations shall not exceed
the Aggregate Dollar Revolving Credit Commitments and (ii) the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Dollar Revolving
Lender plus such Dollar Revolving Lender’s Pro Rata Dollar Share of an amount
equal to the aggregate Outstanding Amount of all L/C Obligations shall not
exceed such Dollar Revolving Lender’s Dollar Revolving Credit Commitment, (2)
after giving effect to any Multicurrency Revolving Credit Borrowing, (i) the
aggregate Outstanding Amount of all Multicurrency Revolving Credit Loans shall
not exceed the Aggregate Multicurrency Revolving Credit Commitments and (ii) the
aggregate Outstanding Amount of the Multicurrency Revolving Credit Loans of any
Multicurrency Revolving Lender shall not exceed such Multicurrency Revolving
Lender’s Multicurrency Revolving Credit Commitment, (3) after giving effect to
any Revolving Credit Borrowing, the Total Outstandings shall not exceed the
Total Revolving Credit Commitments and (4) the aggregate principal amount of New
Dollar Revolving Credit Loans and New Multicurrency Revolving Credit Loans made
on the Amendment No. 4 Funding Date shall not exceed $120,000,000. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Revolving Credit Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein. Each Dollar Revolving Credit Borrowing (including
any deemed Dollar Revolving Credit Borrowings made pursuant to Section 2.03)
shall be allocated pro rata among the outstanding Tranches of Dollar Revolving
Credit Commitments and each Multicurrency Revolving Credit Borrowing shall be
allocated pro rata among the outstanding Tranches of Multicurrency Revolving
Credit Commitments. For the avoidance of doubt, prior to the Initial Revolving
Credit Maturity Date, (x) all borrowings of Dollar Revolving Credit Loans under
this Section 2.01 shall be made pro rata among the Initial Dollar Revolving
Credit Facility, the Amendment No. 4 Extended Dollar Revolving Credit Facility
and the Amendment No. 9 Extended Dollar Revolving Credit Facility in proportion
to the respective Dollar Revolving Credit Commitments under each such Dollar
Revolving Credit Facility and (y) all borrowings of Multicurrency Revolving
Credit Loans under this Section 2.01 shall be made pro rata among the Initial
Multicurrency Revolving Credit Facility, the Amendment No. 4 Extended
Multicurrency Revolving Credit Facility and the Amendment No. 9 Extended
Multicurrency Revolving Credit Facility in proportion to the respective
Multicurrency Revolving Credit Commitments under each such Multicurrency
Revolving Credit Facility. For the avoidance of doubt, any Multicurrency
Revolving Credit Loans denominated in an Alternative Currency shall only be
permitted to be borrowed as Eurocurrency Rate Loans.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    (1) Except as set forth below in clause (2) with respect to Multicurrency
Revolving Credit Loans that are Eurocurrency Rate Loans and New Term Loans, in
each case denominated in a currency other than Dollars, each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon any Term Loan Borrower’s or any
Revolving Credit Borrowers’, as applicable, irrevocable notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than (i) 11:00 A.M. on the third Business Day prior to the date
of the proposed Loans in the case of Eurocurrency Rate Loans (or, solely in the
case of any Borrowing of Eurocurrency Rate Loans denominated in Dollars on the
Amendment No. 3 Funding Date, not later than 12:00 P.M. on the second Business
Day prior to the Amendment No. 3 Funding Date) or (ii) 12:00 p.m. on the same
Business Day of the proposed Loans in the case of Base Rate Loans. The
applicable Borrower shall deliver such notice to the Administrative Agent in the
form of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Committed Loan Notice shall specify (i) whether the
applicable Borrower is requesting a Borrowing of Term


60

--------------------------------------------------------------------------------





Loans (in the case of any Term Loan Borrower), a Dollar Revolving Credit
Borrowing (in the case of any Revolving Credit Borrower), a Multicurrency
Revolving Credit Borrowing (in the case of any Revolving Credit Borrower), a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and location of
the account to which funds are to be disbursed, (iv) the Type of Loans to be
borrowed or to which existing Tranche are to be converted, (v) if such Borrowing
is a Multicurrency Revolving Credit Borrowing, whether such Borrowing is in
Dollars, Yen, Pounds Sterling or Euro and (vi) if applicable, the duration of
the Interest Period with respect thereto. If any Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if any Borrower fails to give a
timely notice requesting a conversion or continuation, then Loans (other than
Multicurrency Revolving Credit Loans denominated in an Alternative Currency or
New Term Loans denominated in a currency other than Dollars) shall be made as,
or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If any Borrower
fails to specify an Interest Period with respect to a Eurocurrency Rate Loan, it
will be deemed to have specified an Interest Period of one month.
(2)    Each Borrowing and each continuation of Multicurrency Revolving Credit
Loans that are Eurocurrency Rate Loans and New Term Loans, in each case
denominated in a currency other than Dollars, shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 11:00 A.M. on the fourth
Business Day prior to the date of the proposed borrowing or continuation of such
Eurocurrency Rate Loans (or, solely in the case of any Borrowing of
Multicurrency Revolving Credit Loans that are Eurocurrency Rate Loans or New
Term Loans, in each case denominated in Euros, on the Amendment No. 3 Funding
Date, not later than 9:00 A.M. on the third Business Day prior to the Amendment
No. 3 Funding Date); provided, that in the case of a Borrowing or continuation
of Multicurrency Revolving Credit Loans in Yen, such notice must be received by
the Administrative Agent not later than 11:00 A.M. on the fifth Business Day
prior to the date of the proposed borrowing or continuation of such Eurocurrency
Rate Loans. Each Borrowing of or continuation of such Eurocurrency Rate Loans
shall be in a principal amount that is not less than the Minimum Eurocurrency
Borrowing Amount.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02, the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds, in
accordance with instructions provided to the Administrative Agent by such
Borrower in the Committed Loan Notice.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Upon notice to MacDermid from the Administrative Agent
given at the request of the Required Lenders, during the existence of a Default,
Loans may not be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders; provided, however, that
Multicurrency Revolving Credit Loans may be continued as Eurocurrency Rate Loans
with an Interest Period of one month. No Interest Period may be selected for any
Eurocurrency Rate Term Borrowing that would end later than the Tranche B-6
Repayment Date, Tranche B-7 Repayment Date, Euro Tranche C-5 Repayment Date,
Euro Tranche C-6 Repayment Date or applicable repayment date for any New Term
Loans occurring on or after the first day of such Interest Period if, after
giving effect to such selection, the aggregate outstanding amount of (i) the
Eurocurrency Rate Term Borrowings with Interest Periods ending on or prior to
such repayment date and (B) the Base Rate Term Borrowings would not be at least
equal to the principal amount of Term Borrowings to be paid on such repayment
date.
(d)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The


61

--------------------------------------------------------------------------------





determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Notwithstanding anything to the contrary in this Agreement, on the
Amendment No. 4 Funding Date, (x) immediately prior to the conversion of any
Initial Revolving Credit Loans into Amendment No. 4 Extended Revolving Loans,
the Borrowers shall have been deemed to have prepaid in full all Dollar
Revolving Credit Loans and Multicurrency Revolving Credit Loans then outstanding
and (y) immediately after such deemed prepayment pursuant to clause (x), the
conversion of such Initial Revolving Credit Loans into Amendment No. 4 Extended
Revolving Credit Loans shall be deemed to be effective and the Borrowers shall
be deemed to have made a Borrowing of Dollar Revolving Credit Loans pro rata
between the Initial Dollar Revolving Credit Facility and the Amendment No. 4
Extended Dollar Revolving Credit Facility in proportion to the respective Dollar
Revolving Credit Commitments under each such Dollar Revolving Credit Facility
and a Borrowing of Multicurrency Revolving Credit Loans pro rata between the
Initial Multicurrency Revolving Credit Facility and the Amendment No. 4 Extended
Multicurrency Revolving Credit Facility in proportion to the respective
Multicurrency Revolving Credit Commitments under each such Multicurrency
Revolving Credit Facility, in each case, in an amount equal to the respective
amounts of Dollar Revolving Credit Loans and Multicurrency Revolving Credit
Loans outstanding immediately prior to such deemed prepayment pursuant to clause
(x). No conversion of outstanding Initial Revolving Credit Loans into Amendment
No. 4 Extended Revolving Credit Loans shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement that would result in the
application or operation of the provisions of Section 2.05(b).
(h)    Notwithstanding anything to the contrary in this Agreement, on the
Amendment No. 9 Effective Date, (x) immediately prior to the conversion of any
Amendment No. 4 Extended Revolving Credit Loans into Amendment No. 9 Extended
Revolving Credit Loans, the Borrowers shall have been deemed to have prepaid in
full all Dollar Revolving Credit Loans and Multicurrency Revolving Credit Loans
then outstanding and (y) immediately after such deemed prepayment pursuant to
clause (x), the conversion of such Amendment No. 4 Extended Revolving Credit
Loans into Amendment No. 9 Extended Revolving Credit Loans shall be deemed to be
effective and the Borrowers shall be deemed to have made a Borrowing of Dollar
Revolving Credit Loans pro rata between the Initial Dollar Revolving Credit
Facility, the Amendment No. 4 Extended Dollar Revolving Credit Facility and the
Amendment No. 9 Extended Dollar Revolving Credit Facility in proportion to the
respective Dollar Revolving Credit Commitments under each such Dollar Revolving
Credit Facility and a Borrowing of Multicurrency Revolving Credit Loans pro rata
between the Initial Multicurrency Revolving Credit Facility, the Amendment No. 4
Extended Multicurrency Revolving Credit Facility and the Amendment No. 9
Extended Multicurrency Revolving Credit Facility in proportion to the respective
Multicurrency Revolving Credit Commitments under each such Multicurrency
Revolving Credit Facility, in each case, in an amount equal to the respective
amounts of Dollar Revolving Credit Loans and Multicurrency Revolving Credit
Loans outstanding immediately prior to such deemed prepayment pursuant to clause
(x). No conversion of outstanding Amendment No. 4 Extended Revolving Credit
Loans into Amendment No. 9 Extended Revolving Credit Loans shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement that
would result in the application or operation of the provisions of Section
2.05(b).


62

--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until 30 days prior to the Amendment No. 9 Extended Revolving
Credit Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day), to issue Letters of Credit denominated in Dollars for the account
of each Revolving Credit Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Initial Dollar Revolving
Lenders, the Amendment No. 4 Extended Dollar Revolving Lenders and the Amendment
No. 9 Extended Dollar Revolving Lenders severally agree to participate in
Letters of Credit issued for the account of each Revolving Credit Borrower or
any of its Wholly-Owned Consolidated Subsidiaries on a pro rata basis in
accordance with their respective Pro Rata Dollar Share of the Aggregate Dollar
Revolving Credit Commitments (including the Initial Dollar Revolving Credit
Commitments, the Amendment No. 4 Extended Dollar Revolving Credit Commitments
and the Amendment No. 9 Extended Dollar Revolving Credit Commitments) (provided
that any Letter of Credit issued for the benefit of any such Restricted
Subsidiary that is not a Borrower shall be issued naming a Borrower as the
account party on any such Letter of Credit but such Letter of Credit may contain
a statement that it is being issued for the benefit of such Restricted
Subsidiary); provided that, (A) on the Initial Revolving Credit Maturity Date,
the aggregate amount of participations in any then issued and outstanding
Letters of Credit held by the Initial Dollar Revolving Lenders will
automatically be reallocated among the Amendment No. 4 Extended Dollar Revolving
Lenders pro rata in accordance with such Amendment No. 4 Extended Dollar
Revolving Lenders’ respective Pro Rata Amendment No. 4 Extended Dollar Shares,
but only to the extent that such reallocation does not cause the aggregate
Outstanding Amount of the Amendment No. 4 Extended Dollar Revolving Credit Loans
of any Amendment No. 4 Extended Dollar Revolving Lender plus such Amendment No.
4 Extended Dollar Revolving Lender’s Pro Rata Amendment No. 4 Extended Dollar
Share of the Outstanding Amount of all L/C Obligations to exceed such Amendment
No. 4 Extended Dollar Revolving Lender’s Amendment No. 4 Extended Dollar
Revolving Credit Commitment after giving effect to any borrowing or repayment of
any Dollar Revolving Credit Loan, any L/C Credit Extension and the expiration of
any Letter of Credit on the Initial Revolving Credit Maturity Date and (B) on
the Amendment No. 4 Extended Revolving Credit Maturity Date, the aggregate
amount of participations in any then issued and outstanding Letters of Credit
held by the Amendment No. 4 Extended Dollar Revolving Lenders will automatically
be reallocated among the Amendment No. 9 Extended Dollar Revolving Lenders pro
rata in accordance with such Amendment No. 9 Extended Dollar Revolving Lenders’
respective Pro Rata Amendment No. 9 Extended Dollar Shares, but only to the
extent that such reallocation does not cause the aggregate Outstanding Amount of
the Amendment No. 9 Extended Dollar Revolving Credit Loans of any Amendment No.
9 Extended Dollar Revolving Lender plus such Amendment No. 9 Extended Dollar
Revolving Lender’s Pro Rata Amendment No. 9 Extended Dollar Share of the
Outstanding Amount of all L/C Obligations to exceed such Amendment No. 9
Extended Dollar Revolving Lender’s Amendment No. 9 Extended Dollar Revolving
Credit Commitment after giving effect to any borrowing or repayment of any
Dollar Revolving Credit Loan, any L/C Credit Extension and the expiration of any
Letter of Credit on the Amendment No. 4 Extended Revolving Credit Maturity Date;
provided, further, that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Dollar Revolving
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (w) the aggregate Outstanding Amount of all
Dollar Revolving Credit Loans and L/C Obligations would exceed the Aggregate
Dollar Revolving Credit Commitments, (x) the aggregate Outstanding Amount of the
Dollar Revolving Credit Loans of any Dollar Revolving Lender plus such Dollar
Revolving Lender’s Pro Rata Dollar Share of the Outstanding Amount of all L/C
Obligations would exceed such Dollar Revolving Lender’s Dollar Revolving Credit
Commitment, (y) the Total Outstandings would exceed the Total Revolving Credit
Commitments, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Each request by any Revolving Credit Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Revolving Credit Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the first proviso in the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, each Revolving Credit Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly such Revolving Credit Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.


63

--------------------------------------------------------------------------------





All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof. On the Amendment No. 9 Effective Date,
participations in any issued and outstanding Letters of Credit shall be
reallocated so that, after giving effect thereto, the Initial Dollar Revolving
Lenders, the Amendment No. 4 Extended Revolving Lenders and the Amendment No. 9
Extended Revolving Lenders shall share ratably in such participations in
accordance with their Pro Rata Dollar Share of the Aggregate Dollar Revolving
Credit Commitments (including the Initial Dollar Revolving Credit Commitments,
the Amendment No. 4 Extended Dollar Revolving Credit Commitments and the
Amendment No. 9 Extended Dollar Revolving Credit Commitments).
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)     subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal (or as otherwise agreed by the Administrative Agent and the L/C
Issuer);
(C)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(D)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;
(E)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
or
(F)     any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Revolving Credit
Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender or reallocate such risk pursuant to Section 2.15(a)(iv).
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    The L/C Issuer shall act on behalf of the Dollar Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Agents in Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Agents” as used in Article X included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of each Revolving Credit Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application and including agreed-upon draft language for such Letter of Credit
reasonably acceptable to the applicable L/C Issuer, appropriately completed and
signed by a Responsible Officer of such Revolving


64

--------------------------------------------------------------------------------





Credit Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least three
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and requested currency thereof and the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Revolving Credit Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Revolving Credit Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Revolving Credit
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Dollar Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Dollar Share times the
amount of such Letter of Credit.
(iii)    If any Revolving Credit Borrower so requests in any applicable Letter
of Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Revolving Credit Borrowers shall not be required to make a
specific request to the L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Dollar Revolving Lenders shall be deemed
to have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such renewal if (A) the L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (in writing) on or before the day that
is three Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Majority Facility Lenders in respect of the Dollar
Revolving Credit Facility have elected not to permit such renewal or (2) from
the Administrative Agent, any Dollar Revolving Lender or any Revolving Credit
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable
Revolving Credit Borrower and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.


65

--------------------------------------------------------------------------------





(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Revolving Credit Borrower and the Administrative Agent thereof. Not
later than 11:00 a.m. on the date immediately following any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), each
Revolving Credit Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing for a
Letter of Credit issued on its behalf. If such Revolving Credit Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Dollar Revolving Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Dollar Revolving Lender’s Pro Rata Dollar Share thereof. In such event, such
Revolving Credit Borrower shall be deemed to have requested a Dollar Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Dollar Revolving
Credit Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) must be in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Dollar Revolving Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Dollar Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Dollar Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Revolving Credit
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the applicable
Revolving Credit Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv)    Until each Dollar Revolving Lender funds its Dollar Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Dollar Share of such amount shall be solely for the account of
the L/C Issuer.
(v)    Each Dollar Revolving Lender’s obligation to make Dollar Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Dollar Revolving Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by any Revolving
Credit Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Revolving Credit
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit issued to such Revolving Credit Borrower,
together with interest as provided herein.
(vi)    If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions


66

--------------------------------------------------------------------------------





of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Dollar Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Dollar Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Dollar Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Dollar Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Dollar Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Revolving Credit Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Dollar Revolving Lender its Pro Rata Dollar Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Dollar
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its Pro Rata Dollar Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Dollar Revolving Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Dollar Revolving Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of each Revolving Credit Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit issued on
behalf of such Revolving Credit Borrower and to repay each such L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Revolving Credit Borrower may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or


67

--------------------------------------------------------------------------------





any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Revolving Credit Borrower in
respect of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Revolving Credit
Borrower.
Each Revolving Credit Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Revolving Credit Borrower’s instructions or
other irregularity, such Revolving Credit Borrower will immediately notify the
L/C Issuer. Each Revolving Credit Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and each Revolving Credit Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction by final and nonappealable judgment); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. Each Revolving Credit
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Revolving
Credit Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties, nor
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Revolving Credit Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to such
Revolving Credit Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by such Revolving
Credit Borrower which such Revolving Credit Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence (as determined by a court of
competent jurisdiction by final and nonappealable judgment) or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Revolving Credit Borrowers shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to 105% of such Outstanding Amount determined as of the date of
such L/C Borrowing or the Letter of Credit Expiration Date, as the case may be).
For purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to


68

--------------------------------------------------------------------------------





documentation in form and substance satisfactory to the Collateral Agent and the
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Revolving Credit Borrowers hereby
grant to the Collateral Agent, for the benefit of the L/C Issuer and the Dollar
Revolving Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked deposit accounts with the Collateral Agent. If at any time
the Administrative Agent or the Collateral Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Collateral Agent or that the total amount of such funds is less than 105% of
the aggregate Outstanding Amount of all L/C Obligations, the Revolving Credit
Borrowers will, forthwith upon demand by the Collateral Agent, pay to the
Collateral Agent, as additional funds to be deposited and held in the deposit
accounts with the Collateral Agent as aforesaid, an amount equal to the excess
of (a) 105% of such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent or the
Collateral Agent determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the L/C Issuer.
(h)    Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Revolving Credit Borrowers, when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Letter of Credit.
(i)    Letter of Credit Fees. The Revolving Credit Borrowers shall pay to the
Administrative Agent for the account of each Dollar Revolving Lender in
accordance with its Pro Rata Dollar Share a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. Such letter of credit fees shall be computed on a quarterly
basis in arrears. Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
date on which the Dollar Revolving Credit Commitment of each Dollar Revolving
Lender shall be terminated as provided herein, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Revolving Credit Borrowers shall pay directly to the L/C Issuer for
its own account a fronting fee with respect to each Letter of Credit at a rate
per annum equal to 0.25% unless as otherwise agreed with such L/C Issuer,
computed on the daily amount available to be drawn under each Letter of Credit
on a quarterly basis in arrears. Such fronting fees shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the date on which the Dollar Revolving Credit
Commitments shall be terminated as provided herein, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Revolving Credit Borrowers shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Resignation or Removal of the L/C Issuer. The L/C Issuer may resign at
any time by giving 90 days’ prior written notice to the Administrative Agent,
the Lenders and the Revolving Credit Borrowers. Subject to the next succeeding
paragraph, upon the acceptance of any appointment as the L/C Issuer hereunder by
a Lender


69

--------------------------------------------------------------------------------





that shall agree to serve as successor L/C Issuer, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring L/C Issuer and the retiring L/C Issuer shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Revolving Credit Borrowers
shall pay all accrued and unpaid fees pursuant to Section 2.03(j). The
acceptance of any appointment as the L/C Issuer hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Revolving Credit Borrowers and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous L/C Issuer
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the resignation or
removal of the L/C Issuer hereunder, the retiring L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an L/C
Issuer under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.
(m)    Additional L/C Issuers. The Revolving Credit Borrowers may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of the
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “L/C Issuer” (in addition to being a Lender) in respect
of Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other L/C Issuer
and such Lender.
(n)    Notwithstanding anything to the contrary set forth herein, the parties
hereto agree that effective upon the L/C Replacement Date, Credit Suisse AG, in
its capacity as L/C Issuer will resign as L/C Issuer (the “L/C Resignation”)
solely with respect to the Cancelled L/Cs (as defined below). The parties hereto
further agree that on or before the date that is ninety (90) days after the
Amendment No. 1 Effective Date (or such later date as Barclays Bank PLC and
Credit Suisse AG agree, the “L/C Replacement Date”), the Existing Letters of
Credit (other than the Existing Letters of Credit Nos. TS-07004512 and
TS-07004513 with the Connecticut Department of Environmental Protection, as
beneficiary (collectively, the “ CT L/Cs”)) will be replaced (the “Cancelled
L/Cs”) with new Letters of Credit in form and substance satisfactory to Barclays
Bank PLC, in its capacity as L/C Issuer, and MacDermid. From and after the L/C
Replacement Date, Credit Suisse AG, in its capacity as L/C Issuer, shall be
released from all duties and obligations as a L/C Issuer with respect to the
Cancelled L/Cs. Credit Suisse AG, in its capacity as L/C Issuer, Barclays Bank
PLC, in its capacity as L/C Issuer, and MacDermid further agree that in the
event that the CT L/Cs are not terminated by December 31, 2013, Barclays Bank
PLC, in its capacity as L/C Issuer, and MacDermid will use best efforts to
replace such CT L/Cs with new Letters of Credit issued by Barclays Bank PLC, in
its capacity as L/C Issuer (the date of such replacement, the “CT L/C
Replacement Date”). From and after the CT L/C Replacement Date, if it occurs,
Credit Suisse AG, in its capacity as L/C Issuer, shall be released from all
duties and obligations as a L/C Issuer with respect to the CT L/Cs. For the
avoidance of doubt, the parties hereto agree that the Credit Suisse AG shall
have no obligation to issue any additional Letters of Credit from and after the
Amendment No. 1 Effective Date.
2.04    Reserved.
2.05    Prepayments.
(a)    Optional. (i) Except as set forth in clause (ii) below with respect to
Multicurrency Revolving Credit Loans and New Term Loans denominated in a
currency other than Dollars, the Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (other than as set forth in
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans, and (B) one Business Day
prior to the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall be substantially in the
form of Exhibit L and shall specify the date and amount of such prepayment, the
Class, Tranche and the Type(s) of Loans to be prepaid, and if Eurocurrency Rate
Loans are to be prepaid, the Interest


70

--------------------------------------------------------------------------------





Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice and of the amount of such Lender’s Pro
Rata Share of such prepayment. If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.
(ii)    The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Multicurrency Revolving Credit Loans and
New Term Loans denominated in a currency other than Dollars in whole or in part
without premium or penalty (other than as set forth in Section 2.05(a)(iv));
provided that such notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to any date of prepayment of
Eurocurrency Rate Loans. Each prepayment of Multicurrency Revolving Credit Loans
or New Term Loans denominated in a currency other than Dollars that are
Eurocurrency Rate Loans shall be in a principal amount that is not less than the
Minimum Eurocurrency Borrowing Amount, or, if less, the entire principal amount
thereof then outstanding.
(iii)    Optional prepayments of Term Loans shall be applied on a pro rata basis
in direct order to the remaining scheduled installments of principal due in
respect of the Term Loans pursuant to Section 2.07. Optional prepayments of
Dollar Revolving Credit Loans shall be made on a pro rata basis among the
outstanding Tranches of Dollar Revolving Credit Loans and optional prepayments
of Multicurrency Revolving Credit Loans shall be made on a pro rata basis among
the outstanding Tranches of Multicurrency Revolving Credit Loans.
(iv)    In the event that, (A) on or prior to six months after the Amendment No.
7 Funding Date, any Borrower (x) prepays, refinances, substitutes or replaces
any Tranche B-6 Term Loans or Euro Tranche C-5 Term Loans in connection with a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iv) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing Transaction
with respect to the Tranche B-6 Term Loans or Euro Tranche C-5 Term Loans, as
applicable, the Borrowers shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Tranche B-6
Term Loans or Euro Tranche C-5 Term Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Tranche B-6 Term Loans or Euro
Tranche C-5 Term Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction and (B) on or prior to six months after the Amendment No. 8 Funding
Date, any Borrower (x) prepays, refinances, substitutes or replaces any Tranche
B-7 Term Loans or Euro Tranche C-6 Term Loans in connection with a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iv) that constitutes a Repricing Transaction), or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction with
respect to the Tranche B-7 Term Loans or Euro Tranche C-6 Term Loans, as
applicable, the Borrowers shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (I) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Tranche B-7
Term Loans or Euro Tranche C-6 Term Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Tranche B-7 Term Loans or Euro
Tranche C-6 Term Loans outstanding immediately prior to such amendment. As a
condition to effectiveness of any assignment pursuant to the parenthetical set
forth in the first sentence of Section 11.15 in respect of any amendment of this
Agreement effective (A) on or prior to six months after the Amendment No. 7
Funding Date resulting in a Repricing Transaction, the Borrowers shall pay to
the applicable non-consenting Lender a premium equal to the premium that would
apply if such Lender’s Tranche B-6 Term Loans or Euro Tranche C-5 Term Loans
being assigned were being prepaid and subject to the premium set forth in this
Section for such Tranche B-6 Term Loans or Euro Tranche C-5 Term Loans, as
applicable, and (B) on or prior to six months after the Amendment No. 8 Funding
Date resulting in a Repricing Transaction, the Borrowers shall pay to the
applicable non-consenting Lender a premium equal to the premium that would apply
if such Lender’s Tranche B-7 Term Loans or Euro Tranche C-6 Term Loans being
assigned were being prepaid and subject to the premium set forth in this Section
for such Tranche B-7 Term Loans or Euro Tranche C-6 Term Loans, as applicable.
(b)    Mandatory. (i)  In the event of any termination of all of the Dollar
Revolving Credit Commitments, the Revolving Credit Borrowers shall, on the date
of such termination, repay or prepay all outstanding


71

--------------------------------------------------------------------------------





Dollar Revolving Credit Loans and replace all outstanding Letters of Credit
and/or Cash Collateralize the L/C Obligations in a cash collateral account
established with the Collateral Agent for the benefit of the Secured Parties in
the manner described in Section 2.03(g). In the event of any termination of all
of the Multicurrency Revolving Credit Commitments, the Borrowers shall, on the
date of such termination, repay or prepay all outstanding Multicurrency
Revolving Credit Loans. If for any reason the Outstanding Amount of all Dollar
Revolving Credit Loans and L/C Obligations at any time exceed the Aggregate
Dollar Revolving Credit Commitments then in effect, the Borrowers shall
immediately prepay all outstanding Dollar Revolving Credit Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Dollar Revolving Credit Loans the
Outstanding Amount of all Dollar Revolving Credit Loans and L/C Obligations
exceed the Aggregate Dollar Revolving Credit Commitments then in effect. If for
any reason the Outstanding Amount of all Multicurrency Revolving Credit Loans at
any time exceeds the Aggregate Multicurrency Revolving Credit Commitments then
in effect, the Borrowers shall immediately prepay all outstanding Multicurrency
Revolving Credit Loans in an aggregate amount equal to such excess. Mandatory
prepayments of Dollar Revolving Credit Loans shall be made on a pro rata basis
among the outstanding Tranches of Dollar Revolving Credit Loans and mandatory
prepayments of Multicurrency Revolving Credit Loans shall be made on a pro rata
basis among the outstanding Tranches of Multicurrency Revolving Credit Loans.
(ii)    Not later than the fifth Business Day following the completion of any
Asset Sale and/or not later than the tenth Business Day following the occurrence
of any Recovery Event and, in each case, the receipt of Net Cash Proceeds
resulting therefrom, the Borrowers shall apply the Required Prepayment
Percentage of such Net Cash Proceeds received with respect thereto to prepay
outstanding Loans and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vii).
(iii)    Reserved.
(iv)    In the event that any Loan Party or any Restricted Subsidiary of a Loan
Party shall receive Net Cash Proceeds from the issuance or other incurrence of
Indebtedness of any Loan Party or any Restricted Subsidiary of a Loan Party
(other than Indebtedness permitted pursuant to Section 8.02), the Borrowers
shall, substantially simultaneously with (and in any event not later than the
fifth Business Day next following) the receipt of such Net Cash Proceeds by such
Loan Party or such Restricted Subsidiary, apply an amount equal to the Required
Prepayment Percentage of such Net Cash Proceeds to prepay outstanding Loans
and/or Cash Collateralize Letters of Credit in accordance with
Section 2.05(b)(vii).
(v)    No later than the earlier of (i)(x) June 30, 2015, in the case of the
fiscal year ending December 31, 2014 and (ii) for each fiscal year thereafter,
(x) 90 days after the end of each fiscal year of PSP, and (y) the date on which
the financial statements with respect to such period are delivered pursuant to
Section 7.01(a), the Borrowers shall prepay outstanding Loans and/or Cash
Collateralize Letters of Credit in accordance with Section 2.05(b)(vii), in an
aggregate principal amount equal to the Required Prepayment Percentage of Excess
Cash Flow for the fiscal year then ended less the aggregate amount of all
Voluntary Prepayments during such fiscal year.
(vi)    MacDermid shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.05(b), (i) a certificate signed by a
Responsible Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least 10 Business Days prior written notice of such prepayment (and the
Administrative Agent shall promptly notify each Lender). Each notice of
prepayment shall be substantially in the form of Exhibit L and shall specify the
prepayment date, the Class, Tranche and Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings pursuant to this Section 2.05 shall be subject to
Section 3.05, but shall otherwise be without premium or penalty.
(vii)    Mandatory prepayments under sub-paragraphs (ii), (iii), (iv) and (v) of
this Section shall be applied:


72

--------------------------------------------------------------------------------





first, to prepay outstanding Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) to the full extent thereof
(and the corresponding accrued and unpaid interest and fees on the principal
amount of Term Loans so prepaid), subject to the provisions of sub-paragraph
(viii) below and any re-offer described therein;
second, at any time when there shall be no Term Loans outstanding, to prepay
outstanding Revolving Credit Loans on a pro rata basis among the relevant
Tranches of Revolving Credit Loans to the full extent thereof (and the
corresponding accrued and unpaid interest and fees on the principal amount of
Revolving Credit Loans so prepaid), with no corresponding reduction of the
Revolving Credit Commitments; and
third, at any time when there shall be no Term Loans outstanding, to Cash
Collateralize any outstanding Letters of Credit (up to an aggregate amount equal
to 105% of the aggregate undrawn face amount of all such Letters of Credit) as
described in Section 2.03(g), with no corresponding reduction of the Revolving
Credit Commitments;
with any remaining amounts being retained by the Borrowers to be used in
accordance with the provisions of this Agreement.
(viii)    Mandatory prepayments of outstanding Term Loans under this Agreement
shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans pursuant to Section 2.07. Such
mandatory prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders decline a given mandatory prepayment of the Term Loans as described
below, then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied in the case of the applicable principal
amount of the Term Loans being so prepaid, first to Term Loans that are Base
Rate Loans to the full extent thereof before application to Term Loans that are
Eurocurrency Rate Loans in a manner that minimizes the amount of any payments
required to be made by the Borrowers pursuant to Section 3.05. Notwithstanding
anything herein to the contrary, any Term Loan Lender may elect, by notice to
the Administrative Agent by facsimile at least eight Business Days prior to the
applicable prepayment date, to decline all of any prepayment of its Term Loans
pursuant to sub-paragraphs (ii), (iv) or (v) of this Section, in which case the
aggregate amount of the prepayment that would have been applied to prepay such
Term Loans but was so declined shall be retained by the Borrowers to be used in
accordance with the provisions of this Agreement.
(c)    Prepayments to Include Accrued Interest, Etc. All prepayments (other than
prepayments of Revolving Credit Loans that are Base Rate Loans that are not made
in connection with the termination or permanent reduction of the Revolving
Credit Commitments) under this Section 2.05 shall be made together with
(i) accrued and unpaid interest to the date of such prepayment on the principal
amount so prepaid and (ii) in the case of any such prepayment of a Eurocurrency
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrowers may, upon notice by MacDermid to the
Administrative Agent, terminate the unused portion of the Letter of Credit
Sublimit, the unused Dollar Revolving Credit Commitments, the unused
Multicurrency Revolving Credit Commitments or the unused Term Loan Commitments,
or from time to time permanently reduce the unused portion of the Letter of
Credit Sublimit, the unused Revolving Credit Commitments or the unused Term Loan
Commitment; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce the unused portion
of the Letter of Credit Sublimit or the unused Dollar Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of all Dollar Revolving Credit Loans and L/C
Obligations at any time would exceed the Aggregate Dollar Revolving Credit
Commitments then in effect. Optional reductions of the unused Dollar Revolving
Credit


73

--------------------------------------------------------------------------------





Commitments shall be made on a pro rata basis among the outstanding Tranches of
Dollar Revolving Credit Commitments and optional reductions of the unused
Multicurrency Revolving Credit Commitments shall be made on a pro rata basis
among the outstanding Tranches of Multicurrency Revolving Credit Commitments.
(b)    Mandatory. (i) Unless previously terminated in accordance with the terms
hereof, (1) the Tranche B-6 Term Loan Commitments shall automatically terminate
at 5:00 p.m. on the Amendment No. 7 Funding Date, (2) the Tranche B-7 Term Loan
Commitments shall automatically terminate at 5:00 p.m. on the Amendment No. 8
Funding Date, (3) the Euro Tranche C-5 Term Loan Commitments shall automatically
terminate at 5:00 p.m. on the Amendment No. 7 Funding Date, (4) the Euro Tranche
C-6 Term Loan Commitments shall automatically terminate at 5:00 p.m. on the
Amendment No. 8 Funding Date, (5) the Initial Revolving Credit Commitments shall
automatically terminate on the Initial Revolving Credit Maturity Date, (6) the
Amendment No. 4 Extended Revolving Credit Commitments shall automatically
terminate on the Amendment No. 4 Extended Revolving Credit Maturity Date, (7)
the Amendment No. 9 Extended Revolving Credit Commitments and the Letter of
Credit Commitment shall automatically terminate on the Amendment No. 9 Extended
Revolving Credit Maturity Date and (8) the Commitments in respect of any Tranche
of New Term Loans shall automatically terminate on the maturity date set forth
in the applicable Incremental Amendment or other document reasonably
satisfactory to the Administrative Agent, the applicable Borrower(s) and such
New Term Loan Lenders.
(ii)    If after giving effect to any reduction or termination of unused
Commitments under this Section 2.06, the Letter of Credit Sublimit exceeds the
amount of the Aggregate Dollar Revolving Credit Commitments, such Sublimit shall
be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused portions of the Letter of Credit Sublimit, the unused Dollar Revolving
Credit Commitments, the unused Multicurrency Revolving Credit Commitments, the
unused Tranche B-6 Term Loan Commitments, the unused Tranche B-7 Term Loan
Commitments, the unused Euro Tranche C-5 Term Loan Commitments or the unused
Euro Tranche C-6 Term Loan Commitments under this Section 2.06. Upon any
reduction of unused Dollar Revolving Credit Commitments, unused Multicurrency
Revolving Credit Commitments, unused Tranche B-6 Term Loan Commitments, unused
Tranche B-7 Term Loan Commitments, unused Euro Tranche C-5 Term Loan
Commitments, unused Euro Tranche C-6 Term Loan Commitments, the Dollar Revolving
Credit Commitments, Multicurrency Revolving Credit Commitments, Tranche B-6 Term
Loan Commitments, Tranche B-7 Term Loan Commitments, Euro Tranche C-5 Term Loan
Commitments or Euro Tranche C-6 Term Loan Commitments, as applicable, of each
Lender shall be reduced by such Lender’s Pro Rata Share of the amount by which
the applicable Facility is reduced. Optional reductions of the unused Dollar
Revolving Credit Commitments shall be made on a pro rata basis among the
outstanding Tranches of Dollar Revolving Credit Commitments and optional
reductions of the unused Multicurrency Revolving Credit Commitments shall be
made on a pro rata basis among the outstanding Tranches of Multicurrency
Revolving Credit Commitments. All Commitment Fees accrued until the effective
date of any termination of the Total Revolving Credit Commitments shall be paid
on the effective date of such termination.
2.07    Repayment of Loans.
(a)    (i)    Reserved.
(ii)    Reserved.
(iii)    Reserved.
(iv)    Reserved.
(v)    Reserved.
(vi)    Reserved.


74

--------------------------------------------------------------------------------





(vii)    Reserved.
(viii)    Reserved.
(ix)    Reserved.
(x)    Tranche B-6 Term Loans. On each date set forth below, or if any such date
is not a Business Day, on the next preceding Business Day (each such date being
called a “Tranche B-6 Repayment Date”), the Tranche B-6 Term Loan Borrowers
shall pay to the Administrative Agent, for the account of the Tranche B-6 Term
Loan Lenders, a principal amount of the Tranche B-6 Term Loans (as adjusted from
time to time pursuant to Sections 2.05 and 2.06(b)) equal to the amount set
forth below for such date:
Tranche B-6 Repayment Date
Amount
June 30, 2017
$3,077,500.00
September 30, 2017
$3,077,500.00
December 31, 2017
$3,077,500.00
March 31, 2018
$3,077,500.00
June 30, 2018
$3,077,500.00
September 30, 2018
$3,077,500.00
December 31, 2018
$3,077,500.00
March 31, 2019
$3,077,500.00
June 30, 2019
$3,077,500.00
September 30, 2019
$3,077,500.00
December 31, 2019
$3,077,500.00
March 31, 2020
$3,077,500.00
June 30, 2020
$3,077,500.00
September 30, 2020
$3,077,500.00
December 31, 2020
$3,077,500.00
March 31, 2021
$3,077,500.00
June 30, 2021
$3,077,500.00
September 30, 2021
$3,077,500.00
December 31, 2021
$3,077,500.00
March 31, 2022
$3,077,500.00
June 30, 2022
$3,077,500.00
September 30, 2022
$3,077,500.00
December 31, 2022
$3,077,500.00
March 31, 2023
$3,077,500.00
Tranche B-6 Maturity Date
Remainder



To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Tranche B-6 Term Loans shall be due and payable on the Tranche B-6 Maturity
Date, together with accrued and unpaid interest and fees on the principal amount
to be paid up to but excluding the date of payment. All repayments pursuant to
this Section 2.07(a) shall be subject to Section 3.05, but shall otherwise be
without premium or penalty.
(xi)    Euro Tranche C-5 Term Loans. On each date set forth below, or if any
such date is not a Business Day, on the next preceding Business Day (each such
date being called a “Euro Tranche C-5 Repayment Date”), the Euro Tranche C-5
Term Loan Borrowers shall pay to the Administrative Agent, for the account of
the Euro Tranche C-5 Term Loan Lenders, a principal amount of the Euro Tranche
C-5 Term Loans (as adjusted from time to time pursuant to Sections 2.05 and
2.06(b)) equal to the amount set forth below for such date:


75

--------------------------------------------------------------------------------





Euro Tranche C-5 Repayment Date
Amount
June 30, 2017
€1,625,000.00
September 30, 2017
€1,625,000.00
December 31, 2017
€1,625,000.00
March 31, 2018
€1,625,000.00
June 30, 2018
€1,625,000.00
September 30, 2018
€1,625,000.00
December 31, 2018
€1,625,000.00
March 31, 2019
€1,625,000.00
June 30, 2019
€1,625,000.00
September 30, 2019
€1,625,000.00
December 31, 2019
€1,625,000.00
March 31, 2020
€1,625,000.00
June 30, 2020
€1,625,000.00
September 30, 2020
€1,625,000.00
December 31, 2020
€1,625,000.00
March 31, 2021
€1,625,000.00
June 30, 2021
€1,625,000.00
September 30, 2021
€1,625,000.00
December 31, 2021
€1,625,000.00
March 31, 2022
€1,625,000.00
June 30, 2022
€1,625,000.00
September 30, 2022
€1,625,000.00
December 31, 2022
€1,625,000.00
March 31, 2023
€1,625,000.00
Euro Tranche C-5 Maturity Date
Remainder

To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Euro Tranche C-5 Term Loans shall be due and payable on the Euro Tranche C-5
Maturity Date, together with accrued and unpaid interest and fees on the
principal amount to be paid up to but excluding the date of payment. All
repayments pursuant to this Section 2.07(a) shall be subject to Section 3.05,
but shall otherwise be without premium or penalty.
(xii)    Tranche B-7 Term Loans. On each date set forth below, or if any such
date is not a Business Day, on the next preceding Business Day (each such date
being called a “Tranche B-7 Repayment Date”), the Tranche B-7 Term Loan
Borrowers shall pay to the Administrative Agent, for the account of the Tranche
B-7 Term Loan Lenders, a principal amount of the Tranche B-7 Term Loans (as
adjusted from time to time pursuant to Sections 2.05 and 2.06(b)) equal to the
amount set forth below for such date:


76

--------------------------------------------------------------------------------





Tranche B-7 Repayment Date
Amount
December 31, 2017
$1,700,000.00
March 31, 2018
$1,700,000.00
June 30, 2018
$1,700,000.00
September 30, 2018
$1,700,000.00
December 31, 2018
$1,700,000.00
March 31, 2019
$1,700,000.00
June 30, 2019
$1,700,000.00
September 30, 2019
$1,700,000.00
December 31, 2019
$1,700,000.00
March 31, 2020
$1,700,000.00
Tranche B-7 Maturity Date
Remainder



To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Tranche B-7 Term Loans shall be due and payable on the Tranche B-7 Maturity
Date, together with accrued and unpaid interest and fees on the principal amount
to be paid up to but excluding the date of payment. All repayments pursuant to
this Section 2.07(a) shall be subject to Section 3.05, but shall otherwise be
without premium or penalty.
(xiii)    Euro Tranche C-6 Term Loans. On each date set forth below, or if any
such date is not a Business Day, on the next preceding Business Day (each such
date being called a “Euro Tranche C-6 Repayment Date”), the Euro Tranche C-6
Term Loan Borrowers shall pay to the Administrative Agent, for the account of
the Euro Tranche C-6 Term Loan Lenders, a principal amount of the Euro Tranche
C-6 Term Loans (as adjusted from time to time pursuant to Sections 2.05 and
2.06(b)) equal to the amount set forth below for such date:
Euro Tranche C-6 Repayment Date
Amount
December 31, 2017
€1,575,000.00
March 31, 2018
€1,575,000.00
June 30, 2018
€1,575,000.00
September 30, 2018
€1,575,000.00
December 31, 2018
€1,575,000.00
March 31, 2019
€1,575,000.00
June 30, 2019
€1,575,000.00
September 30, 2019
€1,575,000.00
December 31, 2019
€1,575,000.00
March 31, 2020
€1,575,000.00
Euro Tranche C-6 Maturity Date
Remainder



To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Euro Tranche C-6 Term Loans shall be due and payable on the Euro Tranche C-6
Maturity Date, together with accrued and unpaid interest and fees on the
principal amount to be paid up to but excluding the date of payment. All
repayments pursuant to this Section 2.07(a) shall be subject to Section 3.05,
but shall otherwise be without premium or penalty.
(b)    Reserved.
(c)    Revolving Credit Loans. The Revolving Credit Borrowers shall repay to the
Administrative Agent for the ratable account of the Dollar Revolving Lenders on
the applicable Revolving Credit Maturity Date the aggregate principal amount of
all Dollar Revolving Credit Borrowings outstanding on such date. The Revolving
Credit


77

--------------------------------------------------------------------------------





Borrowers shall repay to the Administrative Agent for the ratable account of the
Multicurrency Revolving Lenders on the applicable Revolving Credit Maturity Date
the aggregate principal amount of all Multicurrency Revolving Credit Borrowings
outstanding on such date.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
In addition to certain fees described in Sections 2.03(i) and (j):
(a)    Commitment Fees. The Revolving Credit Borrowers shall pay to the
Administrative Agent (x) for the account of each Dollar Revolving Lender in
accordance with its Pro Rata Dollar Share, (i) a commitment fee equal to the
Applicable Rate times the average daily unused amount of the Dollar Revolving
Credit Commitments of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the applicable Revolving Credit
Maturity Date or the date on which the Commitments of such Lender shall expire
or be terminated) and (y) for the account of each Multicurrency Revolving Lender
in accordance with its Pro Rata Multicurrency Share, (i) a commitment fee equal
to the Applicable Rate times the average daily unused amount of the
Multicurrency Revolving Credit Commitments of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
applicable Revolving Credit Maturity Date or the date on which the Commitments
of such Lender shall expire or be terminated) (clauses (x) and (y) collectively,
the “Commitment Fee”); provided, however, that any Commitment Fee accrued with
respect to any of the Revolving Credit Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Revolving Credit Borrowers so long as
such Lender shall be a Defaulting Lender except to the extent that the
Commitment Fee shall otherwise have been due and payable by the Revolving Credit
Borrowers prior to such time; and provided further that no Commitment Fee shall
accrue on any of the Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The Commitment Fee shall accrue at all times
during the applicable Availability Period (and thereafter so long as any
Revolving Credit Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and to but excluding the last day of the
applicable Availability Period (and, if applicable, thereafter on demand). The
Commitment Fee shall be calculated quarterly in arrears.


78

--------------------------------------------------------------------------------





(b)    Other Fees. (i) The Borrowers shall pay to the Agents for their own
respective accounts such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans in respect of which the rate of interest is calculated on the basis
of the Prime Rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11    Evidence of Indebtedness. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower so
notified shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such Note shall (i) in the case of Term Loans (other
than Euro Tranche Term Loans), be in the form of Exhibit J-1 and, in the case of
Euro Tranche Term Loans, be in the form of Exhibit J-4 of Exhibit D to Amendment
No. 2 (each, a “Term Loan Note”), (iii) in the case of Dollar Revolving Credit
Loans, be in the form of Exhibit J-2 (a “Dollar Revolving Note”) and (iii) in
the case of Multicurrency Revolving Credit Loans, be in the form of Exhibit J-3
(a “Multicurrency Revolving Note”). Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(b), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.
2.12    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the


79

--------------------------------------------------------------------------------





Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in the relevant currency, as the case may be, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed in the
Administrative Agent’s sole discretion received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Except as
otherwise provided herein, if any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
(b)    (i) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Rate Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(ii)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrowers has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


80

--------------------------------------------------------------------------------





(d)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 11.04(c).
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    The Borrowers hereby authorize each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrowers’ accounts with such Lender any amount so due.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 9.03.
2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrowers agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.14    Incremental Facilities.
(a)    The Borrowers (or, any Restricted Subsidiary or Restricted Subsidiaries
of any Borrower that is not a Borrower (any such Restricted Subsidiary, an
“Additional Borrower”) may) may by written notice to the Administrative Agent
elect to request the establishment of one or more new tranches or term
facilities denominated in Dollars, an Alternative Currency or any other currency
agreed to by the applicable Borrower, the Administrative Agent and the Lenders
providing such New Term Loan Facility (each, a “New Term Loan Facility”) and/or
increase the principal amount of the Term Loans, any Incremental Term Loans or
any Extended Term Loans by requesting new term loan commitments to be added to
such Loans (together with any New Term Loan Facility, the “Incremental Term


81

--------------------------------------------------------------------------------





Facility” and any Loans made pursuant to an Incremental Term Facility,
“Incremental Term Loans” ) and/or request an increase in any Tranche of
Revolving Credit Commitments (an “Incremental Revolving Facility” and, together
with any Incremental Term Facility, “Incremental Facilities” and the loans
thereunder, “Incremental Revolving Loans” and, together with any Incremental
Term Loans, “Incremental Loans”), in an aggregate amount not in excess of the
greater of (x) $300,000,000 (or a principal amount equal to the Dollar
Equivalent of $300,000,000) less any amount of Indebtedness incurred pursuant to
Section 8.02(p) and (y) an unlimited amount if, after giving effect to the
incurrence of such amount, the First Lien Net Leverage Ratio is less than or
equal to 4.50:1.00 on a Pro Forma Basis (assuming (A) the Indebtedness being
incurred as of such date of determination would be included in the definition of
Consolidated Indebtedness, whether or not such Indebtedness would otherwise be
included and (B) any Incremental Revolving Facilities are fully drawn) and, in
each instance for an amount not less than $5,000,000 (or a principal amount
equal to the Dollar Equivalent of $5,000,000) individually (or such lesser
amount which shall be approved by the Administrative Agent); provided that,
notwithstanding the foregoing or anything to the contrary set forth herein,
Incremental Term Loans may be incurred without regard to the foregoing limits to
the extent that the Net Cash Proceeds of such Incremental Term Loans are used on
the date of incurrence to permanently prepay and refinance on a
dollar-for-dollar basis Term Loans of any Tranche selected by the Borrower, and
any such Incremental Term Loans (the “Refinancing Incremental Term Loans”) shall
be deemed to have been incurred pursuant to this proviso and Incremental Term
Loans may be incurred to permanently prepay and refinance on a dollar-for-dollar
basis Term Loans of any Tranche selected by Borrower. Each such notice shall
specify (i) the date (each, an “Increased Amount Date”) on which the applicable
Borrowers propose that the applicable Incremental Facility shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
otherwise agreed to by the Administrative Agent in its sole discretion), (ii)
the identity of each Lender or Affiliate or other Person that is consented to by
the Administrative Agent (which consent shall not be unreasonably withheld)
(each such Affiliate or other Person, a “New Loan Lender”) to whom the Borrowers
propose any portion of such Incremental Facility be allocated and the amounts of
such allocations and (iii) whether such Incremental Facility is to be an
Incremental Term Facility or Incremental Revolving Facility. Such Incremental
Facility shall become effective, as of such Increased Amount Date; provided that
(A) no Event of Default or Default shall exist on such Increased Amount Date
before or after giving effect to such Incremental Loans; provided, that with
respect to this clause (A), solely to the extent the proceeds of such
Incremental Facility are being or will be used to finance an Investment
permitted hereunder and if agreed to by the lenders providing such Incremental
Facility, such condition shall be that no Event of Default under only Sections
9.01(a), (f) or (g) hereunder shall exist, (B) both before and after giving
effect to the making of any such Incremental Loans, each of the conditions set
forth in Section 5.02 shall be satisfied and all fees and expenses owing in
respect of such increase to the Administrative Agent and the Lenders have been
paid; provided, further that, (x) with respect to Section 5.02(a), solely to the
extent the proceeds of such Incremental Facility are being or will be used to
finance an Investment permitted hereunder, such Investment shall only be subject
to customary “funds certain provisions”, if agreed to by the lenders providing
such Incremental Facility and (y) with respect to Section 5.02(b), solely to the
extent the proceeds of such Incremental Facility are being or will be used to
finance an Investment permitted hereunder and if agreed to by the lenders
providing such Incremental Facility, such condition shall be that no Event of
Default under only Sections 9.01(a), (f) or (g) hereunder shall exist; (C) any
Incremental Facility provided by any New Loan Lender shall be effected pursuant
to one or more joinder agreement (an “Incremental Amendment”) in form and
substance satisfactory to the Administrative Agent and executed and delivered by
the Borrowers and the Administrative Agent, each of which shall be recorded in
the Register; and (D) the Borrowers shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.
(b)    The creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Commitment.
(c)    The terms and provisions of any Incremental Revolving Facility shall be,
except as otherwise set forth herein, identical to the existing Dollar Revolving
Credit Facility or Multicurrency Revolving Credit Facility, as applicable.
(d)    The terms and provisions of any Incremental Term Loans shall be, if such
Incremental Term Loans are not Tranche B-6 Term Loans, Tranche B-7 Term Loans,
Euro Tranche C-5 Term Loans or Euro Tranche C-6 Term Loans, except as otherwise
set forth herein or in the joinder agreement set forth in clause (a) above,
identical to


82

--------------------------------------------------------------------------------





the Tranche B-6 Term Loans, Tranche B-7 Term Loans, Euro Tranche C-5 Term Loans
or Euro Tranche C-6 Term Loans, as applicable; provided that, (i) the weighted
average life to maturity of any New Term Loan Facility shall be no shorter than
the weighted average life to maturity of the Term Loans, (ii) the final maturity
date of with respect to any New Term Loans shall be no shorter than the Latest
Maturity Date, (iii) if the initial yield on any New Term Loans (as determined
by the Administrative Agent to be equal to the sum of (x) the Applicable Rate in
effect for the Eurocurrency Rate for such New Term Loans and (y) if the New Term
Loans are initially made at a discount or the Lenders making the same receive a
fee directly or indirectly from PSP or any of its Restricted Subsidiaries for
doing so (the amount of such fee, expressed as a percentage of the Incremental
Term Loans, being referred to herein as “OID”), the amount of such OID divided
by the lesser of (A) the average life to maturity of such New Term Loans and (B)
four) exceeds by more than 50 basis points (the amount of such excess above 50
basis points being referred to herein as the “Yield Differential”) the
Applicable Rate then in effect for any Eurocurrency Rate Term Loans, then the
Applicable Rate then in effect for Term Loans shall automatically be increased
by the Yield Differential, effective upon the making of the New Term Loans (and
if the Eurocurrency Rate margins on the New Term Loans are subject to a
leveraged-based pricing grid, appropriate increases to the other Applicable
Rates for the Term Loans, consistent with the foregoing, shall be made) (for the
avoidance of doubt, it is understood and agreed that the foregoing calculation
shall be made, on any Increased Amount Date on which Incremental Term Facilities
denominated in both Dollars and Euros are established, by comparing (x) the
initial yield on the Incremental Term Loans denominated in Dollars made on such
Increased Amount Date to the Applicable Rate then in effect for the outstanding
Term Loans denominated in Dollars made prior to such Increased Amount Date and
(y) the initial yield on the Incremental Term Loans denominated in Euros made on
such Increased Amount Date to the Applicable Rate then in effect for the
outstanding Term Loans denominated in Euros made prior to such Increased Amount
Date), (iv) any New Term Loan Facility shall rank pari passu or junior in right
of payment and pari passu or junior with respect to security with the Term Loans
or may be unsecured (and to the extent subordinated in right of payment or
security, shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent); provided, that, in the event the New Term Loan
Facility is incurred by a Foreign Subsidiary of PSP, such New Term Loan Facility
shall be permitted to be secured by assets in accordance with the Agreed
Security Principles and otherwise described in Section 7.12 which assets may or
may not also secure other Tranches of Term Loans. Each joinder agreement
referred to in clause (a) above may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.
(e)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Loans that are to be additional Tranche B-6 Term Loans, Tranche B-7
Term Loans, Euro Tranche C-5 Term Loans, Euro Tranche C-6 Term Loans,
Multicurrency Revolving Credit Loans or Dollar Revolving Credit Loans, as
applicable, and when originally made, are included in each Borrowing of
outstanding Tranche B-6 Term Loans, Tranche B-7 Term Loans, Euro Tranche C-5
Term Loans, Euro Tranche C-6 Term Loans, Multicurrency Revolving Credit Loans or
Dollar Revolving Credit Loans, as applicable, on a pro rata basis. This may be
accomplished at the discretion of the Administrative Agent by requiring each
outstanding Eurocurrency Rate Borrowing to be converted into a Base Rate
Borrowing on the date of each such Incremental Loan, or by allocating a portion
of each such Incremental Loan to each outstanding applicable Eurocurrency Rate
Borrowing on a pro rata basis, even though as a result thereof such Incremental
Loan may effectively have a shorter Interest Period than the Loans included in
the Borrowing of which they are a part (and notwithstanding any other provision
of this Agreement that would prohibit such an initial Interest Period). Any
conversion of Eurocurrency Rate Loans to Base Rate Loans made pursuant to the
preceding sentence shall be subject to Section 3.05. If any Incremental Loans is
to be allocated to an existing Interest Period for a Eurocurrency Rate Borrowing
then, subject to Section 2.08(b), the interest rate applicable to such
Incremental Loan for the remainder of such Interest Period shall equal the
Eurocurrency Rate for a period approximately equal to the remainder of such
Interest Period (as determined by the Administrative Agent two Business Days
before the date such Incremental Loan is made) plus the Applicable Rate then in
effect. In addition, to the extent any Incremental Term Loans are to be
additional Tranche B-6 Term Loans, Tranche B-7 Term Loans, Euro Tranche C-5 Term
Loans or Euro Tranche C-6 Term Loans, the applicable scheduled amortization
payments under Section 2.07 required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.


83

--------------------------------------------------------------------------------





(f)    Prior to the Increased Amount Date, if the Restricted Subsidiary
incurring the Incremental Facility is an Additional Borrower, (i) such
Subsidiary shall deliver to the Lenders providing the Incremental Facility
(including any New Loan Lender) and the Administrative Agent, such documentation
and other information reasonably requested by such Lenders or the Administrative
Agent for purposes of complying with all necessary “know-your-customer” or other
similar checks under all applicable laws and regulations and no written
objection submitted by any of the Lenders or the Administrative Agent within
five (5) Business Days of the date of receipt of such documentation and other
information shall have been given by such Lenders or the Administrative Agent
and (ii) if such Additional Borrower is organized or incorporated in or under
the laws of, or for applicable Tax purposes is resident of or treated as engaged
in a trade or business in, any jurisdiction other than a jurisdiction in or
under the laws of which at least one of the then-existing Borrowers is organized
or incorporated on the date such Restricted Subsidiary becomes an Additional
Borrower, the Administrative Agent may amend this Agreement (which amendments
may include, without limitation, Section 3.01 and the definition of
“Non-Excluded Taxes” and the Agreed Security Principles) and the other Loan
Documents to include such Subsidiary as an Additional Borrower hereunder, which
amendment must be mutually agreed to by the Administrative Agent, the Borrowers,
the applicable Additional Borrower, and the Lenders providing the Incremental
Facility but without the consent of any other Lender (provided that no such
amendment shall materially adversely affect the rights of any Lender that has
not consented to such amendment); provided that (a) subject to the Agreed
Security Principles, each Additional Borrower shall also be a Guarantor and (b)
neither the Administrative Agent nor any Lender shall be materially adversely
affected by the addition of such Additional Borrower. Any obligations in respect
of borrowings by any Borrower under this Agreement will constitute “Obligations”
for all purposes of the Loan Documents. If the New Term Loan Facility is
incurred in a currency other than Dollars or an Alternative Currency, this
Agreement may be amended to reflect such new currency hereunder, which amendment
must be mutually agreed to by the Administrative Agent and MacDermid.
(g)    For the avoidance of doubt, no amendment, waiver or consent pursuant to
Section 11.01 shall impose any greater restriction on the ability of any Lender
to assign any of its rights or obligations hereunder with respect to any New
Term Loan Facility without the written consent of the holders of a majority of
the aggregate unpaid principal amount of such Term Loan Commitments and New Term
Loans outstanding under such New Term Loan Facility.
2.15    Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to cash
collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15(d); fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15(d);
sixth, to the payment of any amounts owing to the Lenders or the L/C Issuers as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the


84

--------------------------------------------------------------------------------





Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowing in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender until such time as all Loans and L/C
Exposure are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)    Each Dollar Revolving Lender that is a Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata
Dollar Share of the stated amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 2.15(d).
(C)    With respect to any Letter of Credit Fees not required to be paid to any
Dollar Revolving Lender that is a Defaulting Lender (as “Defaulting Dollar
Revolving Lender”) pursuant to clause (B) above, the Revolving Credit Borrowers
shall (x) pay to each non-Defaulting Lender Dollar Revolving Lender that portion
of any such fee otherwise payable to such Defaulting Dollar Revolving Lender
with respect to such Defaulting Dollar Revolving Lender’s obligation to fund
participations in respect of Letters of Credit that have been reallocated to
such non-Defaulting Dollar Revolving Lender pursuant to clause (iv) below, (y)
pay to each L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Dollar Revolving Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Dollar Revolving Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Dollar Revolving Lender’s obligation to fund
participations in respect of Letters of Credit shall be reallocated among the
non-Defaulting Dollar Revolving Lenders in accordance with their respective Pro
Rata Dollar Shares (calculated without regard to such Defaulting Dollar
Revolving Lender’s Dollar Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.02 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) the Outstanding Amount of each non-Defaulting Dollar Revolving Lender’s
Dollar Revolving Credit Loans and L/C Obligations (with the aggregate amount of
each Dollar Revolving Lender’s funded participations in L/C Obligations (prior
to giving effect to such reallocation) being deemed ‘held” by such Dollar
Revolving Lender for this purpose) do not exceed the Dollar Revolving Commitment
of such non-Defaulting Dollar Revolving Lender. Subject to Section 11.29, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Revolving Credit Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, cash collateralize any L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.15(d).


85

--------------------------------------------------------------------------------





(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Dollar Revolving Lender is a
Defaulting Lender, no L/C Issuer shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto (determined after giving effect to
Section 2.15(a)(iv) and any cash collateral provided by such Defaulting Lender).
(d)    Cash Collateral. (i) At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative Agent)
the Borrowers shall cash collateralize such L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.15(a)(iv) and any cash collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(ii)    The Borrowers, and to the extent provided by any Defaulting Dollar
Revolving Lender, such Defaulting Dollar Revolving Lender, hereby grant to the
Administrative Agent, for the benefit of each L/C Issuer, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Dollar Revolving Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and such L/C Issuer as herein provided (other than
Permitted Liens), or that the total amount of such cash collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Dollar Revolving
Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under this Section 2.15 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Dollar Revolving Lender’s
obligation to fund participations in respect of Letters of Credit (including, as
to cash collateral provided by a Defaulting Dollar Revolving Lender, any
interest accrued on such obligation) for which the cash collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iv)    Cash collateral (or the appropriate portion thereof) provided to reduce
any L/C Issuer’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section 2.15 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and such L/C Issuer that there exists excess cash
collateral; provided that, subject to this Section 2.15 the Person providing
cash collateral and such L/C Issuer may agree that cash collateral shall be held
to support future anticipated Fronting Exposure or other obligations; provided
further, that to the extent that such cash collateral was provided by a
Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
2.16    Extension of Term Loans and Revolving Credit Commitments.
(a)    The Borrowers may at any time and from time to time request that all or a
portion of the (i) Term Loans of one or more Tranches existing at the time of
such request (each, an “Existing Term Tranche”, and the


86

--------------------------------------------------------------------------------





Term Loans of such Tranche, the “Existing Term Loans”), (ii) Dollar Revolving
Credit Commitments of one or more Tranches existing at the time of such request
(each, an “Existing Dollar Revolving Tranche”) or (iii) Multicurrency Revolving
Credit Commitments of one or more Tranches existing at the time of such request
(each, an “Existing Multicurrency Revolving Tranche” and together with the
Existing Term Tranches and the Existing Dollar Revolving Tranche, each an
“Existing Tranche”, and the Dollar Revolving Credit Commitments of such Existing
Dollar Revolving Tranche, the “Existing Dollar Revolving Loans”, the
Multicurrency Revolving Credit Commitments of such Existing Multicurrency
Revolving Tranche, the “Existing Multicurrency Revolving Loans” and, together
with the Existing Dollar Revolving Loans, the “Existing Revolving Loans”, and
together with the Existing Term Loans, the “Existing Loans”), in each case, be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of any Existing Tranche
(any such Existing Tranche which has been so extended, an “Extended Term
Tranche”, “Extended Dollar Revolving Tranche” or “Extended Multicurrency
Revolving Tranche”, as applicable, and each an “Extended Tranche”, and the Term
Loans, Dollar Revolving Credit Commitments or Multicurrency Revolving Credit
Commitments, as applicable, of such Extended Tranches, the “Extended Term
Loans”, “Extended Dollar Revolving Commitments” or “Extended Multicurrency
Revolving Commitments”, as applicable and, collectively, the “Extended Loans”
and, the Extended Dollar Revolving Commitments together with the Extended
Multicurrency Revolving Commitments, the “Extended Revolving Commitments”, as
applicable) and to provide for other terms consistent with this Section 2.16;
provided that (i) no Event of Default pursuant to Section 9.01(a), (f) or (g)
shall have occurred and be continuing at the time of such extension or would
exist after giving effect to such extension, (ii) any such request shall be made
by the Borrowers to all Lenders with Term Loans, Dollar Revolving Credit
Commitments or Multicurrency Revolving Credit Commitments, as applicable, with a
like maturity date (whether under one or more Tranches) on a pro rata basis
(based on the aggregate outstanding principal amount of the applicable Term
Loans or on the aggregate Revolving Credit Commitments) and (iii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrowers in
their sole discretion. In order to establish any Extended Tranche, the Borrowers
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Tranche to
be established, which terms shall be substantially similar to those applicable
to the Existing Tranche from which they are to be extended (the “Specified
Existing Tranche”), except (x) all or any of the final maturity dates of such
Extended Tranches may be delayed to later dates than the final maturity dates of
the Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.16 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrowers’ discretion, more restrictive assignment and
participation provisions applicable to Tranche B-6 Term Loans, Tranche B-7 Term
Loans, Euro Tranche C-5 Term Loans, Euro Tranche C-6 Term Loans or Initial
Revolving Credit Commitments, as applicable, set forth in Section 11.06. No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request. Any
Extended Tranche shall constitute a separate Tranche of Loans from the Specified
Existing Tranches and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).
(b)    The Borrowers shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of


87

--------------------------------------------------------------------------------





Specified Existing Tranches included in each such Extension Election. In
connection with any extension of Loans pursuant to this Section 2.16 (each, an
“Extension”), the Borrowers shall agree to such procedures regarding timing,
rounding and other administrative adjustments to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension, as may be established by, or acceptable to, the Administrative Agent,
in each case acting reasonably to accomplish the purposes of this Section 2.16.
The Borrowers may amend, revoke or replace an Extension Request pursuant to
procedures reasonably acceptable to the Administrative Agent at any time prior
to the date (the “Extension Request Deadline”) on which Lenders under the
applicable Existing Term Tranche or Existing Term Tranches are requested to
respond to the Extension Request. Any Lender may revoke an Extension Election at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Request Deadline, at which point the Extension Request becomes
irrevocable (unless otherwise agreed by Borrower). The revocation of an
Extension Election prior to the Extension Request Deadline shall not prejudice
any Lender’s right to submit a new Extension Election prior to the Extension
Request Deadline.
(c)    Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.16(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.16(a), and which, in
each case, except to the extent expressly contemplated by the last sentence of
this Section 2.16(c) and notwithstanding anything to the contrary set forth in
Section 11.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. Subject to the requirements of this Section 2.16 and without limiting
the generality or applicability of Section 11.01 to any Section 2.16 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.16 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.16
Additional Amendments do not become effective prior to the time that such
Section 2.16 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Tranches
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Section 2.16
Additional Amendments to become effective in accordance with Section 11.01;
provided, further, that no Extension Amendment may provide for (i) any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the applicable Existing Tranches or be guaranteed by any
Person other than the Guarantors and (ii) so long as any Existing Term Tranches
are outstanding, any mandatory prepayment provisions that do not also apply to
the Existing Term Tranches (other than Existing Term Tranches secured on a
junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata or otherwise
more favorable basis. Notwithstanding anything to the contrary in Section 11.01,
any such Extension Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the reasonable judgment of MacDermid and the Administrative Agent, to effect
the provisions of this Section 2.16; provided that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.16
Additional Amendment. Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).
(d)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.06 (with the assignment fee and any other costs and expenses to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrowers
to find a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Extended Loans on


88

--------------------------------------------------------------------------------





the terms set forth in such Extension Amendment; provided, further, that all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Existing Loans so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender concurrently with such Assignment and Assumption. In
connection with any such replacement under this Section 2.16, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption by the later of (A) the date on which
the replacement Lender executes and delivers such Assignment and Assumption and
(B) the date as of which all obligations of the Borrowers owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption as of such date and PSP shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption on behalf of
such Non-Extending Lender.
(e)    Following any Extension Date, with the written consent of the Borrowers,
any Non-Extending Lender may elect to have all or a portion of its Existing
Loans deemed to be an Extended Loan under the applicable Extended Tranche on any
date (each date a “Designation Date”) prior to the maturity date of such
Extended Tranche; provided that such Lender shall have provided written notice
to PSP and the Administrative Agent at least ten (10) Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of PSP or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.
With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.16, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that PSP may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in the
Borrowers’ sole discretion and may be waived by the Borrowers ) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
2.16 (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Loans on such terms as may be set forth in
the relevant Extension Request) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05(a) and
(b) and 2.07) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16.
For the avoidance of doubt, the provisions of Section 2.13 shall not be
construed to apply to any Extension in accordance with this Section 2.16.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Except as required by applicable law, any and all payments by or on
behalf of any Loan Party to or for the account of the Administrative Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
interest, penalties or other liabilities with respect thereto (hereinafter
referred to as “Taxes”), excluding, in the case of the Administrative Agent and
each Lender, (A) taxes imposed on or measured by its overall net income, and
franchise taxes imposed on it (in lieu of net income taxes), in each case, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
the Administrative Agent or such Lender, as the case may be, is organized,
maintains a lending office, or is subject to tax by virtue of any present or
former connection (other than solely having executed, performed its obligations,
received payments under or enforced the Loan Documents), (B) branch profits
taxes imposed by a jurisdiction described under clause (A) above, (C) in the
case of a Foreign Lender with respect to a US Borrower (other than an assignee
pursuant to a request by MacDermid under


89

--------------------------------------------------------------------------------





Section 11.15), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender under the law applicable at the time such Lender
becomes a party to this Agreement (or designates a new lending office) except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to this Section 3.01, (D)
taxes attributable to the failure to comply with Section 11.14 and (E) any U.S.
federal withholding taxes imposed under FATCA (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, interest, penalties and other liabilities being hereinafter referred to
as “Non-Excluded Taxes”). Notwithstanding the foregoing, if any Taxes are
required to be deducted from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) such Loan Party shall
make such deductions, (ii) such Loan Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, (iii) if such Tax is a Non-Excluded Tax, the sum payable by the Loan Party
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made on account of
Non-Excluded Taxes and (iv) within 30 days after the date of such payment, such
Loan Party shall furnish to the Administrative Agent (which shall forward the
same to such Lender) or Lender (as the case may be) the original or a certified
copy of a receipt evidencing payment thereof to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
(b)    In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, excluding any
such taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 11.15) (hereinafter referred to as “Other Taxes”).
(c)    Each Loan Party agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of any Non-Excluded Taxes and Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender and (ii) any reasonable expenses arising therefrom or with
respect thereto, in each case whether or not such Non-Excluded Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, except for any interest and penalties with respect to Non-Excluded
Taxes or Other Taxes to the extent such Non-Excluded Taxes or Other Taxes are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Lender. Payment under this Section 3.01(c) shall be
made within 30 days after the date such Lender or the Administrative Agent makes
a demand therefor. Any demand for payment under Section 3.01(c)(i) must be
accompanied by a notice of assessment from the relevant Governmental Authority
for a Non-Excluded Tax or Other Tax.
(d)    If any Lender is entitled to a refund (including any credit in lieu of a
refund) of any Taxes with respect to which it has been indemnified pursuant to
this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), such Lender shall pay over such refund to the applicable
Loan Party (but only to the extent of additional amounts paid by the Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Loan Party, upon the request of such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Lender in the event such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market then, on notice
thereof by


90

--------------------------------------------------------------------------------





such Lender to the Borrowers through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and MacDermid that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, each Loan Party shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay such
Eurocurrency Rate Loans or, if applicable and such Loans are denominated in
Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the applicable
Loan Party shall also pay accrued interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates. If the Required Lenders determine that (i)
for any reason adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, (ii) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Loans as a part of such Borrowing during its Interest Period or
(iii) the Eurocurrency Rate for any Interest Period for such Loans will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Loans for such Interest Period,
the Administrative Agent will promptly so notify MacDermid and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans (or such other applicable Loan in an Alternative Currency) shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, any Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, in the case of Eurocurrency Rate Loans
(or such other applicable Loan in an Alternative Currency), will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in Dollars in (or, in the case of any applicable Loan in an
Alternative Currency, in an amount equal to the Dollar Equivalent of) the amount
specified therein.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Closing
Date, or such Lender’s compliance therewith, there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Non-Excluded Taxes or Other Taxes, in each case, addressed by Section 3.01,
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrowers shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.
(c)    The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
Liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan


91

--------------------------------------------------------------------------------





equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrowers shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.
(d)    Failure or delay on the part of any Lender, the Administrative Agent or
the L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Administrative Agent’s or the L/C
Issuer’s right to demand such compensation; provided that the Borrowers shall
not be under any obligation to compensate any Lender, the Administrative Agent
or the L/C Issuer under paragraph (a) or (b) above for increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to such request if such Lender, the Administrative Agent or the L/C Issuer knew
or could reasonably have been expected to know of the circumstances giving rise
to such increased costs or reductions and of the fact that such circumstances
would result in a claim for increased compensation by reason of such increased
costs or reductions; provided further that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any change in law within such 120-day period. The protection of
this Section shall be available to each Lender, the Administrative Agent and the
L/C Issuer regardless of any possible contention of the invalidity or
inapplicability of the change in law that shall have occurred or been imposed.
(e)    Notwithstanding anything herein to the contrary, for purposes of this
Section 3.04, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” or “change in the interpretation of
law”, regardless of the date enacted, adopted or issued.
3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower;
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.15; or
(d)    any payment by any Revolving Credit Borrower of the principal of or
interest on any Dollar Revolving Credit Loan (or interest due thereon)
denominated in an Alternative Currency in a different currency from the currency
in which the applicable Dollar Revolving Credit Loan is denominated;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by


92

--------------------------------------------------------------------------------





a matching deposit or other borrowing in the London interbank eurocurrency
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder and the calculation thereof in reasonable
detail shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may replace such Lender in accordance with Section 11.15.
3.07    Pro Rata Treatment. Except as required under Section 3.02, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments, Dollar Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments and each conversion of any Borrowing
to or continuation of any Borrowing as a Borrowing of any Type shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.
3.08    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Tranche B-6 Term Loan Commitments, the Tranche B-7
Term Loan Commitments, the Euro Tranche C-5 Term Loan Commitments, the Euro
Tranche C-6 Term Loan Commitments, the Total Revolving Credit Commitments and
repayment of all other Obligations hereunder.
ARTICLE IV
GUARANTY
4.01    The Guaranty. (a) Each of the Guarantors hereby jointly and severally
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties, as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount as will result in such obligations with respect
hereto and thereto not constituting a fraudulent transfer or conveyance after
giving full effect to the liability under such guarantee set forth in Article IV
hereof and its related contribution rights but before taking into account any
liabilities under any other guarantee by such Guarantor.
4.02    Obligations Unconditional. (a) The obligations of the Guarantors under
Section 4.01(a) are joint and several, absolute and unconditional, irrespective
of the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable


93

--------------------------------------------------------------------------------





discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02(a) that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor, as applicable, shall have no right of subrogation,
indemnity, reimbursement or contribution against any Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full.
(b)    Without limiting the generality of the foregoing subsection (a), it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:
(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or
(iv)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
(c)    With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Loan Documents or any other agreement or instrument referred to in
the Loan Documents or against any other Person under any other guarantee of, or
security for, any of the Obligations.
4.03    Reinstatement. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Arranger, the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Co-Documentation Agents,
the L/C Issuer and each Lender on demand for all reasonable costs and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by such Persons in connection with such rescission or restoration,
including any such reasonable costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
4.04    Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.
4.05    Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors on the one hand, and the Administrative Agent,
for the ratable benefit of the Secured Parties on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section
4.01(a) notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether


94

--------------------------------------------------------------------------------





or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 4.01(a).
4.06    Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor with respect to the Obligations
in accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been Fully Satisfied, and none of the Guarantors shall exercise
any such contribution rights until the Obligations have been paid in full.
4.07    Guarantee of Payment; Continuing Guarantee. The guarantee given by the
Guarantors in this Article IV is a guaranty of payment and not of collection, is
a continuing guarantee, and shall apply to all Obligations, whenever arising
4.08    Limitation on guarantee given by French Guarantors. The guarantee given
by each French Guarantor in this Article IV is subject to the following
limitations:
(a)    each French Guarantor shall guarantee the payment obligations under the
Loan Documents of each of its direct or indirect Subsidiaries which are or
become Loan Parties from time to time under the Loan Documents and incurred by
those Subsidiaries (i) as Borrowers only, but not as Guarantors (if they are not
Loan Parties incorporated in France) or (ii) as Borrowers and/or, subject to the
provisions of paragraph (b) below, Guarantors (if they are Loan Parties
incorporated in France);
(b)    each French Guarantor shall guarantee the payment obligations under the
Loan Documents of the other Loan Parties that are not direct or indirect
Subsidiaries of such French Guarantor, provided that in such case such Guarantee
shall be limited to the payment obligations of such other Loan Parties not
exceeding an amount equal to the aggregate of all amounts borrowed by way of
intra-group loans directly or indirectly from any other Borrower out of the
proceeds of the Loans by such other Loan Party under this Agreement and on-lent
to such French Guarantor and outstanding at the date a demand is made to such
French Guarantor under its guarantee hereunder (the “Maximum Guaranteed
Amount”), it being understood that, notwithstanding any other provisions of this
Agreement, any payment made by such French Guarantor under any guarantee
hereunder in respect of the payment obligations of any other Loan Party shall
immediately reduce pro tanto the amount outstanding under such intra-group loans
due by such French Guarantor under such intra-group loan arrangements referred
to above;
(c)    for the purpose of the foregoing provisions, any French Guarantor shall,
promptly following a request from the Administrative Agent or the Collateral
Agent, provide to such Agent details of the total outstanding amounts on-lent to
such French Guarantor, or on-lent to a direct or indirect Subsidiary
incorporated in France of said French Guarantor as contemplated above;
(d)    for the avoidance of doubt, any payment made by a French Guarantor under
paragraph (b) of this Section 4.08 shall reduce the Maximum Guaranteed Amount;
(e)    the obligations of any French Guarantor under any guarantee shall not
extend to include any obligations or liabilities if to do so would constitute a
breach of the financial assistance prohibitions within the meaning of Article
L.225-216 of the French Code de commerce and/or would constitute a misuse of
corporate assets within the meaning of Article L.241-3, L.242-6 or L.244-1 of
the French Code de commerce or any other Law having the same effect, as
interpreted by French courts; and
(f)    it is acknowledged that each French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as co-débiteur
solidaire as to their obligations pursuant to the guarantee given in accordance
herewith.


95

--------------------------------------------------------------------------------





4.09    Limitation of Guarantees given by Belgian Guarantors.
Notwithstanding any other provision of this Article IV, the guarantee, indemnity
and other obligations of any Belgian Guarantor made or expressed to be assumed
in this Article IV shall not be deemed to include any liability which would
constitute unlawful financial assistance within the meaning of Article 629 of
the Belgian Companies Code, or its equivalent, and shall, in addition, be
subject to any limitation as set out in the Subsidiary Joinder Agreement or
other joinder agreement (as contemplated by Section 7.12 hereof) of such Belgian
Guarantor and agreed by the Administrative Agent (acting reasonably).
4.10    Limitation of Guarantees given by Mexican Guarantors.
(a)    Notwithstanding anything to the contrary set forth herein, the guarantees
of each Mexican Guarantor are made in accordance with Articles 2794 and 2798 and
any other related articles of the Federal Civil Code (“Civil Code”) and the
corresponding articles for the Civil Codes of all the States of the Mexican
Republic and the Federal District, to the fullest extent permitted by applicable
law.
(b)    Each Mexican Guarantor (i) hereby expressly waives the benefits of order,
discussion and division (referred to in Spanish as orden, excusión y división),
as well as those established by Articles 2813, 2814, 2815, 2817, 2818, 2819,
2820, 2821, 2822, 2823, 2836, 2837, 2840, 2848 and 2849 of the Civil Code and
the corresponding articles for the Civil Codes of all the States of Mexico and
the Federal District, (ii) hereby irrevocably waives any right to revoke this
Agreement, and acknowledges that it is continuing in nature and applies to all
Obligations, whether existing now or in the future, and expressly waives the
benefits established in Articles 2826, 2844, 2845, 2846 and 2847 of the Civil
Code and the corresponding articles for the Civil Codes of all the States of
Mexico and the Federal District and (iii) acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
involving any of the Borrowers or any of the Subsidiaries contemplated by the
Loan Documents and that the waivers set forth in this Section 4.10(b) are
knowingly made in contemplation of such benefits.
Notwithstanding anything to the contrary set forth herein, this Article IV shall
be subject in all respects to the Agreed Security Principles and to the
provisions of Section 7.15 hereof.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Reserved.
5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of Holdings, each Borrower and each
other Loan Party contained in Article VI or any other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    Solely with respect to any Credit Extension under the Revolving Credit
Facility, if as of the date of such Credit Extension and after giving effect
thereto the aggregate Outstanding Amount of Revolving Loans


96

--------------------------------------------------------------------------------





and all L/C Obligations, shall in the aggregate exceed 25% of the used and
unused Revolving Credit Commitments, the financial covenant set forth in Section
8.10(a) shall be satisfied, calculated at the time of such Credit Extension by
looking back to the last day of the prior fiscal quarter to determine if PSP
would have been in compliance with the financial covenant set forth in Section
8.10(a) as of such fiscal quarter end as if the financial covenant had been
tested for such fiscal quarter (after giving pro forma effect to the Credit
Extension).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Loan Party jointly and severally represents and warrants to the Arranger,
the Administrative Agent, the Collateral Agent, the L/C Issuer and the Lenders
(as of the date such Loan Party becomes a Loan Party and each date such Loan
Party is deemed to make such representations and warranties thereafter) that:
6.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (a) is duly organized or formed,
validly existing and in good standing (to the extent such concepts are
applicable in such Loan Party’s jurisdiction of organization) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
and each other agreement or instrument contemplated hereby or thereby to which
it is a party, (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws (including the Act); except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, and the consummation of the Amendment No. 1 Transactions (other than the
Acquisition) (and only to the extent such Loan Party was a Loan Party on the
effective date thereof) are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b)(I) conflict with or result in any breach or
contravention of any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries, or (II) conflict with or result in any breach or
contravention of, or the creation of any material Lien under, or require any
material payment to be made under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law that would adversely affect the
rights of the Lenders, the Administrative Agent or the Collateral Agent under
the Loan Documents. No Loan Party or any of its Restricted Subsidiaries is in
violation of any Law or in breach of any such Contractual Obligation, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing (other
than security filings and those for which such approval, consent, exemption,
authorization has been obtained or such action has been taken or notice or
filing made) with, any Governmental Authority or any other Person is necessary
or required in connection with (in each instance, except as permitted pursuant
to the Agreed Security Principles) (i) the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Amendment No. 1 Transactions (to the
extent such Loan Party was a Loan Party on the effective date thereof), (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (iv) the
exercise by the Administrative Agent, the Collateral Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party hereto and thereto. This Agreement


97

--------------------------------------------------------------------------------





constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party hereto and thereto in accordance with its terms, except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
6.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements delivered to the Administrative Agent (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrowers and their Restricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Restricted Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, to the extent required by GAAP.
(b)    Reserved.
(c)    No event, change or condition has occurred since December 31, 2012, that
has had, or could reasonably be expected to have, a Material Adverse Effect.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document or the
consummation of the Amendment No. 1 Transactions, or (b) except as specifically
disclosed on Schedule 6.06 (the “Disclosed Litigation”), either individually or
in the aggregate, if determined adversely, could reasonably be expected to have
a Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Loan Party, of the matters described on
Schedule 6.06 hereto.
6.07    No Default. Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
6.08    Properties. (a) Each Loan Party and each of its Restricted Subsidiaries
has good record, valid and marketable title in fee simple to, or valid leasehold
interests in (to the extent such ownership or leasing concepts are applicable to
such property in the jurisdiction in which it resides), all Real Property
necessary or used in the ordinary conduct of its business, free and clear of all
Liens except for Permitted Liens and defects in title as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The property of each Loan Party and each of its Restricted Subsidiaries, taken
as a whole, (i) is in good operating order, condition and repair (ordinary wear
and tear excepted) and (ii) constitutes all the property which is required for
the business and operations of the Loan Parties as presently conducted.
(b)    Section II.E to the Perfection Certificate dated the Closing Date
contains a true and complete list of each interest in Real Property located in
the United States (i) owned by any Borrower as of the Closing Date and (ii)
leased, subleased or otherwise occupied or utilized by any Borrower, as lessee,
sublessee, franchisee or licensee, as of the Closing Date.
(c)    No Mortgage encumbers improved Real Property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 7.07.


98

--------------------------------------------------------------------------------





6.09    Environmental Compliance. (a) Each Loan Party and its Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws, Environmental Liabilities and Environmental
Claims on their respective businesses, operations and properties, and as a
result thereof such Loan Party has reasonably concluded that, except as
specifically disclosed in Schedule 6.09, compliance with such Environmental Laws
or any claims alleging violation of, or liability under, such Environmental Laws
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Except as otherwise set forth on Schedule 6.09, none of the properties
currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or CERCLIS.
(c)    Except as otherwise set forth on Schedule 6.09, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries have been properly stored, handled or disposed of in a manner not
reasonably expected to result in any material Environmental Liabilities to the
Borrowers and their Restricted Subsidiaries, taken as a whole.
(d)    Except as otherwise set forth on Schedule 6.09, neither any Loan Party
nor any Restricted Subsidiary is subject to any Environmental Claims or
Environmental Liabilities which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(e)    Each Loan Party and its Restricted Subsidiaries are in compliance with,
and possesses all Environmental Permits required pursuant to, Environmental
Laws, except to the extent such noncompliance or failure to possess could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
6.10    Insurance. The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Restricted Subsidiary operates,
provided that no coverage in respect of terrorism shall be required. As of the
Amendment No. 1 Effective Date, such insurance is in full force and effect and
all premiums have been duly paid.
6.11    Taxes. The Loan Parties and their Restricted Subsidiaries have filed all
material Federal, state and other tax returns and reports required to be filed,
and have paid all material Federal, state and other taxes, assessments, fees and
other material governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect.
6.12    ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws and the Borrowers and all applicable ERISA Affiliates have performed
in all material respects their obligations with respect to each Plan. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Sections 412 or 430
of the Code (except where such would not result in material liability), and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 303 of ERISA has been made with
respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.


99

--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 6.12 or as could not reasonably be
expected to have a Material Adverse Effect: (i) No ERISA Event has occurred or
is reasonably expected to occur; (ii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; (v) as of the most recent valuation date for any Pension Plan
that precedes the Amendment No. 1 Effective Date, the amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans (excluding for purposes of such computation any
Pension Plans with respect to which assets exceed benefits liabilities) was
zero; (vi) as of the most recent valuation date that precedes the Amendment No.
1 Effective Date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of the Loan Parties and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to section 4221(e) of ERISA was zero; and (vii)
except to the extent required under Section 4980B of the Code or any applicable
state or local law, no Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Parties or any of their respective ERISA Affiliates.
(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”) except as could not reasonably be expected
to have a Material Adverse Effect:
(A)    Any and all employer and employee contributions due and required by law
or by the terms of any Foreign Government Scheme or Arrangement or any Foreign
Plan have been made in all material respects, or, if applicable, accrued, in
accordance with normal accounting practices.
(B)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities and is
in compliance in all material respects with applicable law.
(e)    Other than in respect of the UK Pension Plan, neither any Loan Party nor
any Restricted Subsidiary is or has at any time been the employer or “connected”
with or an “associate” (as those terms are used in the UK Pensions Act 2004) of
the employer of a UK defined benefit pension plan, other than as would not have
or reasonably be expected to have a Material Adverse Effect.
6.13    Subsidiaries; Equity Interests. As of the Amendment No. 1 Effective
Date, no Loan Party (to the extent such Loan Party was a Loan Party on the
Amendment No. 1 Effective Date) has any Subsidiaries other than those
specifically disclosed in Schedule 6.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are directly or indirectly owned by a Loan Party (except for
certain immaterial director’s qualifying shares) free and clear of all Liens
except those created under the Collateral Documents and as otherwise disclosed
in Schedule 6.13. All of the outstanding Equity Interests in each Loan Party and
its Subsidiaries have been validly issued, are fully paid and non-assessable (to
the extent such concepts are applicable in such Loan Party’s jurisdiction of
organization).
6.14    Margin Regulations; Investment Company Act. (a) The Borrowers are not
engaged, nor will they engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.


100

--------------------------------------------------------------------------------





(b)    No Loan Party, nor any Person Governing any Loan Party, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. Neither the making of any
Loan, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.
6.15    Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. All written information
(including the Confidential Information Memorandum) heretofore furnished by any
Borrower or any of its Restricted Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement, the Amendment
No. 1 Transactions or any other transaction contemplated hereby is, and all such
information hereafter furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is stated or certified.
6.16    Compliance with Laws. Except as otherwise provided in the
representations above, each Loan Party and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
6.17    Intellectual Property; Licenses, Etc. Each Loan Party and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, and licenses (collectively, “IP
Rights”) that are used in and material to the operation of the business of the
Borrowers and the Restricted Subsidiaries, taken as a whole. To the best
knowledge of each Loan Party, no slogan or other advertising device, product,
process, method, substance, part or other material now employed by any Loan
Party or any Restricted Subsidiary infringes upon any rights held by any other
Person except where such infringement could not reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 6.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of each Loan Party, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
6.18    Solvency. Immediately after the consummation of the Amendment
Transactions to occur on the Amendment No. 1 Effective Date and immediately
following the making of each Loan and after giving effect to the application of
proceeds of each Loan, the Loan Parties are, together with their Restricted
Subsidiaries on a consolidated basis, Solvent.
6.19    Casualty, Etc. Neither the business nor the properties of any Loan Party
or any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.
6.20    Perfection, Etc. Except as permitted under the Collateral Documents or
the Agreed Security Principles, all filings and other actions necessary to
perfect and protect the security interest in the Collateral created under the
Collateral Documents have been duly made or taken and are in full force and
effect, and the Collateral Documents create in favor of the Collateral Agent for
the benefit of the Secured Parties a valid and, together with such filings and
other actions, perfected first priority security interest in the Collateral
(subject to Liens permitted under the Loan Documents), securing the payment of
the Obligations, and all filings and other actions necessary to perfect and
protect such security interest have been duly taken. The Loan Parties are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for the liens and security interests created or permitted under the Loan
Documents.
6.21    Swap Obligations. Neither the Borrowers nor any of their Restricted
Subsidiaries have incurred any outstanding obligations under any Swap Contracts,
other than Permitted Swap Obligations.


101

--------------------------------------------------------------------------------





6.22    Labor Matters. As of the Amendment No. 1 Effective Date (to the extent
such Loan Party was a Loan Party on the Amendment No. 1 Effective Date), there
are no strikes, lockouts or slowdowns against PSP or any of its Restricted
Subsidiaries pending or, to the knowledge of PSP, Holdings or any Borrower,
threatened. Except as provided on Schedule 6.22, the hours worked by and
payments made to employees of Holdings, the Borrowers and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except for such violations that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect. All payments due
from PSP or any of its Restricted Subsidiaries, or for which any claim may be
made against PSP or any of its Restricted Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of PSP or any of its Restricted
Subsidiaries, except for such failures that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
consummation of the Amendment No. 1 Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which PSP or any of its Restricted
Subsidiaries is bound.
6.23    OFAC and FCPA
(a)    Neither of the Borrowers nor their Subsidiaries or, to the knowledge of
the Borrowers, any director or officer of the Borrowers or their Subsidiaries,
is an individual or entity that is a Person that is the subject of any Sanctions
or is organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions. The Borrowers and their Subsidiaries
will not use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner, or other
Person to fund activities or business of or with any Person that, at the time of
such funding, is the subject of Sanctions.
(b)    No part of the proceeds of the loans will be used by the Borrowers or any
of their Subsidiaries in violation of the FCPA.
6.24    Senior Indebtedness. The Obligations under the Facilities constitute
“senior debt”, “senior indebtedness”, “guarantor senior debt”, “senior secured
financing” and “designated senior indebtedness” (or any comparable term) under
the documentation for all Indebtedness that is subordinated in right of payment
to the Obligations (if applicable).
6.25    Centre of Main Interests and Establishments. For the purposes of the
Regulation, the centre of main interest (as that term is used in Article 3(1) of
the Regulation) of each Loan Party incorporated in the European Union is
situated in its jurisdiction of incorporation.
6.26    Borrowers. Each Borrower (other than NAIP) is a resident for tax
purposes only in its jurisdiction of incorporation. NAIP shall be treated as an
entity disregarded from its owner for U.S. federal income tax purposes, and its
owner shall not be a United States person as such term is defined under Section
7701(a)(30) of the Code.
ARTICLE VII
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, 7.03 and 7.11) cause each Restricted Subsidiary to:
7.01    Financial Statements. Deliver to the Administrative Agent who will
deliver the same to each Lender, in form and detail reasonably satisfactory to
the Administrative Agent:
(a)    within 90 days after the end of each fiscal year of PSP, a consolidated
balance sheet of PSP and its Restricted Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and


102

--------------------------------------------------------------------------------





accompanied by (i) a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, an upcoming maturity date under the Facilities
that is scheduled to occur within one year from the time such report and opinion
are delivered) or any qualification or exception as to the scope of such audit
that would be material to PSP and its Restricted Subsidiaries, taken as a whole
and (ii) to the extent filed with the SEC, a copy of the attestation report
filed with the SEC of such independent certified public accountant of nationally
recognized standing as to the PSP’s internal controls pursuant to Section 404 of
Sarbanes-Oxley;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of PSP (or, with respect to the fiscal quarter ended
September 30, 2013, Holdings), a consolidated balance sheet of PSP and its
Restricted Subsidiaries (or, with respect to the fiscal quarter ended September
30, 2013, Holdings and its Restricted Subsidiaries) as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of PSP’s (or, with respect to the fiscal quarter ended September 30, 2013,
Holdings’) fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of PSP as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of PSP and its Restricted Subsidiaries (or, with respect to the
fiscal quarter ended September 30, 2013, Holdings and its Restricted
Subsidiaries) in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)    no later than 45 days after the end of each fiscal year of PSP, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such following fiscal year and setting forth
the assumptions used for purposes of preparing such budget) in form reasonably
satisfactory to the Administrative Agent and, promptly when available, any
material revisions to such budget.
7.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of PSP, which shall, among other things, (i) specify whether
a Triggering Event has occurred during the preceding fiscal quarter, (ii) in the
case of a certificate delivered with the financial statements required by
Section 7.01(a) above, beginning with the fiscal year ending December 31, 2014,
set forth the PSP’s calculation of Excess Cash Flow and in reasonable detail the
Available Amount as at the end of the fiscal year to which such financial
statements relates and (iii) a list of each Subsidiary of a Borrower that
identifies such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Amendment No. 2 Effective Date and the date of the last such list;
(b)    promptly upon receipt thereof, copies of all notices, requests and other
documents received by any Loan Party or any of its Restricted Subsidiaries under
or pursuant to any instrument, indenture, loan or credit or similar agreement,
in each case, that is material, regarding or related to any breach or default by
any party thereto or any other event that could materially impair the value of
the interests or the rights of any Loan Party or otherwise have a Material
Adverse Effect and copies of any amendment, modification or waiver of any
provision of any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;
(c)    promptly after the assertion or occurrence thereof, written notice of any
Environmental Claim against, of any Environmental Liability incurred by, or of
any noncompliance by, any Loan Party or any of its Restricted


103

--------------------------------------------------------------------------------





Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request, including with respect to
applicable “know-your-customer” and anti-money laundering rules and regulations
(including the Act); and
(e)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and 7.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of any Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless the
Borrowers notify the Administrative Agent promptly that any such document
contains material non-public information: (1) the Loan Documents, (2)
notification of changes in the terms of the Facilities and (3) all information
delivered pursuant to Sections 7.01(a) and (b) and Section 7.02(a).
Each document required to be delivered pursuant to Section 7.01(a) or (b) shall
be deemed to have been delivered on the date on which PSP posts such document on
the SEC’s website at www.sec.gov (the “SEC Website”) or on the Platform (each of
the foregoing, an “Informational Website”) so long as PSP notifies the
Administrative Agent immediately upon posting to such Informational Website;
provided, that PSP shall deliver paper copies of all such documents to the
Administrative Agent or any Lender that requests delivery of such paper copies
until a request to cease delivering paper copies is given by the Administrative
Agent or such Lender. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above in
this paragraph, and in any event shall have no responsibility to monitor
compliance by PSP with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    within 10 days after any Responsible Officer of any Loan Party obtains
knowledge of the occurrence of any Default;
(b)    within 10 days after any Responsible Officer of any Loan Party obtains
knowledge of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
(c)    of the occurrence of or the reasonably expected occurrence of any ERISA
Event that could reasonably be expected to result in liability to any Loan Party
in excess of 50% of the Threshold Amount and provide a written notice specifying
the nature thereof, what action the Loan Party or its ERISA Affiliates has
taken, is taking or proposes to take with respect thereof and, when known, any
action taken or threatened by the IRS, the U.S. Department of Labor or the PBGC
with respect thereto and with reasonable promptness, copies of the following to
the extent


104

--------------------------------------------------------------------------------





requested by the Administrative Agent: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Loan Parties or
any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; and (ii) copies of such other documents or governmental reports or
filings relating to any Plan as Administrative Agent shall reasonably request;
(d)    of all notices received by the Loan Parties and any of their respective
ERISA Affiliates from a Multiemployer Plan concerning an ERISA Event that could
reasonably be anticipated to have a Material Adverse Effect and provide copies
of such notices;
(e)    of any material investigation or proposed material investigation by the
Pensions Regulator that may lead to the issuance of a Contribution Notice or
Financial Support Direction to any Loan Party or Restricted Subsidiary, and of
the receipt by any Loan Party or Restricted Subsidiary of a Contribution Notice
or Financial Support Direction;
(f)    of any material change in accounting policies or financial reporting
practices by PSP; and
(g)    the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against PSP or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of PSP setting forth details of the occurrence referred to
therein and stating what action the Borrowers have taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Restricted Subsidiary;
and (b) all material lawful claims which, if unpaid, would by law become a Lien
(other than a Permitted Lien) upon its property, except claims which are being
contested in good faith by appropriate proceedings with adequate reserves on the
books of the Borrowers or the applicable Restricted Subsidiary with respect
thereto in accordance with GAAP.
7.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Sections
8.03 or 8.04; provided, however, that the Borrowers and their Restricted
Subsidiaries may cause to occur or consummate any merger or consolidation
permitted under Section 8.03 or dissolution permitted under Section 8.04(e); (b)
take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment useful and necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted.
7.07    Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, provided that insurance coverage in respect
of terrorism shall not be required.


105

--------------------------------------------------------------------------------





(b)    With respect to each Domestic Mortgaged Property, obtain flood insurance
in such total amount as the Administrative Agent or the Required Lenders may
from time to time require, if at any time the area in which any improvements
located on any Domestic Mortgaged Property is designated a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.
7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
7.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of PSP or any of its Restricted Subsidiaries, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Restricted Subsidiary, as the case may
be.
7.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, employees and independent public accountants, all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to MacDermid.
7.11    Use of Proceeds. Use the proceeds of the (i) Tranche B Term Loans
incurred on the Closing Date, solely to refinance the Existing Indebtedness, to
finance payment by MacDermid of the Specified Cash Distribution (as defined in
the Existing First Lien Credit Agreement) and to pay fees and expenses related
to the Transaction, (ii) Tranche B Term Loans and Euro Tranche C-1 Term Loans
incurred on the Amendment No. 2 Funding Date solely to finance payment of the
Chemtura Acquisition and to pay fees and expenses related to the Chemtura
Acquisition, (iii) Tranche B Term Loans incurred on the Incremental Amendment
Date solely to finance payment of the Percival Acquisition and fees and expenses
relating thereto, (iv) Tranche B-2 Term Loans and Euro Tranche C-1 Term Loans
incurred on the Amendment No. 3 Funding Date solely to finance payment of the
Arysta LifeScience Acquisition and fees, premiums, expenses and other
transaction costs relating thereto and to Amendment No. 3, (v) Tranche B-3 Term
Loans and Euro Tranche C-2 Term Loans incurred on the Amendment No. 4 Funding
Date solely to finance payment of the Alent Acquisition, prepayment of
outstanding Indebtedness under Alent’s existing credit facility, and fees,
premiums, expenses and other transaction costs relating thereto and to Amendment
No. 4, (vi) Tranche B-4 Term Loans and Euro Tranche C-3 Term Loans incurred on
the Amendment No. 5 Funding Date solely to refinance in whole or in part the
Tranche B Term Loans, the Tranche B-2 Term Loans and the Euro Tranche C-1 Term
Loans, (vii) Tranche B-5 Term Loans and Euro Tranche C-4 Term Loans incurred on
the Amendment No. 6 Funding Date solely to refinance in whole or in part the
Tranche B-3 Term Loans and the Euro Tranche C-2 Term Loans, (viii) Tranche B-6
Term Loans and Euro Tranche C-5 Term Loans incurred on the Amendment No. 7
Funding Date solely to refinance in whole or in part the Tranche B-4 Term Loans
and the Euro Tranche C-3 Term Loans and (ix) Tranche B-7 Term Loans and Euro
Tranche C-6 Term Loans incurred on the Amendment No. 8 Funding Date solely to
refinance in whole or in part the Tranche B-5 Term Loans and the Euro Tranche
C-4 Term Loans. The Revolving Credit Borrowers will use the proceeds of the
Revolving Loans made (i) on the Amendment No. 3 Funding Date, to finance payment
of the Arysta LifeScience Acquisition and fees, premiums, expenses and other
transaction costs relating thereto and to Amendment No. 3 (with any remaining
amounts borrowed to be used for general corporate purposes) in an aggregate
amount not to exceed $175,000,000, (ii) on the Amendment No. 4 Funding Date, to
finance payment of the Alent Acquisition and fees, premiums, expenses and other
transaction costs relating thereto and to Amendment No. 4 (with any remaining
amounts borrowed to be used for general corporate purposes) in an aggregate
amount not to exceed $120,000,000 and (iii) thereafter, for general corporate
purposes. The Revolving Credit Borrowers shall be entitled to request the
issuance of Letters of Credit to support payment obligations incurred in the
ordinary course of business.


106

--------------------------------------------------------------------------------





7.12    Additional Collateral. (a) Subject to the Agreed Security Principles,
upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary (other than an Excluded Subsidiary (provided that each of (i) any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Restricted Subsidiary and (ii) any Excluded Subsidiary ceasing to be an Excluded
Subsidiary but remaining a Restricted Subsidiary shall be deemed to constitute
the acquisition of a Restricted Subsidiary for all purposes of this
Section 7.12)) by any Loan Party, the Borrowers shall, in each case at the
Borrowers’ expense:
(i)    within 30 Business Days after such formation or acquisition (or (i)
solely in the case of any direct or indirect Subsidiary acquired in connection
with the Arysta LifeScience Acquisition, within 90 days after the Amendment No.
3 Funding Date, or (ii) such longer period as may be contemplated by the Agreed
Security Principles or as otherwise agreed to by the Administrative Agent in its
sole discretion), cause each such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent (A) a Subsidiary Joinder Agreement or such
other joinder agreement, in each case, in form and substance satisfactory to the
Administrative Agent, guaranteeing the Borrowers’ obligations under the Loan
Documents, (B) in the case of any Domestic Subsidiary, (i) a joinder to the
Pledge and Security Agreement in form and substance satisfactory to the
Administrative Agent, (ii) Uniform Commercial Code financing statements in the
state of incorporation or formation of each such Subsidiary in order to, with
respect to such Subsidiary, perfect and protect the first priority liens and
security interests created under the Pledge and Security Agreement, certificates
representing the Pledged Collateral referred to in the Pledge and Security
Agreement accompanied by undated stock powers, endorsements and/or transfer
powers, as applicable, executed in blank and evidence that all other actions
that the Administrative Agent may deem reasonably necessary in order to perfect
and protect the liens and security interests created under the Pledge and
Security Agreement and the Intellectual Property Security Agreements have been
taken, subject to the terms thereof, (iii) the results of a recent Lien and
judgment search in each relevant jurisdiction with respect to such Subsidiary,
which such search shall reveal no Liens on any of the assets of such Subsidiary
except for Liens expressly permitted by Section 8.01 or other Liens acceptable
to the Collateral Agent and except for Liens to be discharged on or prior to
such Subsidiary’s execution of documents referred to in clauses (B)(i) hereof,
pursuant to documentation reasonably satisfactory to the Collateral Agent, (iv)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of such Subsidiary as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Subsidiary is a party or is to be a party and (v) such
documents and certifications as the Administrative Agent may reasonably require
to evidence that such Subsidiary is duly organized or formed, and that such
Subsidiary is validly existing and in good standing in its state of
incorporation or formation (or such other security documents in form and
substance satisfactory to the Administrative Agent), and in each case solely to
the extent not in contravention of the Agreed Security Principles, and (C) with
respect to any Foreign Subsidiary, deliver those documents reasonably necessary
in order to create, perfect and protect the liens and security interests granted
by such Subsidiary to the Collateral Agent as reasonably requested by the
Administrative Agent and solely to the extent not in contravention of the Agreed
Security Principles;
(ii)    within 30 days after such formation or acquisition (or (i) in the case
of Anion, within 30 days after the Anion Release, or (ii) solely in the case of
any direct or indirect subsidiary acquired in connection with the Arysta
LifeScience Acquisition, within 90 days after the Amendment No. 3 Funding Date
or such longer period as otherwise agreed by the Administrative Agent in its
sole discretion) (or such longer period as may be contemplated by the Agreed
Security Principles or as otherwise agreed to by the Administrative Agent in its
sole discretion), deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion with respect to such Subsidiary, addressed to the Administrative Agent
and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent, and
(iii)    at any time and from time to time, promptly execute and deliver any
further instruments and documents and take all such other action as the
Collateral Agent may deem reasonably necessary in obtaining the full benefits
of, or in perfecting and preserving the Liens of, the Collateral Documents;
provided, that, subject to the Agreed Security Principles, each Loan Party shall
cause (A) 100% of the issued and outstanding Equity Interests of each Domestic
Subsidiary (other than any Excluded Domestic Subsidiary) and (B)


107

--------------------------------------------------------------------------------





(x) if such Loan Party is guaranteeing the Obligations incurred by a US Borrower
or Domestic Subsidiary, 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each First-Tier Foreign
Subsidiary and Excluded Domestic Subsidiary to be subject at all times to a
perfected Lien in favor of the Collateral Agent for the benefit of the
applicable Secured Parties pursuant to the terms and conditions of the
Collateral Documents, together with any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Collateral Agent and (y) if
such Loan Party is guaranteeing the Obligations incurred by a Foreign Borrower
or Foreign Subsidiary, 100% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and
Excluded Domestic Subsidiary to be subject at all times to a perfected Lien in
favor of the Collateral Agent for the benefit of the applicable Secured Parties
pursuant to the terms and conditions of the Collateral Documents, together with
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Collateral Agent; provided, further, in the case of any
direct or indirect Subsidiary acquired in connection with the Arysta LifeScience
Acquisition, the Loan Parties shall have (i) 90 days after the Amendment No. 3
Funding Date or (ii) such longer period as may be contemplated by the Agreed
Security Principles or as otherwise agreed to by the Administrative Agent in its
sole discretion, to complete the actions set forth in the immediately preceding
proviso;
(b)    Subject to the Agreed Security Principles, within 90 days (or such longer
period as may be contemplated by the Agreed Security Principles or as otherwise
agreed to by the Administrative Agent in its sole discretion) of the acquisition
of either Real Property or a Restricted Subsidiary which holds Real Property and
is contemplated to become a Loan Party hereunder, promptly grant to the
Collateral Agent a security interest in and Mortgage on each Real Property
(other than the property excluded by the Agreed Security Principles), owned in
fee (or such other similar ownership interest as recognized by local law) by
such Loan Party as is acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value of at least $3,000,000 at the time of acquisition, as reasonably estimated
in good faith by the Loan Parties (each, a “Material Real Property”), as
additional security for the Obligations. Subject to the Agreed Security
Principles, such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Liens, Liens pursuant to Section 8.01(g) or other
Liens acceptable to the Collateral Agent. Such Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Subject to the Agreed Security Principles, with respect to each Mortgage,
except as may be agreed to by Collateral Agent, in its reasonable discretion,
the applicable Subsidiary shall deliver (i) in the case of any Foreign Mortgaged
Property, the documents required to be delivered pursuant to the Agreed Security
Principles and (ii) in the case of any Domestic Mortgaged Property:
(i)    a mortgagee’s policy of title insurance, if available, (or marked up
unconditional signed title insurance commitment or pro forma for such insurance
having the effect of a policy of title insurance) insuring the Lien of such
Mortgage as a valid first mortgage Lien on the Domestic Mortgaged Property and
fixtures described therein in the amount equal to 110% of the fair market value
of such Domestic Mortgaged Property and fixtures (but not to exceed 100% of the
fair market value of such Domestic Mortgaged Property in jurisdictions that
impose mortgage or intangibles recording tax), which fair market value is
delivered to the Collateral Agent in writing by a Responsible Officer of the
applicable Loan Party, which policy (or marked up unconditional signed title
insurance commitment or pro forma for such insurance having the effect of a
policy of title insurance) (each, a “Title Policy”) shall (A) be issued by the
Title Company, (B) to the extent necessary and available, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) name the Collateral
Agent and each of the other Secured Parties as insureds thereunder, (D) be in
the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and 10/17/84) (or
equivalent policies) where available, (E) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (F) have been


108

--------------------------------------------------------------------------------





supplemented by such endorsements and affirmative coverage as shall be
reasonably requested by the Collateral Agent (including, but not limited to,
endorsements on matters relating to usury, first loss, last dollar, zoning
(unless the cost of obtaining such zoning endorsement is prohibitive or
Collateral Agent receives a zoning letter reasonably acceptable to Collateral
Agent), contiguity, revolving credit/future advance, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions), and (G) contain no
exceptions to title other than Permitted Liens and other exceptions reasonably
acceptable to the Collateral Agent;
(ii)    Surveys with respect to each Domestic Mortgaged Property, other than as
agreed by the Administrative Agent or the Title Company; provided that surveys
delivered in connection with the Existing Mortgages shall be deemed reasonably
satisfactory to the Administrative Agent and the Title Company for purposes of
these provisions;
(iii)    an opinion of counsel for the Loan Parties (which counsel shall be
reasonably satisfactory to Collateral Agent) in each state in which a Domestic
Mortgaged Property is located with respect to the enforceability of the form(s)
of Mortgages to be recorded in such state and such other matters as Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to Collateral Agent; and
(iv)    a completed standard “life of loan” flood hazard determination form for
each Domestic Mortgaged Property, and if the property is located in an area
designated by the U.S. Federal Emergency Management Agency (or any successor
agency) as having special flood or mud slide hazards, (A) a notification to the
Borrower (“Borrower Notice”) and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) created by the U.S. Congress pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood
Insurance Reform Act of 1994 and the Flood Insurance Reform Act of 2004
(collectively, the “Flood Laws”) is not available because the applicable
community does not participate in the NFIP, (B) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (C) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent and in compliance with the Flood Laws.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
the Loan Parties shall not be required to (i) execute and deliver to the
Collateral Agent Mortgages with respect to (A) any fee owned real property other
than a Material Real Property; (B) secure any portion of the Revolving Credit
Facility with a mortgage on Material Real Property located in New York State;
and (C) any leasehold rights or interests in real property, or (ii) pledge or
grant security interests in any of their property or assets if, in the
reasonable judgment of Collateral Agent, the costs of creating or perfecting
such pledges or security interests in such property or assets are excessive in
relation to the benefits to the Secured Parties.
(c)    Subject to the Agreed Security Principles, with respect to any Collateral
acquired after the Closing Date or, in the case of inventory or equipment, any
material Collateral moved after the Closing Date by any Borrower or any other
Loan Party (other than any Collateral described in paragraphs (a) or (b) of this
Section 7.12) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a first priority perfected security interest, promptly
(and, in any event, within 10 Business Days following the date of such
acquisition (or (i) solely in the case of any Collateral acquired in connection
with the Arysta LifeScience Acquisition, within 90 days after the Amendment No.
3 Funding Date or (ii) such longer period as may be contemplated by the Agreed
Security Principles or as otherwise agreed to by the Administrative Agent in its
sole discretion)) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Pledge and Security Agreement or such
other Collateral Documents as the Collateral Agent deems necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such Collateral and (ii) take all actions necessary or
advisable to grant to, or continue on behalf of, the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such Collateral, including the filing of UCC financing statements in such
jurisdictions as may be required


109

--------------------------------------------------------------------------------





by the Pledge and Security Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent.
7.13    Compliance with Environmental Laws. (a) Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; (c) take any and all actions necessary to (i) cure
any violation of applicable Environmental Laws and (ii) cure and have dismissed
with prejudice any Environmental Claim against Company or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder;
and (d) if required by Environmental Law, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
current or former properties, in accordance with the requirements of all
Environmental Laws; except in each case of (a), (b), (c) and/or (d) above, where
such non-compliance, failure to obtain Environmental Permits, Environmental
Claims or requirements of Environmental Law does not or could not be reasonably
expected to have a Material Adverse Effect; provided, however, that no Loan
Party nor any of its Restricted Subsidiaries shall be required to undertake any
such compliance, to obtain any such Environmental Permits, to cure, any such
Environmental Claims or to perform any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances.
7.14    Further Assurances. (a) Promptly upon request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably require from time to
time in order to implement the provisions of the Loan Documents.
(b)    Subject to the Agreed Security Principles, each Loan Party shall (and
Holdings shall procure that each member of the Restricted Group shall) take all
such action as is available to it (including making all filings and
registrations) as may be necessary for the purpose of creation, perfection,
protection or maintenance of any Lien conferred or intended to be conferred on
the Collateral Agent or the Secured Parties by or pursuant to the Loan
Documents.
(c)    Each Loan Party must use, (and Holdings must procure that any other
member of the Restricted Group that is a potential provider of a Lien created or
expressed to be created in respect of the Obligations pursuant to the Collateral
Documents uses), all commercially reasonable efforts lawfully available to avoid
or mitigate the legal constraints on the provision of Liens provided for in the
Agreed Security Principles.
7.15    Collateral and Guarantee Limitations.
(a)    Notwithstanding anything to the contrary in Article IV, Sections 7.12 and
7.14, the requirements of such Sections shall not apply to any assets or new
Subsidiary created or acquired after the Amendment No. 2 Effective Date, as
applicable, if, in the judgment of the Administrative Agent, the costs of
creating or perfecting such pledges or security interests in such assets
(including any mortgage, stamp or other similar tax) are excessive in relation
to the benefits to the Lenders.
(b)    Notwithstanding anything to the contrary in Article IV, Sections 7.12 and
7.14 or any Loan Document, (a) no Foreign Borrower, any Excluded Domestic
Subsidiary or any Foreign Subsidiary shall be deemed to hereunder, or be
obligated to, guarantee the Obligations of a US Borrower or any Subsidiary
Guarantor that is a Domestic Subsidiary or provide collateral therefor, and no
pledge shall be required with respect to more than 65% of the voting Equity
Interests and 100% of the nonvoting Equity Interests of any such person as
provided in Section 7.12(a) above to a US Borrower to secure the Obligations of
a US Borrower or any Subsidiary Guarantor that is a Domestic Subsidiary.


110

--------------------------------------------------------------------------------





(c)    Upon the formation or acquisition of any new direct or indirect
Restricted Subsidiary as provided in Section 7.12 that is organized or
incorporated in or under the laws of any jurisdiction other than a jurisdiction
in or under the laws of which at least one of the then-existing Loan Parties is
organized or incorporated on the date such Restricted Subsidiary becomes a Loan
Party, the Administrative Agent may, with the consent of PSP, amend the Agreed
Security Principles and the other Loan Documents (including this Agreement) to
include such Subsidiary as a Loan Party, which amendment must be mutually agreed
to by the Administrative Agent and PSP but without the consent of any Lender
(provided that no such amendment shall materially adversely affect the rights of
any Lender that has not consented to such amendment).
(d)    Amendments to the Agreed Security Principles as contemplated by Section
1(d) of the Agreed Security Principles must be mutually agreed to by the
Administrative Agent and the Borrowers but shall not require the consent of any
Lender. In connection with any amendments contemplated by Section 1(d) of the
Agreed Security Principles, the Lenders, the Issuing Banks and the other Secured
Parties hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Loan Parties
released pursuant to such amendment, all without the further consent or joinder
of any Lender or any other Secured Party. Any representation, warranty, covenant
or agreement contained in any Loan Document relating to any such Guarantor shall
no longer be deemed to be made. In connection with any release hereunder, the
Administrative Agent and the Collateral Agent shall (and the Secured Parties
hereby authorize the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrowers and at the Borrowers’ expense; provided, that the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrowers
certifying that immediately after giving effect to any such release, the pro
forma Consolidated EBITDA of the Loan Parties, taken together, represents not
less than 70% of the Consolidated EBITDA of PSP and its Restricted Subsidiaries
for the period of four consecutive fiscal quarters most recently ended prior to
the date of such release.
7.16    Credit Rating. The Borrowers shall at all times use its commercially
reasonable efforts to cause to be maintained (a) a corporate rating for the
Borrowers from S&P, (b) a corporate family rating for the Borrowers from Moody’s
and (c) a rating for each of the Facilities from each of S&P and Moody’s.
7.17    Post-Closing Matters. MacDermid shall, and shall cause each of the
Restricted Subsidiaries to, take all necessary actions to satisfy the
requirements set forth on Schedule 7.17, within such periods as specified on
such schedule.
7.18    OFAC and FCPA. The Borrowers agree that so long as any amount payable by
the Borrowers hereunder remains unpaid or the Commitments have not been
terminated, the Borrowers will, and will cause their Restricted Subsidiaries to,
unless the Required Lenders shall otherwise consent in writing:
(a)    use the proceeds of the Loans in accordance with Section 7.11, but in no
event for any purpose that would be contrary to Section 6.23; and
(b)    furnish to the Lenders such other information respecting the condition,
operations or business, financial or otherwise, of the Borrowers or any
Subsidiary as any Lender, through the Administrative Agent, may from time to
time reasonably request (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations).
7.19    Borrowers. The Borrowers shall not change their residence for Tax
purposes. NAIP shall retain its status as an entity disregarded from its owner
for U.S. federal income tax purposes, and its owner shall not be a United States
person as such term is defined under Section 7701(a)(30) of the Code.
ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder, other than contingent indemnification obligations for
which no claim has been asserted, which is accrued and payable shall


111

--------------------------------------------------------------------------------





remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
no Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:
8.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Loan Party or any of its Restricted
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:
(a)    Liens pursuant to (i) any Loan Document and (ii) any document governing
any Credit Agreement Refinancing Indebtedness; provided that in the case of this
clause (ii), (a) such Liens do not extend to any assets that are not Collateral
and (b) the applicable parties to such Credit Agreement Refinancing Indebtedness
(or a representative thereof on behalf of such holders) shall have entered into
with the Administrative Agent and/or the Collateral Agent a Customary
Intercreditor Agreement, which agreement shall provide either that the Liens on
the Collateral securing such Credit Agreement Refinancing Indebtedness shall
have either (x) the same priority ranking as the Liens on the Collateral
securing the Obligations (but without regard to control of remedies) or (y)
shall rank junior to the Liens on the Collateral securing the Obligations;
without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to negotiate, execute and deliver on behalf
of the Secured Parties any Customary Intercreditor Agreement or any amendment
(or amendment and restatement) to the Collateral Documents or a Customary
Intercreditor Agreement to the extent necessary to effect the provisions
contemplated by this Section 8.01(a)(ii);
(b)    Permitted Liens;
(c)    Liens existing on the Closing Date and listed on Schedule 8.01(c) and any
replacements, modifications, renewals or extensions thereof, provided that the
property covered thereby is not increased in any material respect and the amount
not increased or the direct or any contingent obligor changed and any
replacement, modification, renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.02(c);
(d)    Liens securing Factoring Agreements of Foreign Subsidiaries in an
aggregate amount up to $200,000,000 at any time outstanding;
(e)    Liens securing Indebtedness permitted by Section 8.02(m);
(f)    Liens securing Indebtedness or any other obligations in an aggregate
amount up to the greater of (i) $120,000,000 and (ii) 40% of Consolidated EBITDA
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 7.01 at any time outstanding;
(g)    (A) Liens on the Collateral securing Indebtedness that is permitted by
Section 8.02(g); provided that (i) such security interests are incurred, and the
Indebtedness secured thereby is created, within 120 days after such acquisition
(or construction) (ii) the Indebtedness secured thereby does not exceed the
lesser of the cost or the fair market value of such real property, improvements
or equipment at the time of such acquisition (or construction) and (iii) such
security interests do not apply to any other property or assets of any Borrower
or any Restricted Subsidiary and (B) any Lien securing the renewal, extension,
refinancing or refunding of any such Indebtedness without a change in the assets
subject to such Lien and to the extent that such renewal, refinancing or
refunding is permitted by Section 8.02(g);
(h)    Liens granted to secure Indebtedness permitted by Section 8.02 (the
“Second Lien Indebtedness”) which Lien is junior to the Liens securing the
Obligations; provided that, (i) on the date such Second Lien Indebtedness is
incurred, the Senior Secured Net Leverage Ratio on a consolidated basis for the
Borrowers and their Restricted Subsidiaries’ most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such Second Lien Indebtedness is
incurred shall not exceed 6.75 to 1.00, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
Second Lien Indebtedness had been incurred at the beginning of such four-quarter
period and (ii) the agent, trustee or


112

--------------------------------------------------------------------------------





similar person party to such Second Lien Indebtedness shall enter into a
Customary Intercreditor Agreement in form and substance reasonably satisfactory
to the Administrative Agent;
(i)    Liens securing Indebtedness permitted by Section 8.02(p), so long as the
agent, trustee or similar Person party to such Indebtedness shall enter into a
Customary Intercreditor Agreement in form and substance reasonably satisfactory
to the Administrative Agent;
(j)     Liens existing on assets acquired by PSP or any of its Subsidiaries
pursuant to any Permitted Acquisition; provided, that (i) such Liens secure
Indebtedness permitted pursuant to Section 8.02 and (ii) such Liens attach at
all times only to the same assets to which such Liens attached (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien), and secure only the same Indebtedness or obligations that
such Liens secured immediately prior to such Permitted Acquisition.
(k)    (i) Liens existing on assets acquired by PSP or any of its Subsidiaries
in connection with the Arysta LifeScience Acquisition; provided that (x) such
Liens secure Indebtedness permitted pursuant to Section 8.02(s) and (y) such
Liens attach at all times only to the same classes of assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to the Arysta LifeScience
Acquisition; and (ii) Liens securing any Permitted Refinancing Indebtedness in
respect thereof; and
(l)    Liens under the Note Escrow or under any similar escrow arrangement
holding the proceeds of any Indebtedness incurred in accordance with Section
8.02 to finance a Permitted Acquisition or other Investment; provided, that such
Liens shall terminate and otherwise be discharged upon the consummation of the
applicable Permitted Acquisition or Investment.
8.02    Indebtedness. Directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in the case of Holdings or the Borrowers, issue any
shares of Disqualified Stock or in the case of the Borrowers’ Restricted
Subsidiaries (other than Holdings and MacDermid), issue any shares of
Disqualified Stock or preferred stock, except:
(a)    Indebtedness under this Agreement and the other Loan Documents and Credit
Agreement Refinancing Indebtedness incurred to refinance (in whole or in part)
such Indebtedness;
(b)    Reserved;
(c)    Indebtedness (including, without limitation, credit lines) outstanding on
the Closing Date and listed on Schedule 8.02 and any Permitted Refinancing
Indebtedness incurred to refinance such Indebtedness;
(d)    Indebtedness consisting of Guarantees of the Borrowers or any Restricted
Subsidiaries with respect to (i) Indebtedness of any Borrower or any Restricted
Subsidiary to the extent that such Restricted Subsidiary’s or Borrower’s
Indebtedness is permitted to be incurred pursuant to a subsection under this
Section 8.02 (other than this subsection (d)) and (ii) Indebtedness of any
Person that is not a Restricted Subsidiary, provided that the aggregate
principal amount of such Indebtedness shall not at any time exceed $25,000,000
(without giving effect to any write-offs or write-downs of such Indebtedness);
(e)    intercompany loans (i) between the Borrowers and the Subsidiary
Guarantors, (ii) between Subsidiary Guarantors, (iii) between the Borrowers,
(iv) between Immaterial Subsidiaries, (v) from a Immaterial Subsidiary to a
Borrower or a Subsidiary Guarantor, in each case, so long as the payee with
respect to such intercompany loans is Solvent, both before and after giving
effect to such intercompany loan and (vi) intercompany loans from any Borrower
or any Subsidiary Guarantor to a Immaterial Subsidiary to the extent such loans
are permitted under clause (b) of the definition of “Permitted Investments”;
provided that intercompany loans described in clause (v) are subordinated to the
Obligations pursuant on terms reasonably satisfactory to the Administrative
Agent;
(f)    Indebtedness consisting of Permitted Swap Obligations;


113

--------------------------------------------------------------------------------





(g)    capital lease obligations, mortgage financings, industrial revenue bonds
or purchase money obligations, in each case, incurred for the purpose of
financing all or any part of the purchase price or cost of design, development,
construction or improvement of property, plant or equipment used in the business
of any Borrower or any Restricted Subsidiary, in an aggregate principal amount,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (g), not to exceed
the greater of (x) $50,000,000 and (y) 30% of Consolidated EBITDA as of the last
day of the last Test Period for which financial statements have been delivered
pursuant to Section 7.01 at any time outstanding;
(h)    Acquired Indebtedness in an aggregate principal amount not to exceed the
greater of (x) $50,000,000 and (y) 17% of Consolidated EBITDA as of the last day
of the last Test Period for which financial statements have been delivered
pursuant to Section 7.01 at any time outstanding;
(i)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;
(j)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business in an amount not to exceed $20,000,000 at any time
outstanding;
(k)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed the greater of (x) $150,000,000 and (y) 50% of Consolidated EBITDA as
of the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding;
(l)    the incurrence of additional Indebtedness (including Acquired
Indebtedness) by (A) any Borrower or any of its Restricted Subsidiaries or (B)
Persons that are acquired by or merged or amalgamated with or into any Borrower
or any of its Restricted Subsidiaries in accordance with the terms of this
Agreement and in each case, incurred to finance a Permitted Acquisition or any
other acquisition of any Acquired Entity by any Borrower or any wholly-owned
Restricted Subsidiary; provided, in each case, that, at the time such additional
Indebtedness is incurred, the Total Net Leverage Ratio on a consolidated basis
for the Borrowers and their Restricted Subsidiaries’ most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
shall not exceed 6.75 to 1.00, in each case, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred at the beginning of such four-quarter
period;
(m)    Indebtedness in an amount not to exceed $25,000,000 outstanding at any
one time for the repurchase, redemption, acquisition or retirement of Equity
Interests of any Borrower or Holdings held in a Plan or otherwise held by
employees or independent contractors;
(n)    Indebtedness (in addition to the allowances in the other subsections of
this Section 8.02) in an aggregate principal amount at any time outstanding not
to exceed the greater of (x) $150,000,000 and (y) 50% of Consolidated EBITDA as
of the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 7.01 at any time outstanding; provided that the
Borrowers and their Restricted Subsidiaries shall not be permitted to incur
additional Indebtedness under this subsection (n) during the existence of an
Event of Default or if an Event of Default would occur after giving effect to
the incurrence of such Indebtedness;
(o)    unsecured Indebtedness issued or incurred by any Borrower or any
Restricted Subsidiary Guarantor; provided that (i) such Indebtedness include a
maturity date that is no earlier than the date that is 365 days after the Latest
Maturity Date, (ii) such Indebtedness does not provide for any required,
scheduled or mandatory prepayment on account of principal (including
amortization or otherwise, but excluding a customary offer to redeem or repay
with asset sale proceeds or following a Change of Control) prior to the date
that is 365 days after the Latest Maturity Date, (iii) after giving effect to
such incurrence and the applicable of proceeds therefrom, no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (iv) at
the time such unsecured Indebtedness is incurred or issued, as applicable, the
Total Net Leverage Ratio on a consolidated basis for the Borrowers and their
Restricted Subsidiaries’ most recently ended four full fiscal quarters for which
internal financial statements are available


114

--------------------------------------------------------------------------------





immediately preceding the date on which such additional Indebtedness is incurred
shall not exceed 7.00 to 1.00, in each case, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
unsecured Indebtedness had been incurred or issued, as applicable, at the
beginning of such four-quarter period and (v) the terms and provisions of the
documentation governing such Indebtedness is no more restrictive on the
Borrowers and their Restricted Subsidiaries than the terms and provisions of
this Agreement;
(p)    (i) additional Indebtedness in the form of bonds or notes (but not term
loans or revolving credit loans) of any Borrower or any Restricted Subsidiary
provided that both immediately prior to and after giving effect thereto, no
Default or Event of Default shall exist or result therefrom and (A) such
additional Indebtedness (1) will not mature prior to the date which is at least
six months after the Term Loan Maturity Date, (2) has no scheduled amortization
or payments of principal prior to the Term Loan Maturity Date and (3) the terms
thereof (other than with respect to pricing, premiums, optional prepayment or
redemption terms and maturity), taken as a whole, are not more favorable to the
holders thereof than those applicable to the holders of Term Loans and (B) after
giving effect to the incurrence or issuance of such additional Indebtedness on
the date thereof, either (x)(1) the principal amount of such Indebtedness shall
not exceed the greater of (i) $150,000,000 (or a principal amount equal to the
Dollar Equivalent of $150,000,000) less the amount of Incremental Facilities
and/or Incremental Loans incurred pursuant to Section 2.14(a)(x) and (ii) an
unlimited amount if, after giving effect to the incurrence of such Indebtedness,
the First Lien Net Leverage Ratio is less than or equal to 4.50:1.00 on a Pro
Forma Basis (assuming (A) the Indebtedness being incurred as of such date of
determination would be included in the definition of Consolidated Indebtedness,
whether or not such Indebtedness would otherwise be included and (B) any
Incremental Revolving Facilities are fully drawn) or (y) all of the Net Cash
Proceeds of any such Indebtedness are used on the date of incurrence to
permanently prepay and refinance on a dollar-for-dollar basis Term Loans, (ii)
Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrower and (iii) Permitted Refinancing Indebtedness
incurred to refinance such Indebtedness;
(q)    Indebtedness arising under any performance or surety bond or obligations
in respect of letters of credit related thereto, in each case entered into in
the ordinary course of business; and
(r)    Indebtedness arising under Factoring Arrangements in an aggregate
outstanding principal amount not to exceed $200,000,000; and
(s)    (i) Indebtedness of entities acquired in connection with the Arysta
LifeScience Acquisition set forth on Schedule 8.02(s); and (ii) any Permitted
Refinancing Indebtedness in respect thereof.
Notwithstanding the foregoing, no Foreign Subsidiary will have unsecured
Indebtedness for borrowed money in a principal amount individually in excess of
$100,000,000 unless the holders (or a representative for the holders) of such
Indebtedness become a party to intercreditor arrangements in form and substance
satisfactory to the Administrative Agent such that (i) any Guarantees of such
Indebtedness by Foreign Subsidiaries shall be automatically released and (ii) if
incurred by a Foreign Subsidiary, the primary obligation to repay such
Indebtedness shall be automatically released or assigned to PSP (i.e., so that
such Foreign Subsidiary is no longer a borrower, issuer or other obligor in
respect of such Indebtedness), in each of clauses (i) and (ii) upon any
Disposition of such Foreign Subsidiary (including in a transaction involving the
Disposition of a Subsidiary of PSP of which such Foreign Subsidiary is a
Subsidiary) which Disposition occurs after an Event of Default occurs or as a
result of the enforcement by the Collateral Agent of any Lien granted to secure
the Obligations.
Notwithstanding anything to the contrary in this Section 8.02, Restricted
Subsidiaries of any Borrower that are Foreign Subsidiaries may not incur
Indebtedness or issue Disqualified Stock or preferred stock in the aggregate
pursuant to clauses (k), (l), (n), (o), and (p) of this Section 8.02 if, after
giving pro forma effect to such incurrence or issuance (including a pro forma
application of the net proceeds therefrom), the aggregate amount thereof
incurred or issued pursuant to such clauses at any one time outstanding shall
exceed the greater of $600,000,000 and 7.0% of Consolidated Total Assets of the
Foreign Subsidiaries as of such date.
For the avoidance of doubt, for the purposes of this Section 8.02, the term
“Indebtedness” shall be deemed to include, in the case of Holdings or the
Borrowers, the issuance of any shares of Disqualified Stock or, in the case of
the Borrowers’ Restricted Subsidiaries (other than Holdings and MacDermid), the
issuance of any shares of Disqualified


115

--------------------------------------------------------------------------------





Stock or preferred stock, in each case, to the extent that any of the foregoing
would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP.
8.03    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Borrower or any Restricted Subsidiary (other than Holdings and
Platform Delaware Holdings, Inc.) may merge with or acquire another Person,
through a stock, asset or any other similar transaction, which is in the
business of specialty chemicals or any related business and related equipment
(or any business reasonably ancillary or complimentary thereto) if (i) such
Borrower or such Restricted Subsidiary is the surviving entity, (ii) such
acquisition is friendly and is done with the recommendation of the acquiree’s
board of directors or similar governing body and (iii) such acquisition
constitutes a Permitted Acquisition;
(b)    any Restricted Subsidiary of a Loan Party may merge with a Loan Party or
a Wholly-Owned Consolidated Subsidiary of a Loan Party if (i) such Loan Party or
such Wholly-Owned Consolidated Subsidiary, as the case may be, is the surviving
entity of such merger (provided that if such merger involves (x) a Subsidiary
Guarantor, the surviving entity of such merger shall be a Subsidiary Guarantor
and (y) any Borrower, the surviving entity of such merger shall be such
Borrower) and (ii) immediately after giving effect to such merger, no Default
shall have occurred or be continuing;
(c)    PSP or any of its Subsidiaries may enter a Permitted Intercompany
Transaction; and
(d)    PSP may effect the Reorganization.
For the avoidance of doubt, it is understood and agreed that at any time
Holdings may merge with and into PSP, with PSP surviving such merger, and
nothing herein shall be deemed to prohibit or otherwise limit such merger.
8.04    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions by any Borrower or any Restricted Subsidiary to any Borrower
or any Subsidiary Guarantor and Dispositions by a Restricted Subsidiary that is
not a Subsidiary Guarantor or Borrower to another Restricted Subsidiary that is
not a Subsidiary Guarantor or Borrower;
(d)    other Dispositions (i) for fair market value and for consideration at
least 75% of which is cash or Cash Equivalents; provided that such Cash
Equivalents shall mature within 180 days after the date of such Disposition,
(ii) the proceeds of which shall be reinvested into the business of the
Borrowers and their Restricted Subsidiaries within the Reinvestment Period or
applied in accordance with Section 2.05 if and to the extent required thereby
and (iii) so long as the Loan Parties are in Pro Forma Compliance;
(e)    the dissolution of any Restricted Subsidiary that (i) is not a Loan Party
and (ii) is not material to the business of the Borrowers and their Restricted
Subsidiaries, taken as a whole;
(f)    Dispositions set forth on Schedule 8.04;
(g)    other Dispositions in an aggregate amount not to exceed $15,000,000
during the term of this Agreement;
(h)    any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary;


116

--------------------------------------------------------------------------------





(i)    Dispositions permitted by Section 8.03;
(j)    the lease or sublease of Real Property not constituting Indebtedness and
not constituting a sale and leaseback transaction;
(k)    assignments, licenses, sublicenses, leases and subleases of intellectual
property in the ordinary course of business;
(l)    Dispositions in connection with a Factoring Agreements permitted by
Section 8.02(r);
(m)    Dispositions of cash equivalents in the ordinary course of business; and
(n)    the granting of Liens permitted pursuant to Section 8.01.
8.05    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
(a)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, any Loan Party may repurchase its Equity
Interests owned by employees of such Loan Party (or held by any Plans maintained
by the foregoing) or make payments to employees of PSP or the Restricted
Subsidiaries upon termination of employment in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or other Plans or in
connection with the death or disability of such employees in an aggregate amount
not to exceed $2,500,000 in any fiscal year (excluding any net repurchases or
payments over issuances of such Equity Interests in such fiscal year to such
employees) (the “Distribution Amount”); provided, that the amount of permitted
distributions pursuant to this Section 8.05(a) shall be increased by (A) the
unused Distribution Amount for the immediately preceding fiscal year less (B) an
amount equal to the unused Distribution Amount carried forward to such preceding
fiscal year;
(b)    the redemption, retirement or defeasance of any Indebtedness of PSP or
its Restricted Subsidiaries with the Net Cash Proceeds from an incurrence of
Permitted Refinancing Indebtedness;
(c)    the payment of any dividend or distribution by a Restricted Subsidiary of
PSP to the holders of its Equity Interests on a pro rata basis;
(d)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, dividends or distributions by PSP at the
times due and in an amount necessary to make payments in accordance with and to
the extent permitted by Section 8.07(f);
(e)    dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of Holdings or any Borrower;
(f)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, Platform Delaware Holdings, Inc. may
repurchase its Equity Interests owned by Tartan Holdings, LLC in exchange for
Equity Interests of PSP;
(g)    in addition to the foregoing and following Restricted Payments, any Loan
Party may make additional Restricted Payments to any other Loan Party;
(h)    Repurchases of Equity Securities deemed to occur upon the “cashless
exercise” of stock options or warrants or upon the vesting of restricted stock
units if such Equity Securities represents the exercise price of such options or
warrants or represents withholding taxes due upon such exercise or vesting shall
be permitted;
(i)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, dividends or distributions by MacDermid to
Holdings (and Holdings may make dividends or distributions to the holders of its
Equity Interests in an equal amount) in an aggregate amount not to exceed 50% of
the Net Cash Proceeds received from any Autotype Asset Sale;


117

--------------------------------------------------------------------------------





(j)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an aggregate amount
not to exceed the greater of (x) $100,000,000 and (y) 33% of Consolidated EBITDA
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 7.01 at any time outstanding;
(k)    in addition to the foregoing and following Restricted Payments, Holdings,
the Borrowers and their Restricted Subsidiaries may make additional Restricted
Payments (i) pursuant to clause (a) of the definition thereof and (ii) pursuant
to clause (b) of the definition thereof, collectively, in an aggregate amount
not to exceed an amount (which shall not be less than zero) equal to the
portion, if any, of the Available Amount on the date of such election that the
Borrowers elect to apply to this Section 8.05(k), such election to be specified
in a written notice of a Responsible Officer of MacDermid calculating in
reasonable detail the amount of Available Amount immediately prior to such
election and the amount thereof elected to be so applied; provided that, in the
case of this Section 8.05(k), immediately after giving effect to any such
Restricted Payment, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) in the case of Restricted Payments pursuant to clause (i)
and (iii), the Total Net Leverage Ratio shall not exceed 6.00:1.00 on a Pro
Forma Basis;
(l)    from the Amendment No. 1 Effective date until the date that is six months
following such date, MacDermid may (i) repurchase its Equity Interests owned by
any Plan Investor in exchange for Equity Interests of PSP and (ii) make payments
in cash to any Plan Investor that elects the Cash Payout Option in an amount
equal to such Plan Investor’s pro rata share of the Cash Payout Option;
provided, that (x) concurrently with such payment, such Plan Investor’s Equity
Interests in MacDermid are terminated and (y) the aggregate amount of cash
payments permitted pursuant to this clause (l) shall not exceed $22,000,000
during such six month period; and
(m)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments, redemptions, purchases,
defeasances, or other satisfactions prior to the scheduled maturity thereof with
respect to the Indebtedness permitted to be secured under Section 8.01(h) in an
aggregate amount not to exceed $100,000,000.
(n)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) any redemption on the Series B
Redemption Date in connection with the Series B Preferred Stock issued in
connection with the Arysta LifeScience Acquisition or payment of any Make Whole
Payment with respect thereto; provided that immediately after giving effect to
such Restricted Payment the First Lien Net Leverage Ratio shall not exceed 4.50
to 1.00 on a Pro Forma Basis or (ii) any refinancing of the Series B Preferred
Stock issued in connection with the Arysta LifeScience Acquisition or payment of
any Make Whole Payment with respect thereto with the proceeds of unsecured
Indebtedness permitted under Section 8.02; provided that such Indebtedness (i)
shall not mature prior to the date that is six months after the Latest Maturity
Date, (ii) shall not provide for any required, scheduled or mandatory prepayment
on account of principal (including amortization or otherwise, but excluding a
customary offer to redeem or repay with asset sale proceeds or following a
Change of Control) prior to the date that is six months after the Latest
Maturity Date and (iii) shall not be guaranteed by any Person that is not a
Guarantor.
For the avoidance of doubt, the Restricted Payments permitted pursuant to
Section 8.05(m) are in addition to any Restricted Payments permitted pursuant to
Section 8.05(j).
8.06    Change in Nature of Business. (a) With respect to the Borrowers and
their Restricted Subsidiaries (other than Holdings and Platform Delaware
Holdings, Inc.), engage in any material line of business substantially different
from those lines of business conducted by the Borrower and their Restricted
Subsidiaries on the Closing Date (or the Amendment No. 2 Funding Date (as
defined in Amendment No. 2)) or any business substantially related or incidental
thereto or reasonably ancillary or complimentary thereto.
(b)    With respect to each of Holdings and Platform Delaware Holdings Inc.,
engage in any business activities or own any assets or liabilities other than de
minimus assets and liabilities and its ownership of the Equity Interests in
MacDermid and Holdings, respectively, and liabilities incidental thereto,
including its liabilities pursuant to the Loan Documents; provided that each of
Holdings and Platform Delaware Holdings, Inc. may (A) engage in those activities
that are incidental to (i) the maintenance of its corporate existence in
compliance with applicable law,


118

--------------------------------------------------------------------------------





(ii) legal, tax and accounting matters in connection with any of the foregoing
activities, and (iii) the entering into, and performing its obligations under,
this Agreement and the other Loan Documents to which it is a party, (B)(i) pay
or make of Restricted Payments to the extent expressly permitted under Section
8.05 and (ii) guarantee Indebtedness expressly permitted to be incurred under
Section 8.02 by the Borrowers and the Restricted Subsidiaries (other than
Holdings and Platform Delaware Holdings Inc.) to the extent such guarantee is
expressly permitted under Section 8.02.
8.07    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of any Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Restricted Subsidiary as would be obtainable by such
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to:
(a)    participation by any Borrower or any Restricted Subsidiary in, or
effecting any transaction in connection with, any joint enterprise or other
joint arrangement with any Affiliate if such Borrower or such Restricted
Subsidiary, as applicable, participates in the ordinary course of its business
and on a basis no less advantageous than the basis on which such Affiliate
participates;
(b)    loans and other transactions among the Loan Parties to the extent
permitted by this Article VIII;
(c)    any payment from any Restricted Subsidiary to any Borrower;
(d)    Intercompany Indebtedness permitted under Section 8.02 and Restricted
Payments permitted under Section 8.05;
(e)    compensation arrangements with directors and employees entered into in
the ordinary course of business;
(f)    so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, fees may be paid (and expenses may be
reimbursed) pursuant to and in accordance with the Advisory Agreement as such
agreement is in effect on the Amendment No. 1 Effective Date;
(g)     issuance of Equity Interests (other than Disqualified Stock) of Holdings
or any Borrower; or
(h)    the Reorganization.
8.08    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, the Note
Indenture or any Permitted Refinancing Indebtedness incurred to refinance any
such Indebtedness) that limits the ability (i) except as permitted under Section
8.01 or the documentation governing any Credit Agreement Refinancing
Indebtedness, of any Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations or any refinancing thereof or (ii) of any Borrower or any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances, in each case, to
Holdings, any Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of any Borrower or any Restricted Subsidiary; provided that the
foregoing restrictions in this Section 8.08 shall not apply to:
(a)    customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary pending such sale; provided that such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder;
(b)    customary restrictions and conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Borrowers or any of its Restricted Subsidiaries is a party and was
entered into in the ordinary course of business; provided that such agreement
prohibits


119

--------------------------------------------------------------------------------





the encumbrance of solely the property or assets of the Borrowers or such
Restricted Subsidiary that are the subject to such agreement;
(c)    Contractual Obligations which impose (x) restrictions described in clause
(i) above, but only to the extent that such restrictions do not materially
adversely affect the value of the Collateral granted to secure the Obligations
or (y) restrictions described in clause (ii) above, but only to the extent that
such restrictions do not materially adversely affect the consolidated cash
position of the Borrowers and Guarantors;
(d)    any agreement or other instrument (including an instrument governing
Indebtedness) of a Person acquired by any Borrower or any Restricted
Subsidiaries in existence at the time of such acquisition or at the time it
merges with or into any Borrower or any of its Restricted Subsidiaries or
assumed in connection with the acquisition of assets (including with respect to
the Arysta LifeScience Acquisition, the contractual encumbrances or restrictions
in effect on the closing date of the Arysta LifeScience Acquisition) from such
Person (but, in any such case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or the
property or assets so assumed;
(e)    any restrictions created in connection with any Factoring Agreement that,
in the good faith determination of the Borrowers are necessary or advisable to
effect the transactions contemplated under such Factoring Agreement;
(f)    any contractual encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the agreements referred to in clause (d) of this
Section 8.08; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrowers, not materially more restrictive
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing;
(g)    customary restrictions on leases, subleases, licenses or sublicenses or
sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(h)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;
(i)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;
(j)    restrictions on cash or other deposits under contracts entered into in
the ordinary course of business;
(k)    Contractual Obligations which arise under applicable laws or any
applicable rule, regulation or order;
(l)    any agreement or instrument governing Equity Interests of any Person that
is acquired; or
(m)    restrictions and conditions on any Restricted Subsidiary organized in
jurisdictions where such restrictions are customary, including the People’s
Republic of China, or any state or other political subdivision thereof.
8.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.


120

--------------------------------------------------------------------------------





8.10    Financial Covenants. (a) Solely in respect of the Revolving Credit
Facility, permit the First Lien Net Leverage Ratio as of the last day of any
fiscal quarter of PSP to exceed 6.25 to 1.00; provided that, in the event that,
on or after the Amendment No. 9 Effective Date, either (a) the Borrowers and/or
Additional Borrowers incur Incremental Facilities pursuant to Section 2.14(a)(x)
in an aggregate amount in excess of $250 million or (b) the Borrower and/or its
Restricted Subsidiaries make Restricted Payments pursuant to Section 8.05(j) in
an aggregate amount at any time outstanding in excess of $50 million, the
foregoing maximum First Lien Net Leverage Ratio (x) shall be automatically and
permanently reduced to 4.00 to 1.00 and (y) shall be required to be tested (i)
on a pro forma basis, immediately upon the occurrence of either of the events
described in clauses (a) and (b) above and (ii) as of the last day of each
fiscal quarter of PSP ending thereafter.
(b)    Right to Cure. Notwithstanding anything to the contrary contained in
Section 9.01 or 9.02, in the event that the Borrowers fail to comply with the
requirements of the financial covenant set forth in Section 8.10(a) at any time
when PSP is required to comply with such financial covenant, pursuant to the
terms thereof, then (A) until the expiration of the tenth Business Day
subsequent to the date the relevant financial statements are required to be
delivered pursuant to Section 7.01 (a) or (b) (the last day of such period being
the “Anticipated Cure Deadline”), PSP shall have the right to issue or obtain a
contribution to its equity (which shall be in the form of common equity or
otherwise in a form reasonably acceptable to the Administrative Agent) for cash
and contribute the proceeds therefrom to Holdings in the form of cash common
equity and Holdings shall be permitted to contribute the proceeds therefrom to
MacDermid in the form of cash common equity (the “Cure Right”), and upon the
receipt MacDermid of such cash (the “Cure Amount”), pursuant to the exercise by
MacDermid of such Cure Right, the calculation of Consolidated EBITDA as used in
the financial covenant set forth in Section 8.10(a) shall be recalculated giving
effect to the following pro forma adjustments:
(i)    Consolidated EBITDA shall be increased, solely for the purpose of
measuring the financial covenant set forth in Section 8.10(a) and not for any
other purpose under this Agreement (including but not limited to determining the
availability or amount of any covenant baskets or carve-outs (including the
determination of the Available Amount) or determining the Applicable Rate), by
an amount equal to the Cure Amount; provided that (1) the receipt by MacDermid
of the Cure Amount pursuant to the Cure Right shall be deemed to have no other
effect whatsoever under this Agreement (including but not limited to determining
the availability or amount of any covenant baskets or carve-outs or determining
the Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness (including
as “unrestricted cash or Cash Equivalents” of the Borrowers and their Restricted
Subsidiaries) on a Pro Forma Basis for the applicable fiscal quarter for which
such Cure Amount was contributed for purposes of calculating the financial
covenant set forth in Section 8.10(a); and
(ii)    If, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the financial covenant set
forth in Section 8.10(a), the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 8.10(a) as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the financial covenant set forth in Section 8.10(a) that had occurred shall
be deemed cured for the purposes of this Agreement; and
(iii)    (B) upon receipt by the Administrative Agent of written notice, on or
prior to the Anticipated Cure Deadline, that the Borrowers intend to exercise
the Cure Right in respect of a fiscal quarter, the Lenders shall not be
permitted to accelerate Loans held by them or to exercise remedies against the
Collateral on the basis of a failure to comply with the requirements of the
financial covenant set forth in Section 8.10(a), unless such failure is not
cured pursuant to the exercise of the Cure Right on or prior to the Anticipated
Cure Deadline.
Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal-quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there can be no more than four
fiscal quarters in respect of which the Cure Right is exercised during the term
of this Agreement and (iii) for purposes of this Section 8.10(b), the Cure
Amount utilized shall be no greater than the minimum amount required to remedy
the applicable failure to comply with the financial covenant set forth in
Section 8.10(a).


121

--------------------------------------------------------------------------------





8.11    Amendments of Organization Documents and Certain Other Agreements.
Amend, modify or otherwise alter any of its Organization Documents in any manner
that would conflict with its obligations under the Loan Documents (excluding any
amendments of PSP’s Organizational Documents to effect the Reorganization;
provided that such amendments are reasonably satisfactory to the Administrative
Agent) or (b) the instrument or agreement governing any Indebtedness that is
subordinated to the Obligations if such amendment, modification or alteration is
in violation of the Customary Intercreditor Agreement entered into with respect
thereto.
8.12    Accounting Changes. Make any (a) significant change in a manner adverse
to the Lenders in accounting policies or reporting practices, except as
permitted or required by generally accepted accounting principles, or (b) change
its fiscal year.
8.13    Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 8.04 and (ii) any capital lease obligations or Liens arising in
connection therewith are permitted by Sections 8.02 and 8.01, respectively.
8.14    No Other “Designated Senior Indebtedness”. No Borrower shall designate,
nor permit the designation of, any Indebtedness (other than under this Agreement
or the other Loan Documents) as “Designated Senior Indebtedness” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in the documentation for all Indebtedness that is
subordinated in right of payment to the Obligations (if applicable) or any
Permitted Refinancing Indebtedness in respect thereof.
8.15    COMI Shift. Ensure that its centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each Loan Party incorporated in the
European Union is situated in its respective jurisdiction of incorporation or
formation.
8.16    UK Pensions. Except for the UK Pension Plan, be or become at any time
the employer or “connected” with or an “associate” (as those terms are used in
the UK Pensions Act 2004) of the employer of a UK defined benefit pension plan,
other than as would not have or reasonably be expected to have a Material
Adverse Effect.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any Commitment Fee or other
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Borrower or any other Loan Party fails to perform
or observe any term, covenant or agreement contained in any of (i) Sections
7.01, 7.02, or 7.03, if such failure continues for three Business Days or (ii)
Sections 7.05, 7.09, 7.10, 7.11, 7.17 or Article VIII; provided that, any Event
of Default under Section 8.10 shall not constitute an Event of Default with
respect to the Tranche B-6 Term Loan Facility, the Tranche B-7 Term Loan
Facility, Euro Tranche C-5 Term Loan Facility, Euro Tranche C-6 Term Loan
Facility or any New Term Loan Facility until the earlier of (x) the date that is
30 days after the date such Event of Default arises with respect to the
Revolving Credit Facility and (y) the date on which the Administrative Agent or
the Revolving Credit Lenders exercise any remedies with respect to the Revolving
Credit Facility in accordance with Section 9.02 and provided further that any
Event of Default under Section 8.10 may be waived, amended or otherwise modified
from time to time pursuant to clause (i) of Section 11.01; or


122

--------------------------------------------------------------------------------





(c)    Other Defaults. Any Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 9.01(a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days of the earlier of (i) a Responsible
Officer of any Loan Party has knowledge of such failure or (ii) receipt by PSP
of notice from the Administrative Agent or the Required Lenders of such default;
or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading, in each case in any material respect, when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Significant Subsidiary (or any
group of Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Borrower or any
Restricted Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by the Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
(or any group of Restricted Subsidiaries that, when taken together, would
constitute a Significant Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding or, with respect to a Dutch Loan Party, the occurrence of
a Dutch Insolvency Event; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary (or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary) becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Borrower and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive


123

--------------------------------------------------------------------------------





days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, (ii) any Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount or (iii) there exists any fact or circumstance that reasonably
could be expected to result in the imposition of a Lien or security interest
under Section 430(k) of the Code or under Section 303(k) of ERISA in excess of
the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(k)    Reserved; or
(l)    Change of Control. There occurs any Change of Control; or
(m)    Collateral Document. Any Collateral Document after delivery thereof
pursuant to Section 5.01 of the Existing First Lien Credit Agreement, Amendment
No. 1, Amendment No. 2 or Section 7.12 shall for any reason (other than pursuant
to the terms thereof) cease to create a valid and perfected first priority lien
on and security interest in the Collateral purported to be covered thereby
(subject to Liens expressly permitted under the Loan Documents) (other than by
reason of the failure of the Collateral Agent to retain possession of Collateral
physically delivered to it (other than due to any act or failure to act by PSP
or its Subsidiaries) or the failure of the Collateral Agent to timely file
Uniform Commercial Code statements or continuation statements or other
perfection filings (other than due to any act or failure to act by PSP or its
Subsidiaries) and is not, upon the written request of an Agent, promptly
corrected; or
(n)    UK Pensions. The Pensions Regulator issues a Contribution Notice or
Financial Support Direction to any Loan Party or Restricted Subsidiary which has
or would be reasonably likely to have a Material Adverse Effect.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders, shall take any or all of the following actions (it being understood
that during any period during which an Event of Default under Section 8.10
exists solely with respect to the Revolving Credit Facility, the Administrative
Agent may, and at the request of the Majority Facility Lenders in respect of the
Revolving Credit Facility, shall take any of the actions described below solely
as they relate to the Revolving Credit Facility):
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
(c)    require that the Revolving Credit Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to 105% of the then Outstanding Amount thereof);
and


124

--------------------------------------------------------------------------------





(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law;
provided, however, that upon the occurrence of an event with respect to Holdings
or any Borrower described in Section 9.01(f), the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Revolving Credit Borrowers to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to each Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Hedge
Agreement, (c) payments of amounts due under any Treasury Management Agreement
between any Loan Party and an Agent, an Arranger, the Bookrunner or a Lender, in
each case at the time such applicable Treasury Management Agreement is entered
into, or an Affiliate of any of the foregoing, ratably among the Lenders, the
L/C Issuer, the Hedge Banks and any Affiliate of a Lender in proportion to the
respective amounts described in this clause Fourth payable to or held by them
and (d) to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 105% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE X
THE AGENTS AND THE ARRANGER
10.01    Appointment and Authority.


125

--------------------------------------------------------------------------------





(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Barclays Bank PLC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender and potential Hedge
Bank) and the L/C Issuer hereby irrevocably appoints Barclays Bank PLC to act on
its behalf as the Collateral Agent (for purposes of this Article X, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and hereby authorizes the Collateral Agent to acquire,
hold and enforce any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agents and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 10.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.
10.02    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.
10.03    Rights as a Lender. The Person serving as an Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with PSP or any of its
Subsidiaries or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
10.04    Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the such Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law; and
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
Each Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the


126

--------------------------------------------------------------------------------





absence of its own gross negligence or willful misconduct. Each Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default is given to such Agent by any Borrower, a
Lender or the L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
10.05    Reliance by Agents.
(a)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, an Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for PSP or any of its Restricted
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
(b)    Without limiting the generality of the provisions of Section 10.04, for
purposes of determining compliance with the conditions specified in Section 5.01
of the Existing First Lien Credit Agreement, Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
10.06    Non-Reliance on Agents and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Agents, the Arranger, the Syndication Agent, the Co-Documentation Agents or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agents,
the Arranger, the Syndication Agent, the Co-Documentation Agents or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.07    Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then such retiring
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above; provided that if such Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become


127

--------------------------------------------------------------------------------





effective in accordance with such notice and, subject to the last sentence of
this Section 10.07, (a) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. In addition,
notwithstanding the effectiveness of a resignation by the Administrative Agent
hereunder, (a) the retiring Administrative Agent may, in its sole discretion,
continue to provide the services of the Administrative Agent solely with respect
to administering, collecting and delivering any payments of principal, interest,
fees, premium or other amounts in respect of the Loans and maintaining the books
and records relating thereto (such Administrative Agent acting in such capacity,
the “Paying Agent”), (b) the term “Administrative Agent” when used in connection
with any such functions shall be deemed to mean such retiring Administrative
Agent in its capacity as the Paying Agent and (c) such retiring Administrative
Agent shall, in its capacity as the Paying Agent, continue to be vested with and
enjoy all of the rights and benefits of an Administrative Agent hereunder.
10.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j) and 2.09) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.


128

--------------------------------------------------------------------------------





10.09    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Collateral Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Total Revolving Credit
Commitments and payment in full of all Obligations (other than (x) contingent
indemnification obligations not yet accrued and payable and obligations in
respect of Treasury Management Agreements and (y) Obligations under Secured
Hedge Agreements; provided that the net termination liability under or in
respect of, and other amounts due and payable under, each Secured Hedge
Agreement at such time shall have been paid or secured in the manner provided in
such Secured Hedge Agreement or by a collateral arrangement reasonably
satisfactory to the relevant Hedge Bank in its sole discretion) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders; and
(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.09. In each case as
specified in this Section 10.09, the Collateral Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.09.
10.10    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger, the Syndication Agent and the Co-Documentation Agents listed on
the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as an Agent, a Lender or the L/C Issuer hereunder.
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and MacDermid or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(b)    postpone any date scheduled for any payment of principal or interest
under Sections 2.07 or 2.08, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;


129

--------------------------------------------------------------------------------





(d)    amend or modify the pro rata requirements of Section 3.07, change the
provision in Section 11.06(a)(i), change any provision of this Section 11.01 or
the definitions of “Required Lenders” or “Majority Facility Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(e)    change the provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of one Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class;
(f)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(g)    release Holdings, any Borrower or all or substantially all of the
Subsidiary Guarantors, from its or their obligations under the Loan Documents
without the written consent of each Lender;
(h)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder with respect to any Facility without the
written consent of the Majority Facility Lenders then in effect in respect of
such Facility. For purposes of this clause, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations shall be
deemed to be held by such Lender;
(i)    amend, waive or otherwise modify any of the terms and provisions (and
related definitions) of Section 8.10 (even if the effect of such amendment would
be to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any
fee payable hereunder) or any of the terms and provisions of the proviso set
forth in Section 9.01(b), without the written consent of the Majority Facility
Lenders in respect of the Revolving Credit Facility, and, notwithstanding
anything else in this Agreement to the contrary, any such amendment, waiver or
other modification shall be effective for all purposes of this Agreement with
the written consent of only the Majority Facility Lenders in respect of the
Revolving Credit Facility (or the Administrative Agent with the prior written
consent thereof), on the one hand, and MacDermid, on the other hand;
(j)    modify the protections afforded to an SPC pursuant to the provisions of
Section 11.06(b)(vii) without the written consent of such SPC; or
(k)    amend, modify or waive (i) any Loan Document so as to alter the ratable
treatment of Obligations under Secured Hedge Agreements or (ii) the definition
of “Hedge Bank,” “Secured Hedge Agreement,” or “Obligations,” in each case in a
manner adverse to any Hedge Bank with Obligations then outstanding without the
written consent of any such Hedge Bank,
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
11.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:


130

--------------------------------------------------------------------------------





(i)    if to Holdings, the Borrowers, the Agents, or the L/C Issuer, to the
address, telecopier number or electronic mail address specified for such Person
on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number or electronic
mail address specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer,
any Arranger, the Syndication Agent or the Co-Documentation Agents or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the L/C Issuer, any Arranger, the
Syndication Agent or the Co-Documentation Agents or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of Holdings, the Borrowers, the Agents, and
the L/C Issuer may change its address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Holdings, the Borrowers, the Agents,
and the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective


131

--------------------------------------------------------------------------------





address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the Agents,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies. No failure by any Lender or the Agents
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall (i) reimburse from time to
time, upon presentation of a reasonably detailed statement all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arranger, the
Syndication Agent, the Co-Documentation Agents, each Lender, the L/C Issuer and
their respective Affiliates (including the fees and expenses, to one primary
counsel and, if reasonably necessary, to one local counsel in each appropriate
jurisdiction and one special counsel and, solely in the case of an actual or
perceived conflict of interest, one or more additional counsel for each affected
group), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that the
aggregate amount of the foregoing expenses for legal counsel in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents described in this clause (i) for which the Loan Parties
shall be responsible shall not exceed the amount set forth in the Commitment
Letter; provided, further that the aggregate amount of the foregoing expenses
(other than legal fees) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
described in this clause (i) for which the Loan Parties shall be responsible
shall not exceed the amount set forth in the Commitment Letter, (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) reimburse from time to
time, upon presentation of a reasonably detailed statement, all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arranger, the
Syndication Agent, the Co-Documentation Agents, the L/C Issuer, any Lender
(including the reasonable fees and expenses to one primary counsel and, if
reasonably necessary, to one local counsel in each appropriate jurisdiction and
one special counsel and, solely in the case of an actual or perceived conflict
of interest, one or more additional counsel for each affected group), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.
(b)    Indemnification by Holdings and the Borrowers. Holdings and each Borrower
shall indemnify the Agents (and any sub-agent thereof), the Arranger, the
Syndication Agent, the Co-Documentation Agents, each Lender and the L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and


132

--------------------------------------------------------------------------------





related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by any Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower or any of its Restricted
Subsidiaries, or any other Environmental Claim or Environmental Liability
related in any way to any Borrower or any of its Restricted Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party or any of such Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that Holdings or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by either of them to the Agents (or any
sub-agent thereof), the Arranger, the Syndication Agent, the Co-Documentation
Agents, the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agents (or any such sub-agent), the Arranger, the
Syndication Agent, the Co-Documentation Agents, the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub-agent), the Arranger, the
Syndication Agent, the Co-Documentation Agents, or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent), the Arranger, the Syndication Agent, the
Co-Documentation Agents, or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Holdings and each Borrower each shall not assert, and Holdings
and each Borrower each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after written demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Total Revolving Credit Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


133

--------------------------------------------------------------------------------





11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Agents or any Lender, or the Agents or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agents or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand their applicable share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) Holdings,
any Borrower or any other Loan Party may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent, the L/C Issuer and each Lender (and any attempted
assignment without such consent shall be null and void); and (ii) no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(A) to an assignee in accordance with the provisions of Section 11.06(b) or
11.06(i), (B) by way of participation in accordance with the provisions of
Section 11.06(d), or (C) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    no minimum amount need be assigned in the case of (x) an assignment of
the entire remaining amount of the assigning Lender’s Commitment under any
Facility and the Loans at the time owing to it under such Facility and (y) an
assignment by a Lender to any other Lenders, Affiliates and Approved Funds; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than, (i) in the case of any Facility (other than the
Multicurrency Revolving Credit Facility), $1,000,000, in the case of any
assignment under such Facility and (ii) in the case of the Multicurrency
Revolving Credit Facility, the Dollar Equivalent of $1,000,000, in each case,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, MacDermid otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group with respect to any Lender and
concurrent assignments from members of an Assignee Group with respect to any
Lender to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans


134

--------------------------------------------------------------------------------





or the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis. If any such assignment shall be of
the assigning Lender’s Dollar Revolving Credit Outstandings and Dollar Revolving
Credit Commitments, such assignment shall cover the same percentage of such
Lender’s Dollar Revolving Credit Outstandings and Dollar Revolving Credit
Commitment. If any such assignment shall be of the assigning Lender’s
Multicurrency Revolving Credit Outstandings and Multicurrency Revolving Credit
Commitments, such assignment shall cover the same percentage of such Lender’s
Multicurrency Revolving Credit Outstandings and Multicurrency Revolving Credit
Commitments;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of MacDermid (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund and (3) such assignment is during
the primary syndication of the Loans and Commitments to Persons identified by
the Administrative Agent to MacDermid on or prior to the Closing Date; provided,
that if MacDermid has not given the Administrative Agent written notice of its
objection to such assignment within ten (10) Business Days after written notice
to MacDermid, MacDermid shall be deemed to have consented to such assignment;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    unless such assignment is to a Lender or an Affiliate of a Lender, the
consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving Credit
Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption (such
Assignment and Assumption to be delivered via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually)), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds by a single Lender and no fee shall be payable for
assignments among related funds or among any Lender and any of its Affiliates.
The assignee, if it shall not be a Lender immediately prior to the assignment,
shall deliver to the Administrative Agent an Administrative Questionnaire and
applicable tax forms. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d);
(v)    No such assignment shall be made to any Borrower or any of its Affiliates
or Restricted Subsidiaries;


135

--------------------------------------------------------------------------------





(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person;
(vii)    SPC. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Revolving Credit Borrowers or Term Loan Borrowers, as applicable, all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to such Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.06(b)(vii), any SPC may (i) with notice
to, but without the prior written consent of, the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by MacDermid and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC;
(viii)    No Assignment to Defaulting Lender. No such assignment shall be made
to any Defaulting Lender or any of its Restricted Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender; and
(ix)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of MacDermid and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer,
each other Lender hereunder (and interest accrued thereon) and the Borrowers,
and (y) acquire (and fund as appropriate) its full pro rata share of all
outstanding Term Loans and/or Revolving Credit Commitments, as applicable, and
all participations in Letters of Credit. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, MacDermid and each L/C Issuer to
such assignment and any applicable tax forms, the Administrative Agent shall (i)
accept such Assignment


136

--------------------------------------------------------------------------------





and Assumption and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (c). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Lender (with respect to any entry relating to such Lender’s
Commitment or Loans) and any L/C Issuer, at any reasonable time and from time to
time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of its Affiliates or
Restricted Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(b),
(c), (d), (f) or (g) that affects such Participant. Subject to subsection (e) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with MacDermid’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless MacDermid is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
applicable, to comply with Section 11.14(a) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    As used herein, the following terms have the following meanings:
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).


137

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(h)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(i)    Notwithstanding anything to the contrary herein, any Lender may assign
all or any portion of its Term Loans hereunder to PSP or any of its
Subsidiaries, but only if:
(i)    such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the specified Tranche on a pro rata basis;
(ii)    no Default or Event of Default has occurred and is continuing or would
result therefrom;
(iii)    any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by PSP or any of its Subsidiaries; and
(iv)    PSP and its Subsidiaries do not use the proceeds of any Revolving Credit
Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or extended pursuant to Section 2.16) to acquire such
Term Loans.
11.07    Confidentiality. Each Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, trustees, officers, employees,
agents, advisors (including accountants, legal counsel and other advisors) and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement, any suit, any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the obligations of the Loan Parties; (g) with
the consent of the Borrowers; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(ii) becomes available to each Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers; or (j) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, each Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to each Agent and the Lenders in connection with the
administration, settlement and management of this Agreement, the other Loan
Documents, the Commitments, and the Credit Extensions. “Information” means all
information received from any Loan Party or any Restricted Subsidiary thereof
relating to any Loan Party or any Restricted Subsidiary thereof or their
respective businesses, other than any such information that is available to any
Agent, any Lender or


138

--------------------------------------------------------------------------------





the L/C Issuer on a nonconfidential basis prior to disclosure by any Loan Party
or any Restricted Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Restricted Subsidiary after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Restricted Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
11.08    Setoff. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default
and the making of the request or the granting of the consent specified by
Section 9.02 to authorize the Administrative Agent to declare the Loans due and
payable pursuant to the provisions of Section 9.02, each Lender and each of
their respective Affiliates is authorized at any time and from time to time,
without prior notice to the Borrowers or any other Loan Party, any such notice
being waived by the Borrowers (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent, such Lender and their
respective Affiliates may have.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10    Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. To the
extent permitted under applicable law, delivery by telecopier or e-mail of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
11.11    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict


139

--------------------------------------------------------------------------------





with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
11.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.14    Tax Forms. (a) (i) Each Lender with respect to a Loan or Commitment
extended to a US Borrower, if such Lender is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall, to
the extent it is legally able to do so, deliver to the Administrative Agent and
the Borrowers, prior to receipt of any payment subject to withholding under the
Code (or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement) or such other applicable evidence satisfactory to
the Borrowers and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, U.S. withholding tax (including, in the
case of a Foreign Lender claiming any exemption pursuant to Section 881(c) of
the Code, a certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (each a “Tax Compliance Certificate”).
(ii)    Each Foreign Lender with respect to a Loan or Commitment extended to a
US Borrower, to the extent it does not act or ceases to act for its own account
with respect to any portion of any sums paid or payable to such Lender under any
of the Loan Documents (for example, in the case of a typical participation by
such Lender), shall, to the extent that it is legally able to do so, deliver to
the Administrative Agent and the Borrowers on the date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent and the Borrowers (in the reasonable
exercise of their discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with IRS Form W-8ECI, IRS Form W-8BEN, Tax
Compliance Certificates, IRS Form W-9, and/or any other certificate or statement
of exemption from each beneficial owner required under the Code, as applicable.
(b)    Each Lender with respect to a Loan or Commitment extended to a US
Borrower that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9 or otherwise establish an exemption from
United States back-up withholding tax. If such Lender fails to deliver such
forms, then the Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.


140

--------------------------------------------------------------------------------





(c)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(d)    To the extent required by any applicable Laws, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of
Section 11.14(d), each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 11.14(d). The agreements
in this Section 11.14(d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the termination of the Total Revolving Credit
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
(e)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Administrative Agent
and the Borrowers in writing of its legal inability to do so.
11.15    Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrowers shall have the right to replace a Lender as a party
to this Agreement, the Borrowers may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign all
of its interests, rights and obligations (or if any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Borrowers that requires the consent of a percentage of the Lenders other
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification), with
the assignment fee to be paid by the Borrowers in such instance, pursuant to
Section 11.06(b) to one or more other Lenders or Eligible Assignees procured by
the Borrowers; provided, however, that if the Borrowers elect to exercise such
right with respect to any Lender pursuant to Section 3.06(b), it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Sections 3.01 or 3.04. The Borrowers shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05 or 2.05(a)(iv), as applicable), (y) provide appropriate assurances
and indemnities (which may include letters of credit) to the L/C Issuer as it
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations then outstanding, and (z) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans and participations in L/C
Obligations. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 11.15.


141

--------------------------------------------------------------------------------





11.16    Governing Law. (a) THIS AGREEMENT and any other loan document AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
any other loan document (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
(b)    EACH LOAN PARTY HEREBY, EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH PARTY HERETO IRREVOCABLY WAIVES (I) ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO AND (II) THEIR RIGHTS TO ANY OTHER JURISDICTION THAT
MAY APPLY BY VIRTUE OF THEIR PRESENT OR ANY OTHER FUTURE DOMICILE OR FOR ANY
OTHER REASON. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
(c)    EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW YORK, NEW
YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK, NEW YORK AS
IS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT), AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO BE AVAILABLE
TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE
AND AGENT IN NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH LOAN PARTY AT
ITS ADDRESS SET FORTH ON SCHEDULE 11.02, SUCH SERVICE TO BECOME EFFECTIVE 10
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWERS IN ANY OTHER
JURISDICTION. EACH MEXICAN GUARANTOR HEREBY AGREES TO GRANT A NOTARIZED SPECIAL
POWER OF ATTORNEY TO CORPORATION SERVICE COMPANY IN TERMS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.
11.17    Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the parties hereto and thereafter shall be binding
upon and inure to the benefit of each of the parties hereto and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Administrative Agent, the L/C Issuer and the Lenders.
11.18    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS


142

--------------------------------------------------------------------------------





AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.19    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.
11.20    Waiver of Notice of Termination. Those Lenders party hereto which are
also party to the Existing Credit Agreement hereby waive any prior notice
requirement under the Existing Credit Agreement with respect to the termination
of commitments thereunder and the making of any prepayments thereunder.
11.21    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
11.22    Power of Attorney. If a party to this Agreement is represented by an
attorney or attorneys in connection with the execution of this Agreement or any
agreement or document pursuant hereto, and the relevant power of attorney is
expressed to be governed by Netherlands law, such choice of law is hereby
accepted by the other party in accordance with article 14 of the Hague
Convention on the Law Applicable to Agency of 14 March 1978.
11.23    Judgment Currency. (a) The obligations of the Revolving Credit
Borrowers or any other Borrower hereunder and under the other Loan Documents to
make payments in Dollars or an Alternative Currency, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loans
Documents. If, for the purpose of obtaining or enforcing judgment against any
Borrower or any other Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Dollar Equivalent of such amount, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
For purposes of determining the Dollar Equivalent, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
11.24    Co-Borrowers.


143

--------------------------------------------------------------------------------





(a)    Joint and Several Liability. Subject in all cases to the Agreed Security
Principles, all Obligations of the Tranche B-6 Term Loan Borrowers, Tranche B-7
Term Loan Borrowers and the Revolving Credit Borrowers under this Agreement and
the other Loan Documents shall be joint and several Obligations of each Tranche
B-6 Term Loan Borrower, and Revolving Credit Borrower. Anything contained in
this Agreement and the other Loan Documents to the contrary notwithstanding, the
Obligations of each Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower and Revolving Credit Borrower hereunder, solely to the extent that such
Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving
Credit Borrower did not receive proceeds of Loans from any borrowing hereunder,
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its Obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under §548 of the Bankruptcy Code of the United States,
11 U.S.C. §548, or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of such Tranche B-6 Term Loan Borrower, Tranche B-7
Term Loan Borrower or Revolving Credit Borrower, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Tranche B-6 Term Loan Borrower, Tranche B-7
Term Loan Borrower or Revolving Credit Borrower in respect of intercompany
Indebtedness to any other Loan Party or Affiliates of any other Loan Party to
the extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Loan Party hereunder) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Tranche B-6
Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit Borrower
pursuant to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower or Revolving Credit Borrower and other Affiliates of any Loan Party of
Obligations arising under the Guaranty by such parties.
(b)    Subrogation. Until the Obligations shall have been paid in full in cash,
each Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower and
Revolving Credit Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against the other Tranche B-6 Term Loan Borrowers, Tranche B-7
Term Loan Borrowers or Revolving Credit Borrowers or any other guarantor of the
Obligations. Each Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower
and Revolving Credit Borrower further agrees that, to the extent the waiver of
its rights of subrogation, contribution and remedies as set forth herein is
found by a court of competent jurisdiction to be void or voidable for any
reason, any such rights such Tranche B-6 Term Loan Borrower, Tranche B-7 Term
Loan Borrower or Revolving Credit Borrower may have against the other Tranche
B-6 Term Loan Borrowers, Tranche B-7 Term Loan Borrowers or Revolving Credit
Borrowers, any collateral or security or any such other guarantor, shall be
junior and subordinate to any rights Collateral Agent may have against the other
Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan Borrowers or Revolving
Credit Borrowers, any such collateral or security, and any such other guarantor.
The Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan Borrowers and
Revolving Credit Borrowers under this Agreement and the other Loan Documents
together desire to allocate among themselves, in a fair and equitable manner,
their Obligations arising under this Agreement and the other Loan Documents.
Accordingly, in the event any payment or distribution is made on any date by any
Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving
Credit Borrower under this Agreement and the other Loan Documents (a “Funding
Borrower”) that exceeds its Obligation Fair Share (as defined below) as of such
date, that Funding Borrower shall be entitled to a contribution from the other
Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan Borrowers and Revolving
Credit Borrowers in the amount of such other Tranche B-6 Term Loan Borrower,
Tranche B-7 Term Loan Borrower or Revolving Credit Borrower’s Obligation Fair
Share Shortfall (as defined below) as of such date, with the result that all
such contributions will cause each Tranche B-6 Term Loan Borrower, Tranche B-7
Term Loan Borrower or Revolving Credit Borrower’s Obligation Aggregate Payments
(as defined below) to equal its Obligation Fair Share as of such date.
“Obligation Fair Share” means, with respect to a Tranche B-6 Term Loan Borrower,
Tranche B-7 Term Loan Borrower or Revolving Credit Borrower as of any date of
determination, an amount equal to (i) the ratio of (x) the Obligation Fair Share
Contribution Amount (as defined below) with respect to such Tranche B-6 Term
Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit Borrower to
(y) the aggregate of the Obligation Fair Share Contribution Amounts with respect
to all Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan Borrowers and
Revolving Credit Borrowers, multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Borrowers under this Agreement
and the other Loan Documents in respect of the Obligations guarantied.
“Obligation Fair Share Shortfall” means, with respect to a Tranche B-6 Term Loan
Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit Borrower


144

--------------------------------------------------------------------------------





as of any date of determination, the excess, if any, of the Obligation Fair
Share of such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or
Revolving Credit Borrower over the Obligation Aggregate Payments of such Tranche
B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit
Borrower. “Obligation Fair Share Contribution Amount” means, with respect to a
Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving
Credit Borrower as of any date of determination, the maximum aggregate amount of
the Obligations of such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower or Revolving Credit Borrower under this Agreement and the other Loan
Documents that would not render its Obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
provided that, solely for purposes of calculating the Obligation Fair Share
Contribution Amount with respect to any Tranche B-6 Term Loan Borrower, Tranche
B-7 Term Loan Borrower or Revolving Credit Borrower for purposes of this Section
11.24, any assets or liabilities of such Loan Party arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
Obligations of contribution hereunder shall not be considered as assets or
liabilities of such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower or Revolving Credit Borrower. “Obligation Aggregate Payments” means,
with respect to a Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower
or Revolving Credit Borrower as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower
or Revolving Credit Borrower in respect of this Agreement and the other Loan
Documents (including in respect of this Section 11.24) minus (ii) the aggregate
amount of all payments received on or before such date by such Tranche B-6 Term
Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit Borrower from
the other Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or
Revolving Credit Borrower as contributions under this Section 11.24. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Borrower.
The allocation among the Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan
Borrowers and Revolving Credit Borrowers of their Obligations as set forth in
this Section 11.24 shall not be construed in any way to limit the liability of
any Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving
Credit Borrower hereunder or under any Loan Document.
(c)    Representative of Tranche B-6 Term Loan Borrowers, Tranche B-7 Term Loan
Borrowers and Revolving Credit Borrowers. PSP hereby appoints MacDermid as its
agent, attorney-in-fact and representative for the purpose of (i) making any
borrowing requests or other requests required under this Agreement, (ii) the
giving and receipt of notices by and to Tranche B-6 Term Loan Borrowers, Tranche
B-7 Term Loan Borrowers and Revolving Credit Borrowers under this Agreement,
(iii) the delivery of all documents, reports, financial statements and written
materials required to be delivered by the Tranche B-6 Term Loan Borrowers,
Tranche B-7 Term Loan Borrowers and Revolving Credit Borrowers under this
Agreement, and (iv) all other purposes incidental to any of the foregoing. PSP
agrees that any action taken by MacDermid as the agent, attorney-in-fact and
representative of PSP shall be binding upon PSP to the same extent as if
directly taken by PSP.
(d)    Allocation of Loans. All Revolving Credit Loans and Term Loans shall be
made to MacDermid as borrower unless a different allocation of the Loans as
between MacDermid and PSP with respect to any borrowing hereunder is included in
the applicable Committed Loan Notice.
(e)    Obligations Absolute. Each Tranche B-6 Term Loan Borrower, Tranche B-7
Term Loan Borrower and Revolving Credit Borrower hereby waives, for the benefit
of Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Tranche B-6 Term Loan Borrower, Tranche B-7
Term Loan Borrower or Revolving Credit Borrower, to (i) proceed against any
other Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or
Revolving Credit Borrower, any guarantor (including any other Guarantor) of the
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any other Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower or Revolving Credit Borrower, any guarantor or any other Person, (iii)
proceed against or have resort to any balance of any Deposit Account (as defined
in the Pledge and Security Agreement) or credit on the books of any Secured
Party in favor of any other Tranche B-6 Term Loan Borrower, Tranche B-7 Term
Loan Borrower or Revolving Credit Borrower or any other Person, or (iv) pursue
any other remedy in the power of any Secured Party whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of any other Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan
Borrower or Revolving Credit Borrower or any Guarantor including any defense
based on or arising out of the lack of validity


145

--------------------------------------------------------------------------------





or the unenforceability of the Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any other
Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving
Credit Borrower or any Guarantor from any cause other than payment in full of
the Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Tranche B-6
Term Loan Borrower, Tranche B-7 Term Loan Borrower or Revolving Credit
Borrower’s obligations hereunder, (ii) the benefit of any statute of limitations
affecting such Tranche B-6 Term Loan Borrower, Tranche B-7 Term Loan Borrower or
Revolving Credit Borrower’s liability hereunder or the enforcement hereof, (iii)
any rights to set offs, recoupments and counterclaims, and (iv) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto; (f)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or under the Treasury Management Agreements,
Secured Hedge Agreements or any agreement or instrument related thereto, notices
of any renewal, extension or modification of the Obligations or any agreement
related thereto, notices of any extension of credit to the Tranche B-6 Term Loan
Borrowers, Tranche B-7 Term Loan Borrowers and Revolving Credit Borrowers and
notices of any of the matters referred to in Section 4.02 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
11.25    Parallel Debt.
(a)    For the purpose of ensuring the validity and enforceability of any right
of pledge, each Parallel Debt Loan Party irrevocably and unconditionally
undertakes to pay to the Collateral Agent amounts equal to, and in the currency
or currencies of, its Obligations.
(b)    The Parallel Debt of each Parallel Debt Loan Party (i) shall become due
and payable at the same time as its Obligations and (ii) is independent and
separate from, and without prejudice to, its Obligations.
(c)    For purposes of this Section 11.25, the Collateral Agent: (i) is the
independent and separate creditor of each Parallel Debt; (ii) acts in its own
name and not as agent, representative or trustee of the Secured Parties and its
claims in respect of each Parallel Debt shall not be held on trust; and (iii)
shall have the independent and separate right to demand payment of each Parallel
Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).
(d)    The Parallel Debt of a Parallel Debt Loan Party shall be (i) decreased to
the extent that its Obligations have been irrevocably and unconditionally paid
or discharged and (ii) increased to the extent to that its Obligations have
increased, and the Obligations of a Parallel Debt Loan Party shall be (A)
decreased to the extent that its Parallel Debt has been irrevocably and
unconditionally paid or discharged, and (B) increased to the extent that its
Parallel Debt has increased, in each case provided that the Parallel Debt of a
Parallel Debt Loan Party shall never exceed its Obligations.
(e)    All amounts received or recovered by the Collateral Agent in connection
with this Section, to the extent permitted by applicable law, shall be applied
in accordance with terms of this Agreement.
11.26    VAT.
(a)    All amounts expressed to be payable under any Loan Document by any Party
to any of the Administrative Agent, a Lender or the Issuing Bank (a “Recipient”)
which (in whole or in part) constitute the consideration for any supply for VAT
purposes are deemed to be exclusive of any VAT which is chargeable on that
supply, and accordingly, subject to Section 11.26(b) below, if VAT is or becomes
chargeable on any supply made by any Recipient to any Party under any Loan
Document and such Recipient is required to account to the relevant tax


146

--------------------------------------------------------------------------------





authority for the VAT, that Party must pay to such Recipient (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of the VAT upon receipt of an appropriate VAT invoice issued
by such Recipient to that Party but only to the extent that the Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(b)    If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Receiver”) under any Loan Document, and
any Party other than the Receiver (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Receiver in respect of that consideration) where the Supplier is the person
required to account to the relevant tax authority for the VAT, the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT. The Receiver must (where this
Section 11.26(b) applies) promptly pay to the Relevant Party an amount equal to
any credit or repayment the Receiver receives from the relevant tax authority
which the Receiver reasonably determines relates to the VAT chargeable on that
supply.
(c)    Where a Loan Document requires any Loan Party to reimburse or indemnify
the Administrative Agent, a Lender or the Issuing Bank for any cost or expense,
that Loan Party shall reimburse or indemnify (as the case may be) the
Administrative Agent, such Lender or the Issuing Bank for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that the Administrative Agent, such Lender or the Issuing Bank
determines, in its sole discretion, that it or an Affiliate is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.
(d)    In relation to any supply made by a Recipient to any Party under any Loan
Document, if reasonably requested by such Recipient, that Party must promptly
provide such Recipient with details of that Party’s VAT registration and such
other information as is reasonably requested in connection with such Recipient’s
VAT reporting requirements in relation to such supply.
11.27    Euro Tranche C-5 Term Loan Co-Borrowers.
(a)    Joint and Several Liability. Subject in all cases to the Agreed Security
Principles, all Obligations (as defined in this Section 11.27 below) of the Euro
Tranche C-5 Term Loan Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Euro Tranche C-5 Term
Loan Borrower. Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the Obligations of each Euro Tranche C-5 Term
Loan Borrower hereunder, solely to the extent that such Euro Tranche C-5 Term
Loan Borrower did not receive proceeds of Loans from any borrowing thereunder,
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its Obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Fraudulent Transfer Laws, in each case after giving
effect to all other liabilities of such Euro Tranche C-5 Term Loan Borrower,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Euro Tranche C-5 Term
Loan Borrower in respect of intercompany Indebtedness to any other Loan Party or
Affiliates of any other Loan Party to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Loan Party hereunder)
and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation or contribution of such Euro Tranche C-5 Term Loan Borrower pursuant
to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Euro Tranche C-5 Term Loan Borrower and other Affiliates
of any Loan Party of Obligations arising under the Guaranty by such parties.
(b)    Subrogation. Until the Obligations shall have been paid in full in cash,
each Euro Tranche C-5 Term Loan Borrower shall withhold exercise of any right of
subrogation, contribution or any other right to enforce any remedy which it now
has or may hereafter have against the other Euro Tranche C-5 Term Loan Borrower
or any other guarantor of the Obligations. Each Euro Tranche C-5 Term Loan
Borrower further agrees that, to the extent the waiver of its rights of
subrogation, contribution and remedies as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
such Euro Tranche C-5 Term Loan Borrower may have against the other Euro Tranche
C-5 Term Loan Borrower, any collateral or security or any such other guarantor,
shall be junior and subordinate to any rights Collateral Agent may have against
the other Euro Tranche C-5 Term Loan


147

--------------------------------------------------------------------------------





Borrower, any such collateral or security, and any such other guarantor. The
Euro Tranche C-5 Term Loan Borrowers under this Agreement and the other Loan
Documents together desire to allocate among themselves, in a fair and equitable
manner, their Obligations arising under this Agreement and the other Loan
Documents. Accordingly, in the event any payment or distribution is made on any
date by any Euro Tranche C-5 Term Loan Borrower under this Agreement and the
other Loan Documents (a “Euro Tranche C-5 Funding Borrower”) that exceeds its
Euro Tranche C-5 Obligation Fair Share as of such date, that Euro Tranche C-5
Funding Borrower shall be entitled to a contribution from the other Euro Tranche
C-5 Term Loan Borrower in the amount of such other Euro Tranche C-5 Term Loan
Borrower’s Euro Tranche C-5 Obligation Fair Share Shortfall (as defined below)
as of such date, with the result that all such contributions will cause each
Euro Tranche C-5 Term Loan Borrower’s Euro Tranche C-5 Obligation Aggregate
Payments to equal its Euro Tranche C-5 Obligation Fair Share as of such date.
“Euro Tranche C-5 Obligation Fair Share” means, with respect to a Euro Tranche
C-5 Term Loan Borrower as of any date of determination, an amount equal to (i)
the ratio of (x) the Euro Tranche C-5 Obligation Fair Share Contribution Amount
with respect to such Euro Tranche C-5 Term Loan Borrower to (y) the aggregate of
the Euro Tranche C-5 Obligation Fair Share Contribution Amounts with respect to
all Euro Tranche C-5 Term Loan Borrowers, multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Euro Tranche C-5
Funding Borrowers under this Agreement and the other Loan Documents in respect
of the Obligations guarantied. “Euro Tranche C-5 Obligation Fair Share
Shortfall” means, with respect to a Euro Tranche C-5 Term Loan Borrower as of
any date of determination, the excess, if any, of the Euro Tranche C-5
Obligation Fair Share of such Euro Tranche C-5 Term Loan Borrower over the Euro
Tranche C-5 Obligation Aggregate Payments of such Euro Tranche C-5 Term Loan
Borrower. “Euro Tranche C-5 Obligation Fair Share Contribution Amount” means,
with respect to a Euro Tranche C-5 Term Loan Borrower as of any date of
determination, the maximum aggregate amount of the Obligations of such Euro
Tranche C-5 Term Loan Borrower under this Agreement and the other Loan Documents
that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code, 11 U.S.C.
§548, or any comparable applicable provisions of state law; provided that,
solely for purposes of calculating the Euro Tranche C-5 Obligation Fair Share
Contribution Amount with respect to any Euro Tranche C-5 Term Loan Borrowers for
purposes of this Agreement, any assets or liabilities of such Loan Party arising
by virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or Obligations of contribution hereunder shall not be considered as
assets or liabilities of such Euro Tranche C-5 Term Loan Borrower. “Euro Tranche
C-5 Obligation Aggregate Payments” means, with respect to a Euro Tranche C-5
Term Loan Borrower as of any date of determination, an amount equal to (i) the
aggregate amount of all payments and distributions made on or before such date
by such Euro Tranche C-5 Term Loan Borrower in respect of this Agreement and the
other Loan Documents (including in respect of this Agreement) minus (ii) the
aggregate amount of all payments received on or before such date by such Euro
Tranche C-5 Term Loan Borrower from the other Euro Tranche C-5 Term Loan
Borrowers as contributions under this Agreement. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Euro Tranche C-5 Funding
Borrower. The allocation among the Euro Tranche C-5 Term Loan Borrowers of their
Obligations as set forth in this Agreement shall not be construed in any way to
limit the liability of any Euro Tranche C-5 Term Loan Borrower hereunder or
under any Loan Document.
(c)    Representative of Euro Tranche C-5 Term Loan Borrowers. NAIP hereby
appoints BV Borrower as its agent, attorney-in-fact and representative for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Euro Tranche
C-5 Term Loan Borrowers under this Agreement, (iii) the delivery of all
documents, reports, financial statements and written materials required to be
delivered by the Euro Tranche C-5 Term Loan Borrowers under this Agreement, and
(iv) all other purposes incidental to any of the foregoing. NAIP agrees that any
action taken by BV Borrower as the agent, attorney-in-fact and representative of
NAIP shall be binding upon NAIP to the same extent as if directly taken by NAIP.
(d)    Allocation of Loans. All Euro Tranche C-5 Term Loans shall be made to BV
Borrower as borrower unless a different allocation of such Loans as between BV
Borrower and NAIP with respect to any borrowing hereunder is included in the
applicable Committed Loan Notice.
(e)    Obligations Absolute. Each Euro Tranche C-5 Term Loan Borrower hereby
waives, for the benefit of Secured Parties: (a) any right to require any Secured
Party, as a condition of payment or performance by such Euro Tranche C-5 Term
Loan Borrower, to (i) proceed against any other Euro Tranche C-5 Term Loan
Borrower, any guarantor (including any other Guarantor) of the Obligations or
any other Person, (ii) proceed against or exhaust


148

--------------------------------------------------------------------------------





any security held from any other Euro Tranche C-5 Term Loan Borrower, any
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account (as defined in the Pledge and Security Agreement)
or credit on the books of any Secured Party in favor of any other Euro Tranche
C-5 Term Loan Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Secured Party whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
other Euro Tranche C-5 Term Loan Borrower or any Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any other Euro Tranche C-5 Term Loan Borrower or
any Guarantor from any cause other than payment in full of the Obligations; (c)
any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Secured Party’s errors or omissions in the administration of the Obligations,
except behavior which amounts to bad faith; (e) (i) any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of such Euro Tranche C-5 Term Loan
Borrower’s obligations hereunder, (ii) the benefit of any statute of limitations
affecting such Euro Tranche C-5 Term Loan Borrower’s liability hereunder or the
enforcement hereof, (iii) any rights to set offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder or under the Treasury Management
Agreements, Secured Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to the Euro
Tranche C-5 Term Loan Borrowers and notices of any of the matters referred to in
Section 4.02 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
For the purposes of this Section 11.27, “Obligations” means (a) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Euro Tranche
C-5 Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary arising under (i) any Loan Document or otherwise with
respect to any Loan extended to any Euro Tranche C-5 Term Loan Borrower or any
payment required to be made by any Euro Tranche C-5 Term Loan Borrower in
respect of a Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising including the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by any Euro Tranche C-5
Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary under any Loan Document and including interest and fees that
accrue after the commencement by or against any Euro Tranche C-5 Term Loan
Borrower or Loan Party that is a Foreign Subsidiary or Excluded Domestic
Subsidiary or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (ii) any Secured
Hedge Agreement, (iii) any Treasury Management Agreement between any such Loan
Party and an Agent, an Arranger, the Bookrunner or a Lender, in each case at the
time such applicable Treasury Management Agreement is entered into, or an
Affiliate of any of the foregoing and (b) the obligation of any Euro Tranche C-5
Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary to reimburse any amount in respect of any of the foregoing
that any Lender, in its reasonable sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding anything to the contrary, the
“Obligations” shall not include any Excluded Swap Obligations.
(f)    The address of BV Borrower and NAIP for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
or such other address as BV Borrower or NAIP may from time to time notify the
Administrative Agent in writing.
11.28    Euro Tranche C-6 Term Loan Co-Borrowers.
(a)    Joint and Several Liability. Subject in all cases to the Agreed Security
Principles, all Obligations (as defined in this Section 11.28 below) of the Euro
Tranche C-6 Term Loan Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Euro Tranche C-6 Term
Loan Borrower. Anything contained in this Agreement and the other Loan Documents
to the contrary notwithstanding, the Obligations


149

--------------------------------------------------------------------------------





of each Euro Tranche C-6 Term Loan Borrower hereunder, solely to the extent that
such Euro Tranche C-6 Term Loan Borrower did not receive proceeds of Loans from
any borrowing thereunder, shall be limited to a maximum aggregate amount equal
to the largest amount that would not render its Obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Fraudulent Transfer Laws,
in each case after giving effect to all other liabilities of such Euro Tranche
C-6 Term Loan Borrower, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws (specifically excluding, however, any liabilities of
such Euro Tranche C-6 Term Loan Borrower in respect of intercompany Indebtedness
to any other Loan Party or Affiliates of any other Loan Party to the extent that
such Indebtedness would be discharged in an amount equal to the amount paid by
such Loan Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Euro Tranche C-6 Term Loan
Borrower pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Euro Tranche C-6 Term Loan Borrower and other
Affiliates of any Loan Party of Obligations arising under the Guaranty by such
parties.
(b)    Subrogation. Until the Obligations shall have been paid in full in cash,
each Euro Tranche C-6 Term Loan Borrower shall withhold exercise of any right of
subrogation, contribution or any other right to enforce any remedy which it now
has or may hereafter have against the other Euro Tranche C-6 Term Loan Borrower
or any other guarantor of the Obligations. Each Euro Tranche C-6 Term Loan
Borrower further agrees that, to the extent the waiver of its rights of
subrogation, contribution and remedies as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
such Euro Tranche C-6 Term Loan Borrower may have against the other Euro Tranche
C-6 Term Loan Borrower, any collateral or security or any such other guarantor,
shall be junior and subordinate to any rights Collateral Agent may have against
the other Euro Tranche C-6 Term Loan Borrower, any such collateral or security,
and any such other guarantor. The Euro Tranche C-6 Term Loan Borrowers under
this Agreement and the other Loan Documents together desire to allocate among
themselves, in a fair and equitable manner, their Obligations arising under this
Agreement and the other Loan Documents. Accordingly, in the event any payment or
distribution is made on any date by any Euro Tranche C-6 Term Loan Borrower
under this Agreement and the other Loan Documents (a “Euro Tranche C-6 Funding
Borrower”) that exceeds its Euro Tranche C-6 Obligation Fair Share as of such
date, that Euro Tranche C-6 Funding Borrower shall be entitled to a contribution
from the other Euro Tranche C-6 Term Loan Borrower in the amount of such other
Euro Tranche C-6 Term Loan Borrower’s Euro Tranche C-6 Obligation Fair Share
Shortfall (as defined below) as of such date, with the result that all such
contributions will cause each Euro Tranche C-6 Term Loan Borrower’s Euro Tranche
C-6 Obligation Aggregate Payments to equal its Euro Tranche C-6 Obligation Fair
Share as of such date. “Euro Tranche C-6 Obligation Fair Share” means, with
respect to a Euro Tranche C-6 Term Loan Borrower as of any date of
determination, an amount equal to (i) the ratio of (x) the Euro Tranche C-6
Obligation Fair Share Contribution Amount with respect to such Euro Tranche C-6
Term Loan Borrower to (y) the aggregate of the Euro Tranche C-6 Obligation Fair
Share Contribution Amounts with respect to all Euro Tranche C-6 Term Loan
Borrowers, multiplied by (ii) the aggregate amount paid or distributed on or
before such date by all Euro Tranche C-6 Funding Borrowers under this Agreement
and the other Loan Documents in respect of the Obligations guarantied. “Euro
Tranche C-6 Obligation Fair Share Shortfall” means, with respect to a Euro
Tranche C-6 Term Loan Borrower as of any date of determination, the excess, if
any, of the Euro Tranche C-6 Obligation Fair Share of such Euro Tranche C-6 Term
Loan Borrower over the Euro Tranche C-6 Obligation Aggregate Payments of such
Euro Tranche C-6 Term Loan Borrower. “Euro Tranche C-6 Obligation Fair Share
Contribution Amount” means, with respect to a Euro Tranche C-6 Term Loan
Borrower as of any date of determination, the maximum aggregate amount of the
Obligations of such Euro Tranche C-6 Term Loan Borrower under this Agreement and
the other Loan Documents that would not render its Obligations hereunder subject
to avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
provided that, solely for purposes of calculating the Euro Tranche C-6
Obligation Fair Share Contribution Amount with respect to any Euro Tranche C-6
Term Loan Borrowers for purposes of this Agreement, any assets or liabilities of
such Loan Party arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or Obligations of contribution hereunder shall
not be considered as assets or liabilities of such Euro Tranche C-6 Term Loan
Borrower. “Euro Tranche C-6 Obligation Aggregate Payments” means, with respect
to a Euro Tranche C-6 Term Loan Borrower as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Euro Tranche C-6 Term Loan Borrower in respect of
this Agreement and the other Loan Documents (including in respect of this
Agreement) minus (ii) the aggregate amount of all payments received on or before
such date by such Euro Tranche C-6 Term Loan Borrower


150

--------------------------------------------------------------------------------





from the other Euro Tranche C-6 Term Loan Borrowers as contributions under this
Agreement. The amounts payable as contributions hereunder shall be determined as
of the date on which the related payment or distribution is made by the
applicable Euro Tranche C-6 Funding Borrower. The allocation among the Euro
Tranche C-6 Term Loan Borrowers of their Obligations as set forth in this
Agreement shall not be construed in any way to limit the liability of any Euro
Tranche C-6 Term Loan Borrower hereunder or under any Loan Document.
(c)    Representative of Euro Tranche C-4 Term Loan Borrowers. MacDermid Funding
hereby appoints MEH BV as its agent, attorney-in-fact and representative for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Euro Tranche
C-6 Term Loan Borrowers under this Agreement, (iii) the delivery of all
documents, reports, financial statements and written materials required to be
delivered by the Euro Tranche C-6 Term Loan Borrowers under this Agreement, and
(iv) all other purposes incidental to any of the foregoing. MacDermid Funding
agrees that any action taken by MEH BV as the agent, attorney-in-fact and
representative of MacDermid Funding shall be binding upon MacDermid Funding to
the same extent as if directly taken by MacDermid Funding.
(d)    Allocation of Loans. All Euro Tranche C-6 Term Loans shall be made to MEH
BV as borrower unless a different allocation of such Loans as between MEH BV and
MacDermid Funding with respect to any borrowing hereunder is included in the
applicable Committed Loan Notice.
(e)    Obligations Absolute. Each Euro Tranche C-6 Term Loan Borrower hereby
waives, for the benefit of Secured Parties: (a) any right to require any Secured
Party, as a condition of payment or performance by such Euro Tranche C-6 Term
Loan Borrower, to (i) proceed against any other Euro Tranche C-6 Term Loan
Borrower, any guarantor (including any other Guarantor) of the Obligations or
any other Person, (ii) proceed against or exhaust any security held from any
other Euro Tranche C-6 Term Loan Borrower, any guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account (as
defined in the Pledge and Security Agreement) or credit on the books of any
Secured Party in favor of any other Euro Tranche C-6 Term Loan Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any other Euro Tranche C-6 Term
Loan Borrower or any Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any other Euro Tranche C-6 Term Loan Borrower or any Guarantor from any cause
other than payment in full of the Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Euro Tranche C-6 Term Loan Borrower’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such Euro
Tranche C-6 Term Loan Borrower’s liability hereunder or the enforcement hereof,
(iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under the Treasury Management
Agreements, Secured Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to the Euro
Tranche C-6 Term Loan Borrowers and notices of any of the matters referred to in
Section 4.02 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
(f)    For the purposes of this Section 11.28, “Obligations” means (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Euro Tranche C-6 Term Loan Borrower or Loan Party that is a Foreign Subsidiary
or Excluded Domestic Subsidiary arising under (i) any Loan Document or otherwise
with respect to any Loan extended to any Euro Tranche C-6 Term Loan Borrower or
any payment required to be made by any Euro Tranche C-6 Term Loan Borrower in
respect of a Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising including the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements,


151

--------------------------------------------------------------------------------





indemnities and other amounts payable by any Euro Tranche C-6 Term Loan Borrower
or Loan Party that is a Foreign Subsidiary or Excluded Domestic Subsidiary under
any Loan Document and including interest and fees that accrue after the
commencement by or against any Euro Tranche C-6 Term Loan Borrower or Loan Party
that is a Foreign Subsidiary or Excluded Domestic Subsidiary or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (ii) any Secured Hedge Agreement and (iii)
any Treasury Management Agreement between any such Loan Party and an Agent, an
Arranger, the Bookrunner or a Lender, in each case at the time such applicable
Treasury Management Agreement is entered into, or an Affiliate of any of the
foregoing and (b) the obligation of any Euro Tranche C-6 Term Loan Borrower or
Loan Party that is a Foreign Subsidiary or Excluded Domestic Subsidiary to
reimburse any amount in respect of any of the foregoing that any Lender, in its
reasonable sole discretion, may elect to pay or advance on behalf of such Loan
Party. Notwithstanding anything to the contrary, the “Obligations” shall not
include any Excluded Swap Obligations.
(g)    The address of MEH BV and MacDermid Funding for purposes of all notices
and other communications is the address designated for all Loan Parties on
Schedule 11.02 or such other address as MEH BV or MacDermid Funding may from
time to time notify the Administrative Agent in writing.
11.29    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURE PAGES OMITTED]




152